DECEMBER 2000

COMMISSION DECISION
12/22/2000 Pamela Bridge Pero v. Cyprus Plateau Mining Corp. WEST 97-154-D

Pg. 1361

ADMINISTRATIVE LAW JUDGE DECISIONS
12-04-2000 Sec. Labor on behalf of Walter Jackson v.
Mountain Top Trucking, et al.
12-07-2000 Larry M. Schmelzer
12-07-2000 Knox Creek Coal Corporation
12-08-2000 David Morales v. Asarco Incorporated
12- 12-2000 Consolidation Coal Company
12-19-2000 Plateau Mining Corporation
12-21-2000 Portaole Rock Production Co.
12-26-2000 Alcoa Alumina & Chemical, LLC

KENT 95-613-D
LAKE 2000-52-M
VA 98-50-R
WEST 99-188-DM
WEVA 93-77-R
WEST 98-191-R
EAJ 2001-1
CENT 2000-101-M

i

Pg. 1391
Pg. 1404
Pg. 1410
Pg. 1431
Pg. 1437
Pg. 1471
Pg. 1483
Pg. 1484

DECEMBER 2000

Review was granted in the following case during the month of December:
Secretary of Labor, MSHA on behalf of Terry McGilJ v. U.S. Steel Mining Company,
Docket No. SE 2000-39-DM. (Judge Weisberger, November 22, 2000)

Review was denied in the following case during the month of December:
Brian T. Christie v. Mountain Spring Coal Company, Docket No. PENN 2000-23-D.
(Judge Melick, November 17, 2000)

i i

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 22, 2000
PAMELA BRIDGE PERO

v.

Docket No. WEST 97-154-D

CYPRUS PLATEAU MINING
CORPORATION

BEFORE: Jordan, Chainnan; Riley, Verheggen, and Beatty, Commissioners
DECISION
BY: Jordan, Chainnan; and Riley, Commissioner
In this discrimination proceeding arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), Administrative Law Judge August
F. Cetti determined that Cyprus Plateau Mining Corporation ("Cyprus") did not violate section
105(c) of the Act,I 30 U.S.C. § 815(c), when it discharged Pamela Bridge Pero from her position
as an assistant in its human resources department. 20 FMSHRC 1104, 1117 (Sept. 1998) (AU).
The Commission granted Pero's petition for discretionary review challenging the judge's
decision. For the following reasons, we vacate the judge's decision and remand this matter for
further consideration consistent with this decision.
I.
Factual and Procedural Backiuound
Pero started working for Cyprus in 1985 at its mining facility in Price, Utah. Ex. 2 at 1.
During the last several years o~ her employment, she worked as an assistant in its human
1

Section 105(c)( 1) provides in pertinent part:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the statutory rights of any
miner, [or] representative of miners ... because of the exercise by
such miner, [or] representative of miners ... of any statutory right
afforded by this Act.
1361

resources department. 20 FMSHRC at 1107. Her duties included helping to fill out Utah
workers' compensation forms and "7000-1" forms for reporting mine accidents, injuries, and
illnesses to the Department of Labor's Mine Safety and Health Administration ("MSHA"). Id.
From the time she was hired until she was terminated, Pero received satisfactory or better
performance reviews and was even occasionally rewarded with dinner certificates. Id.; Tr. 14243, 148-49.
Pero testified that she began to suspect Cyprus was falsifying work place injury and
illness information on !ts reporting forms in order to reduce the number of lost days reported. 20
FMSHRC at 1107. She testified that her suspicion was confirmed when she talked about it with
her brother who was the safety director of a rival mining company. Id. She also testified that
Cyprus pressured injured miners to return to work as soon as possible to avoid lost days and that
this practice endangered their safety. Tr. 60, 86-90, 109, 212.2 Starting in approximately April
1996, Pero discussed her concerns about the forms with Lou Grako, her superVisor and manager
of the human resources department, Alan Childs, the new vice president and general manager,
and Bill Snyder, the safety director. 20 FMSHRC at 1109; Tr. 109-10, 135, 137.
Cyprus had a three-step disciplinary procedure set forth in its employee handbook. 20
FMSHRC at 1111; Ex. 22. In May 1996, Pero received step 1 discipline for allegedly forging
Grako' s name on two dinner certificates, one for herself and one for her husband. 20 FMSHRC
at 1111. In July 1996, she received step 2 discipline for allegedly failing to inform Grako i~ a
timely manner that she would be off work undergoing surgery for cancer. Id. at 1112-13. On
September 11, 1996, the day she returned from a six week medical leave for that surgery, Pero
received a termination letter from Childs, the third and final disciplinary step. Id. at 1113-15; Tr.
156-58. The letter, which relied exclusively on Pero's job performance prior to her medical
leave, alleged that, after receiving several days of special training, Pero failed to implement a
new reporting system at Cyprus. 20 FMSHRC at 1113-14. It also claimed that she failed to
correctly complete I-9 immigration forms, which had been the subject of an Office of Federal
Contract Compliance audit in early September 1996. Id. at 1114; Ex. 16. Finally, it alleged that
Pero told various persons, both employees and non-employees of Cyprus, that Grako was
committing illegal acts in his handling of workers' compensation claims. 20 FMSHRC at 111415.
Pero initiallY:filed her discrimination complaint with MSHA's field office in Pric·e, Utah,
on September 12, 1996, alleging that she was discharged because she complained about
"dishonest acts" by Grako. Id. at 1105. After conducting an investigation, MSHA concluded

2

Injured miners who returned early were sometimes assigned light physical duties such
as performing clerical work in the human resources department. Tr. 86-90. In addition, Cyprus
offered incentives such as monthly and end-of-year bonuses to miners with no lost time. Tr. 60.
1362

that a section 105(c) violation had not occurred. Id. Pero then filed a complaint on her own
behalf with the Commission pursuant to section 105(c)(3).3 Id. at 1106.
The judge determined that Cyprus did not violate section 105(c) when it discharged Pero.
Id. at 1117. He "assum[ed] arguendo" that Pero engaged in protected activity and concluded that
even if her termination was motivated in part by her protected activity, Pero would have been
discharged in any event for her unprotected activity, i.e., her poor work performance as described
by Cyprus in the disciplinary action taken against her. Id. at 1116-17.

IL
Disposition
Pero argues that the judge erred by requiring that her complaints involve her own safety
in order to be protected. P. Br. at 17-20.4 She further contends that the judge erroneously
excluded relevant evidence of disparate treatment during discovery and at the hearing. Id. at 910, 14-17, 20. Pero also argues that the judge erred when he found that the reasons given by
Cyprus for terminating her were not pretextual. Id. at 20-21; PDR at 2-3.
Cyprus responds that the judge did not require that Pero's complaints involve her own
safety in order to be protected. C. Br. at 16-17. It also argues that, because Pero' s complaints
only concerned workers' compensation issues which are not covered by the Act, the judge
correctly concluded that her complaints were not protected. Id. at 17-32. Cyprus contends that
the judge determined correctly that Pero's termination was in no part motivated by her alleged
protected complaints but rather was motivated by legitimate business reasons concerning her
poor work performance. Id. at 32-40. It also argues that any procedural errors the judge may
have made were harmless. Id. at 42-46.
A complainant alleging discrimination under the Mine Act establishes a prima facie case
of prohibited discrimination by presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action complained of was motivated
in any part by that activity. See Sec '.Y ofLabor on behalfofPasula v. Consolidation Coal Co., 2

3

Section 105(c)(3) provides that "(i]fthe Secretary, upon investigation, determines that
the provisions of this subsection have not been violated, the complainant shall have the right,
within 30 days of notice of the Secretary's determination, to file an action in his own behalf
before the Commission, charging discrimination or interference in violation of paragraph (1)."
30 U.S.C. § 815(c)(3).
4

The judge noted that, in Pero's original complaint filed with MSHA, she did not
mention "any safety concerns for herself or anyone else." 20 FMSHRC at 1116 (emphasis
supplied). We therefore conclude that, contrary to Pero's assertion, the judge did not require that
Pero's complaints involve her own safety in order to qualify as protected activity.
1363

FMSHRC 2786, 2799 (Oct. 1980), rev'd on other grounds, 663 F.2d 1211 (3d Cir. 1981); Sec'y
ofLabor on behalfof Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981).
Although the judge stated that he was "assuming arguendo that Pero engaged in protected
activity" (20 FMSHRC at 1116), the evidence in the record as a whole supports that same
conclusion. For example, Pero testified that she told Snyder, the safety manager, and Grako, her
supervisor, that Cyprus was making illegal reports concerning lost days. Tr. 94-95, 188-90, 233.
She testified that she told them that the company' s policy of giving injured miners a day to go to
a doctor but not reporting it as a lost day violated MSHA requirements.5 Tr. 93-95, 188-90. She
also testified that she told Childs, the new vice president and general manager, about safety
issues relating to illegal reporting. Tr. 101, 231. No remand is necessary for a substantial
evidence determination because company officials confirmed these reports. Snyder testified that
Pero talked to him about " illegal MSHA reporting" and that he was aware of her concerns about
the company's use of a doctor's day to avoid lost days. Tr. 498-99. Childs testified that Pero
informed him about illegal reporting activities at the company involving MSHA and about
"improper representation in the filing [of] MSHA . . . issues." Tr. 388, 454, 458.
Section 105(c) of the Mine Act protects a miner who makes "a complaint under or related
to (the] Act." 30 U.S.C. § 815(c). Accurate reporting oflost days on MSHA 7000-1 forms
relates to the reporting requirements of section 103(d) of the Act. 30 U.S.C. § 813(d). Section
103(d) requires operators to keep accident records and that such reports must "include man-hours
worked." Id. It is also important to note that one of the purposes of the reporting requirements
under 30 C.F.R. Part 50 is to allow MSHA " to identify those aspects of mining which require
intensified attention with respect to health and safety regulation." 42 Fed. Reg. 55,568, 55,568
(1977). Falsification of information on MSHA 7000-1 forms concerning lost days could
negatively impact the allocation of agency resources to protect the safety and health of miners.

5

Section 50.20-7 requires reporting mine accidents, injuries, and illnesses on MSHA
7000-1 forms and· states in pertinent part:
(c) Item 30. Number of days away from work. Enter the number
of working days, consecutive or not, on which the miner would
have worked but could not because of occupational injury or
occupational illness. The number of days away from work shall
not include the day of injury or onset of illness or any days on
which the miner would not have worked even though able to
work. If an empl9yee loses a day from work solely because of the
unavailability of professional medical personnel for initial
observation or treatment and not as a direct consequence of the
injury or illness, the day should not be counted as a day away from
work.
30 C.F.R. § 50.20-7.
1364

Pero's allegations about falsification of lost days information on MSHA 7000-1 forms therefore
relate to safety and health issues, as well as the requirements of section 103(d) of the Mine Act,
and are thus protected under section 105(c). 6
The record also indicates that Cyprus knew about Pero's protected activity and discharged
her, at least in part, because of that activity. Snyder and Childs both testified that Pero told them
about alleged illegal reporting activities involving MSHA. Tr. 388, 454, 498-99. The
Commission noted in.Secretary ofLabor on behalfof Chacon v. Phelps Dodge Corp., 3
FMSHRC 2508, 2510 (Nov. 1981), rev'd on other grounds, 709 F.2d 86 (D.C. Cir. 1983), that
the operator's knowledge of the miner's protected activity is "probably the single most important
aspect of the circumstantial case." rhere is also close temporal proximity between Pero's
protected activity and her termination. Pero worked for Cyprus for eleven years and received
satisfactory or better performance evaluations. 20 FMSHRC at 1107; Tr. 50-51. However, after
starting to make protected complaints in April 1996, she received her first disciplinary warning in
early May and was discharged within the next four months. 20 FMSHRC at 1111-13; Tr. 13 7.
This uncontradicted record evidence of protected activity, employer knowledge of that activity,
adverse action, and a close temporal proximity between protected activity and adverse action
established a motivational nexus sufficient to make out a prima facie case of discrimination.
The operator may rebut the prima facie case by showing either that no protected activity
occurred or that the adverse action was in no part motivated by protected activity. See Robinette,
3 FMSHRC at 818 n.20. If the operator cannot rebut the prima facie case in this manner, it
nevertheless may defend affirmatively by proving that it also was motivated by the miner's
unprotected activity and would have taken the adverse action for the unprotected activity alone.
See id. at 817-18; Pasula, 2 FMSHRC at 2799-800; see also E. Associated Coal Corp. v.
FMSHRC, 813 F.2d 639, 642-43 (4th Cir. 1987) (applying Pasula-Robinette test).
In Bradley v. Belva Coal Co., 4 FMSHRC 982, 993 (June 1982), the Commission
enunciated several indicia of legitimate non-discriminatory reasons for an employer's adverse
action. These inc_lude evidence of the miner's unsatisfactory past work record, prior warnings to
the miner, past discipline consistent with that meted out to the complainant, and personnel rules
or practices forbidding the conduct in question. Id. The Commission has explained that an
affirmative defense should not be "examined superficially or be approved automatically once
offered." Haro v. Magma Copper Co., 4 FMSHRC 1935, 1938 (Nov. 1982). In reviewing
affirmative defenses, the judge must "determine whether they are credible and, if so, whether
they would have motivated the particular operator as claimed." Bradley, 4 FMSHRC at 993.
6

We disagree with Cyprus' argument that Pero's complaints were not protected because
she did not voice safety or health concerns when making complaints about false MSHA
reporting. C. Br. at 22-32. There is no requirement that complaints must include explicit
statements about specific safety or health hazards in order to be protected. So long as her
complaints reasonably related to the safety and health of miners under the Act, they·were
protected. 30 U.S.C. § 815(c)(l).
1365

The Commission has held that "pretext may be found ... where the asserted justification is
weak, implausible, or out of line with the operator's normal business practices." Sec '.Y ofLabor
on behalf of Price v. Jim Walter Res., Inc., 12 FMSHRC 1521, 1534 (Aug. 1990).
Pero' s challenge to the judge's acceptance of Cyprus' business justification is based on
his exclusion of certain evidence that is argued by Pero to illustrate disparate treatment. When
reviewing a judge's evidentiary ruling, the Commission applies an abuse of discretion standard.
See In Re: Contests ofRespirable Dust Sample Alteration Citations, 17 FMSHRC 1819, 1873-75
(Nov. 1995) (applying abuse of discretion standard to judge's exclusion of testimony during
trial), ajf'd on other grounds sub nom Sec '.Y ofLabor v. Keystone Coal Mining Corp. 151 F.3d
1096 (D.C. Cir. 1998). Abuse of discretion may be found when "there is no evidence to support
the decision or if the decision is based on an improper understanding of the law." Mingo Logan
Coal Co., 19 FMSHRC 246, 249-50 n.5 (Feb. 1997) (citing Utah Power & Light Co., Mining
Div., 13 FMSHRC 1617, 1623 n.6 (Oct. 1991)) (emphasis added).

an

During the hearing, Pero' s counsel attempted to offer evidence of Cyprus' treatment of
other employees who had violated company rules or caused costly errors. Tr. 196-99. Following
an objection by Cyprus on relevancy grounds, the judge sustained the objection, thereby
preventing that testimony from entering the record. Tr. 196, 201. In an offer of proof at the
hearing as to what Pero wanted to testify to, her counsel described a number of violations and
errors made by miners who were not discharged by Cyprus for their actions. 7 Tr. 199-201. The
judge sustained Cyprus' relevancy objection based on his determination that the actions of the
other employees were not sufficiently related to Pero's case, which he characterized as involving
"filling out forms." Tr. 198-99, 201.
Commission Procedural Rule 63(a) states that "[r]elevant evidence .. . that is not unduly
repetitious or cumulative is admissible." 29 C.F.R. § 2700.63(a). Although the Commission has
not defined "relevant evidence," it is defined in Rule 401 of the Federal Rules of Evidence8 as
"evidence having any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence." The federal courts have viewed Rule 401 as having "a low threshold of relevancy."

7

These included: (1) tampering with a respirable dust sample which resulted in a section
110 MSHA investigation, an MSHA fine, lost production, and bad publicity; (2) making a major
engineering error which cost Cyprus a large amount of money and later damaging a vehicle by
driving too fast; (3) causing Cyprus to receive an MSHA fine for a roof control violation;
(4) removing too much bottom and top coal that cost Cyprus thousands of dollars to correct;
(5) using foul language and being abusive during a job interview; and (6) making numerous
mistakes over a period of many years. Tr. 199-201.
8

"While the Federal Rules of Evidence may have value by analogy, they are not required
to be applied to [Commission] hearings" by the Mine Act or Commission procedural rules. MidContinent Res., Inc., 6 FMSHRC 1132, 1136 n.6(May1984).
1366

In Re: Paoli R.R. Yard PCB Litig., 35 F.3d 717, 782-83 (3d Cir. 1994); see also Hurley v.
Atlantic City Police Dep 't, 174 F.3d 95, 109-10 (3rd Cir. 1999) ("Rule 401 does not raise a high
standard.").
By using an overly narrow relevancy standard that required the examples to be nearly
identical to Pero's alleged misconduct, the judge excluded evidence probative of whether Cyprus
treated Pero differently from other similarly situated employees. Such evidence is relevant to the
question of whether Cyprus' business justification is valid or pretextual.9 See Bradley, 4
FMSHRC at 993; Price, 12 FMSHRC at 1534. For example, Pero's termination letter stated that
she was discharged in part because her accusations led to a costly investigation. 20 FMSHRC at
1115. Several of the excluded examples dealt with employees who allegedly made costly
mistakes but who were not discharged.
Our dissenting colleague, Commissioner Verheggen, would uphold the judge's ruling
prohibiting Pero from introducing evidence she believes is relevant to the issue of disparate
treatment, and cites Neuren v. Adduci, Mastriani, Meeks & Schill, 43 F.3d 1507, 1514 (D.C. Cir.
1995) as somehow supportive of the exclusion of such evidence. Slip op. at 22, 25. In Neuren,
however, there was no question that the plaintiffs evidence of disparate treatment was
admissible. Rather, the question was whether the evidence was sufficient to establish disparate
treatment. See Neuren, 43 F.3d at 1514 (reviewing evidence admitted at trial and agreeing that it
"fails to demonstrate disparate treatment"). The question of whether Pero can establish disparate
treatment can only be decided after, like the plaintiff in Neuren, she is permitted to put on
evidence of disparate treatment. In the absence of authority to do so, we will not apply Neuren to
an offer of proof, which is designed to provide only the general tenor of the evidence to be
offered. 1 McCormick on Evidence§ 51, at 218 (John W. Strong ed., 5th ed. 1999). 10

9

We thus agree with Commissioner Beatty that the focus of this case should be on
Cyprus' affirmative defense and ''whether or not the judge was correct in finding that Cyprus'
business justification was not pretextual." Slip op. at 14-15.
10

Our dissenting colleague makes much of the lack ofrecord evidence regarding the
similarity between Pero's job and those of the other employees. Slip op at 23-25. Because the
judge prevented Pero from introducing such evidence, it is decidedly premature to hold such
distinctions against her at this· point. Nor is there merit to our dissenting colleague's suggestion
that Pero's offer of proof was deficient because it failed to indicate "'why the evidence is
logically relevant."' Slip op. at 25 (quoting 1 McCormick on Evidence§ 51, at 218) (emphasis
added). Although the claimed relevance of the proffered evidence is readily apparent from the
very excerpt of the offer of proof cited by Commissioner Verheggen (id. at 23-24), in that it
refers to other employees who engaged in serious misconduct or committed costly errors and
were not terminated, Pero's counsel also expressly explained: "An employee can put on evidence
of disparate treatment to show that the Company is singling him or her out in comparison to
other employees. This ·goes to the issue of whether the Company would have fired him or her for
nonprotected activity." Tr. 196-97. He also indicated that Pero would testify about the actions of
1367

A finding of disparate treatment, however, need not, as the dissent suggests, be restricted
to only circumstances where other employees have engaged in .the same improper conduct or
combination of misdeeds as the alleged discriminatee and held a similar job (slip op. at 25-26).
It has been recognized that, in analyzing a claim of disparate treatment under traditional
employment discrimination law, "precise equivalence in culpability between employees" is not
required. McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 283 n.11 (1976). Rather, the
plaintiff must simply show that the employees were engaged in misconduct of"comparable
seriousness." Id. The dissent's overly restrictive interpretation of what is required to establish
disparate treatment, like the judge's flawed analysis in evaluating Pero's claim, would seriously
constrain, if not eliminate, this important component of discrimination analysis. Consequently,
we decline to adopt such a narrow approach to the admission of evidence proving disparate
treatment, and would not require that such evidence involve the same type of misconduct, or
misconduct by someone with a similar position as the complainant.
Furthermore, in Chacon, 3 FMSHRC at 2508 (relied on by the dissent), and subsequent
cases, the Commission has repeatedly made clear that the misconduct being compared need not
be identical. See Schulte v. Lizza Indus., Inc., 6 FMSHRC 8, 16 (Jan. 1984). We recently
reaffirmed that "it is incumbent on the complainant to introduce evidence showing that another
employee guilty of the same or more serious offenses escaped the disciplinary fate suffered by
the complainant." Dreissen v. Nevada Goldfields, Inc., 20 FMSHRC 324, 332 n.14 (Apr. 1998)
(citing Chacon, 3 FMSHRC at 2512) (emphasis added).
The concept of permitting comparisons between different types of employee misconduct
is consistent with analogous case law under the National Labor Relations Act ("NLRA"), 29
U.S.C. § 141 et seq. 11 For example, in Ferland Management. Co., 233 NLRB 467 (1977), when
an employee complained that his discharge for failing to report that he was absent due to illness
was actually motivated by his union activities, the National Labor Relations Board (''NLRB")
held that the asserted reasons for discharging the employee were pretextual. Its analysis of the
employee's pretext argument included a review of the employer's records which revealed that
offenses such as "loafing on the job, checking in early, sleeping on the job, nonreported absences,
refusal to wear company uniforms, the use of abusive language to tenants, repeated horseplay on

other employees "that cost the Company hundreds of thousands of dollars, millions of dollars ...
and no disciplinary action [wasJ taken." Tr. 197. Since the judge denied the admission of this
· evidence strictly because the misconduct of the other employees was not precisely the same as
that attributed to Pero, i.e., "filling out forms" (Tr. 198), any other issues relating to the
sufficiency of Pero's offer of proofregarding the evidence of disparate treatment she sought to
introduce are not properly before us.
11

We have often looked to case law interpreting similar provisions of the NLRA in
resolving questions about the proper construction of Mine Act provisions. Berwind Natural Res.
Corp., 21FMSHRC1284, 1309 (Dec. 1999); Delisio v. Mathies Coal Co., 12 FMSHRC 2535,
2542-43 (Dec. 1990).
1368

the job~, use of company property for personal gain, and drinking on the job, all occasioned only a
warning for the employee concerned until a number of these occurrences accumulated." Id. at
475. Clearly, the NLRB did not restrict its analysis to misconduct identical to that of the alleged
discriminatee.
In Ercegovich v. Goodyear Tire & Rubber Co., 154 F .3d 344 (6th Cir. 1998), the Sixth
Circuit explained why it is advisable to eschew rigid categories in making these types of
comparisons. There the court reversed a district court's conclusion that the plaintiff failed to
identify one or more similarly-situated employees outside the protected class who received more
favorable treatment, because the individuals with whom he sought to compare his treatment did
not perform the same job activities. 12 It emphasized that "[c]ourts ... should make an
independent determination as to the relevancy of a particular aspect of the plaintiffs employment
status and that of the non-protected employee. The plaintiff need not demonstrate an exact
correlation with the employee receiving more favorable treatment in order for the two to be
considered 'similarly-situated' .... " Id. at 352. The Sixth Circuit reasoned that a bright-line
rule

that requires the plaintiff to demonstrate that he or she was
similarly-situated in every aspect to an employee outside the
protected class receiving more favorable treatment removes from
the protective reach of the anti-discrimination laws employees
occupying 'unique' positions, save in those rare cases where the
plaintiff produces direct evidence of discrimination .... [I]f the
non-protected employee to whom the plaintiff compares himself or
herself must be identically situated to the plaintiff in every single
aspect of their employment, a plaintiff whose job responsibilities
are unique to his or her position will never successfully establish a
prima facie case (absent direct evidence of discrimination) ....
Thus, under the district court's narrow reading of Mitchell, an
employer would be free to discriminate against those employees
occupying "unique" positions. . . . A contrary approach would
undermine the remedial purpose of the anti-discrimination statutes.

12

In Ercegovich, the plaintiff (a quality systems coordinator who trained retail managers)
claimed that, due to age discrimination, he, unlike two younger employees, was not offered a
transfer when his job was eliminated. 154 F.3d at 348, 350. One of the other employees was the
manager of human resources, to whom Ercegovich's supervisor reported. Id. at 348-49. The
Court found that he was similarly situated to Ercegovich, despite the fact that they clearly did not
share the same supervisor. Id. at 353.

1369

Id. at 353 (emphasis in original). 13
The dissent's narrow view regarding the relevant aspects of a disparate treatment analysis
(slip op. at 25-26) could conceivably lead to the consequences foreseen by the Ercegovich court.
This is particularly true in a small mining operation, where comparison to identical acts of
misconduct or to employees in similar job categories may be difficult if not impossible. It could
even be problematic in a large mining operation, as demonstrated by this case, in which there
were a limited number of clerical employees with whom to make comparisons to Pero. 14

Moreover, the dissent's reference to the Mitchell "same supervisor" test (slip op. at 2122)15 is particularly troublesome given that the entire workforce at Cyprus was subject to an
established three-step disciplinary procedure. 20 FMSHRC at 1111; Ex. 22. See Petsch-Schmid
v. Boston Edison Co., 914 F. Supp. 697, 705 n.17 (D. Mass. 1996) (disagreeing with the Mitchell
"same supervisor" test where corporation instituted company-wide standards of discipline
intended to provide guidance to all supervisors). 16

13

In Ercegovich, the Court held that the district court, by insisting on a "same job"
requirement, applied an overly narrow reading of Mitchell v. Toledo Hospital, 964 F.2d 577 (6th
Cir. 1992). 154 F.3d at 352. The Sixth Circuit emphasized that
[c]ourts should not assume ... that the specific factors discussed in
Mitchell are relevant factors in cases arising under different
circumstances, but should make an independent determination as to
the relevancy of a particular ... status and that of the non-protected
employee. The plaintiff need not demonstrate an exact correlation
with the employee receiving more favorable treatment iri order for
the two to be considered 'similarly-situated' ....
Id.

14 Commissioner Verheggen suggests that Shirley Tucker-Spears is the only employee
"even remotely similarly situated to Pero." Slip op. at 25. His observation, however, that she is
another clerical employee who was not discharged, despite raising similar concerns to Cyprus
management, is only partly correct. Although Tucker-Spears testified that she communicated her
concerns about Cyprus' policies regarding injured miners to management (Tr. 378), the record
does not indicate that she voiced such concerns with the same intensity or frequency as did Pero.
15

The dissent quotes Mitchell, 964 F.2d at 583, which requires individuals to have "the
same supervisor ... same standards and . .. same conduct" in order to be similarly situated
(emphasis added).
16 We note that the court in Petsch-Schmid, a case involving a state law discrimination
claim based on the termination of a human resources administrator for poor job performance and
a verbal threat, denied the employer's motion for summary judgement on the plaintiffs disparate
1370

-The diss_ent also appears to require that any example cited by Pero must include an
employee who has engaged in a combination of actions identical to her own. Slip op_ at 25. This
prerequisite further limits the disparate treatment analysis, and would essentially deprive almost
every complainant accused of more than one act of misconduct of a disparate treatment defense.
This is because, as difficult as it may be to find an employee who has engaged in one identical
act of misconduct (particularly at a small mining operation) the chances become even slimmer and eventually non-existent - if the complainant is accused of two or more transgressions
(which is quite likely to occur in mines, like this one, with progressive disciplinary policies). See
Busby v. City of Orlando, 931F.2d764, 781 (11th Cir. 1991) (airport security officer fired for
several cumulative acts was permitted to introduce evidence of disparate treatment regarding her
individual acts of misconduct). 17
Commissioner Verheggen expresses concern that ifthe evidence at issue is admitted, we
will somehow be embarking on an "unworkable" approach in disparate treatment cases. Slip op.
at 28. Of course, if one needs to compare the seriousness of two acts of employee misconduct, it
is admittedly easier to do so if the two employees held similar jobs and performed the same
misdeed. However, the varied size and nature of today's workplace makes such a scenario more
and more uncommon.
Unlike our dissenting colleague, we are confident in the ability of our judges to compare
different offenses or those committed by employees in different jobs. For example, a judge could
determine that a shop mechanic terminated for unintentionally damaging equipment was treated
more severely than a roof bolter who smuggled smoking materials into an underground mine and
was only given a written warning. As long as sufficient record evidence is presented providing
adequate details concerning such incidents, our judges can certainly evaluate these types of
claims in deciding whether the rationale for firing a miner was pretextual. See McAlester v.
United Air Lines, Inc., 851 F.2d 1249, 1261 (10th Cir. 1988) ("The fact that these other
employees did not commit the exact same offense as [the plaintiff] does not prohibit
consideration of their testimony.").

treatment claim. 914 F. Supp. at 702, 704. The workers with whom the plaintiff compared
herself did not have the same supervisor and had not threatened their supervisors. Id. at 704.
The court permitted a comparison between the plaintiff and other employees with work problems
"at least as severe" as those attributed to the plaintiff, including one held accountable for a
serious power outage. Id. at 704-05.
17

Our dissenting colleague relies on a statement in Justice Scalia's dissenting opinion in
Camps Newfound/Owatonna, Inc. v. Town ofHarrison, 520 U.S. 564, 601 (1997), to support his
unduly narrow view of disparate treatment analysis. See slip op. at 21 n.5. We fail to see the
relevance here of the opinion of a single dissenting Justice in a case involving not employment
discrimination (for which there is copious law to apply), but the wholly unrelated subject of the
validity of a state property tax exemption.
1371

Applying the concept of "comparable seriousness" to the allegations contained within
Pero's offer of proof, we find the offer includes allegations that other employees had engaged in
misconduct at least as serious as that of Pero. For example, in response to Cyprus' evidence that
Pero made a number of work errors, she offered to show that at least two other employees were
not terminated by Cyprus even though they made repetitive and serious mistakes that were costly
to the company. Tr. 199-201. More importantly, Pero intended to show that a Cyprus employee
was not discharged despite tampering with a respirable dust sample in plain view of other miners
(Tr. 199), certainly a serious infraction. See 30 C.F.R. §§ 70.209(b), 71.209(b) (MSHA
regulations prohibiting dust sample tampering). 18 Because the judge failed to admit evidence
regarding the details of these other incidents, we cannot agree with our dissenting colleague that
none of the examples Pero cited "came even close to approximating" the conduct purportedly
relied upon to discharge Pero. Slip op. at 25.
Accordingly, we conclude that the excluded evidence is probative of the plausibility of
Cyprus' business justification, and that the judge abused his discretion by excluding evidence
that directly relates to Pero's pretext argument. 19 In light of our conclusion, we find that the
judge did not adequately evaluate Cyprus' rebuttal case or affirmative defense. In addition, we
are troubled by the judge's overly terse analysis of Cyprus' defenses, and his wholesale adoption
of the business justification without explaining his conclusion that Cyprus' reasons were not
pretextual. See Bradley, 4 FMSHRC at 993. We therefore vacate the judge's decision and
remand to permit Pero to adduce the additional evidence in her offer of proof concerning Cyprus'
treatment of other employees who violated company rules or caused costly mistakes, and for
further consideration of Cyprus' rebuttal argument and affirmative defense.

18

See also Consolidation Coal Co., 8 FMSHRC 890, 895-97 (June 1986) (unambiguous
goal of Mine Act is to prevent pneumoconiosis and other occupationally-related diseases), aff'd,
824 F.2d 1071 (D.C. Cir. 1987).
In an analogous cont~xt, the Eighth Circuit has held that "[t]he effects of blanket
evidentiary exclusions can be especially damaging in employment discrimination cases, in which
plaintiffs must face the difficult task of persuading the fact-finder to disbelieve an employer's
account of its own motives." Estes v. Dick Smith Ford, Inc., 856 F.2d 1097, 1102-04 (8th Cir.
1988) (holding that lower court erred in discrimination case by excluding evidence of employer's
past practice of race and age bias).
19

1372

III.

Conclusion
For the foregoing reasons, we vacate the judge's determination that Cyprus did not
discriminate against Pero and remand to the judge for further consideration consistent with this
opm1on.

James C. Riley, Commissioner

1373

Commissioner Beatty, concuning:
Although I agree with the majority's decision to vacate and remand this matter, I write
separately to offer an analysis of this case that focuses on a different question than that discussed
by my colleagues. In both the majority and dissenting opinions, my colleagues, by the cases they
cite, appear to be fixated on the correct standard to be used in determining what evidence is
admissible to establish a prima facie case of discrimination in a disparate treatment case.
Although the judge's analysis in the instant case is anything but a model of clarity, it appears
from his discussion of the reasons offered by the operator for the discharge and his finding that
Cyprus "would have taken the adverse action in any event on the basis of Pero's unprotected
activity alone" (20 FMSHRC 1104, 1117 (Sept. 1998) (ALJ)), that he did find that Pero
established a prima facie case of discrimination and that the operator had affirmatively defended
the case. 1 Accordingly, to decide this case, the focus should not be on reevalt1ation of the prima

1

While Commissioner Verheggen takes issue with my reading of the judge's decision
(slip op. at 19), I suggest that a comprehensive reading of the language used by the judge on the
issue of motivation clearly establishes the judge's intentions on this crucial issue. For purposes
of clarity, I offer the judge's complete findings on this point:
I find that the preponderance of the evidence established that Pero was
discharged for her unprotected activity alone. The reasons for her
discharge stated in the [termination notice] are not pretext and are
supported by the record.

***
The record clearly demonstrates that the reasons given by the
employer for the adverse action were not ''plainly incredible or
implausible." I conclude and find that the stated reasons for the
adverse action taken by Cyprus were not pretextual.
20 FMSHRC at 1116, 1117 (emphasis added).
Beyond the obviousness of the judge's intentions in the above-reference paragraph, it is
also important to note that he buttressed his findings in language taken directly from Commission
decisions that evaluated an operator's affirmative defense. See Haro v. Magma Copper Co., 4
FMSHRC 1935, 1937 (Nov. 19$2) ("Once it appears that a proffered business justification is not
plainly incredible or implausible, a finding of pretext is inappropriate.") (quoting Sec '.Y ofLabor
on behalfof Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2516 (Nov. 1981), rev'd on other
grounds, 709 F.2d 86 (D.C. Cir. 1983)) (emphasis added). If the judge found that Pero had failed
to establish a required element of her prima facie case, as Commissioner Verheggen contends
(slip op. at 19), why did he bother to take the added step of analyzing Cyprus' business
justification, and make an explicit finding that its explanation was not pretextual? While the
1374

-

facie case, but instead on determining whether or not the judge was correct in finding that
Cyprus' business justification was not pretextual. Id. at 1116-17_
I begin with the language routinely cited in Commission discrimination decisions that
provides the framework for analyzing Mine Act discrimination cases. As set forth by the
majority in its opinion:
A complainant alleging discrimination under the Mine Act
establishes a prima facie case of prohibited discrimination by
presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action
complained of was motivated in any part by that activity. See Sec '.Y
of Labor on behalf ofPasula v. Consolidation Coal Co., 2
.
FMSHRC 2786, 2799 (Oct. 1980), rev 'don other grounds 663
F.2d 1211 (3d Cir. 1981); Sec '.Y of Labor on behalfofRobinette v.
United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981).

***
[Once the miner makes a prima facie case of discrimination, t]he
operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was in no part
motivated by protected activity. See Robinette, 3 FMSHRC at 818
n.20. If the operator cannot rebut the prima facie case in this
manner, it nevertheless may defend affirmatively by proving that it
also was motivated by the miner's unprotected activity and would
have taken the adverse action for the unprotected activity alone.
See id. at 817-18; Pasula, 2 FMSHRC at 2799-800; see also E .
.1.ssociated Coal Corp. v. FMSHRC, 813 F.2d 639, 642-43 (4th Cir.
1~87) (applying Pasula-Robinette test).
Slip op. at 3-4, 5 (emphasis added).
While the Paula/Robinette test has been an effective tool in providing a framework from
which to begin the section 1OS(c) discrimination analysis, it appears that recent decisions have
taken a "learn by rote" approach to the test, offering little in the way of analytical guidance for
resolving particular factual situations. This case provides a clear example of this phenomenon
since the judge failed to recognize or analyze this case as a "mixed motive" discrimination case.
See Bradley v. Belva Coal Co., 4 FMSHRC 982, 993 (June 1982). As a result, the judge erred by

judge's section lOS(c) analysis is somewhat muddled, one thing is certain-he clearly
conducted an evaluation of Cyprus' affirmative defense, a step that occurs only when a prima
facie case of discrimination has been established.
1375

failing to follow established Commission case law regarding the burdens placed on the litigants,
and the affirmative duty placed on the judge to consider not only evidence offered to establish the
defense, but also evidence offered by the complainant to refute it.
Under the Pasula/Robinette test, if an operator cannot rebut the prima facie case it is left
with no other option than to affirmatively defend the charge of unlawful discrimination. In so
doing, the operator essentially argues that the adverse action was motivated by the miner's
unprotected activities and that it would have taken the adverse action against the miner for the
unprotected activities alone. In a mixed motive case, the burden is on the operator to "prov[e] by
a preponderance of all the evidence that . . . he would have taken the adverse action against the
miner in any event for the unprotected activities alone." Pasula, 2 FMSHRC at 2799-2800
(emphasis added). On this issue, "the employer must bear the ultimate burden of persuasion.''
Id. at 2800 (emphasis added). Ordinarily, operators will attempt to meet this burden by showing,
for example, "past discipline consistent with that meted out to the alleged discriminatee, the
miner's unsatisfactory work record, prior warnings to the miner, or personnel rules or practices
forbidding the conduct in question." Bradley, 4 FMSHRC at 993.
This is, however, not the end of the inquiry in the mixed motive analysis. While the
initial burden is placed on the operator, Commission case law makes it abundantly clear that the
ultimate burden of persuasion remains with the complainant. Schulte v. Lizza Indus., Inc., 6
FMSHRC 8, 16 (Jan. 1984). Simply stated, the complainant has a burden to produce evidence
designed to refute the operator's affirmative defense by showing that the affirmative defense
offered by the operator is merely pretext and not the true reason for the adverse action. This can
be accomplished by showing, among other things, that the adverse action would not have been
taken in any event for such unprotected activities alone. Robinette, 3 FMSHRC at 818 n.20.
In cases where the Commission has examined these burdens, we have held that an
affirmative defense should not be "examined superficially or be approved automatically once
offered." Haro, 4 FMSHRC at 1938 (emphasis added). It is the operator's burden to show that
its justification is credible and that it would have moved the operator to take the adverse action
against the miner. Sec '.Y ofLabor on behalfofPrice v. Jim Walter Res., Inc., 12 FMSHRC 1521,
1534 (Aug. 1990). Therefore, Commission judges must closely scrutinize the merits of an
operator's evidence because "[i]t is not sufficient for the employer to show that the miner
deserved to have been fired for engaging in the unprotected activity; if the unprotected conduct
did not originally concern the employer enough to have resulted in the same adverse action, [it
should] not [be] consider[ed] .... " Pasula, 2 FMSHRC at 2800 (emphasis added). We have
stated that "pretext may be found .. . where the [operator's] asserted justification is weak,
implausible, or out of line with the operator's normal business practices." Price, 12 FMSHRC
at 1534 (emphasis added).
In the instant case, Cyprus' termination letter indicates that Pero was discharged in part
because her accusations led to a costly investigation. See 20 FMSHRC at 1115. In an attempt to
refute Cyprus' affirmative defense, Pero's counsel attempted to introduce evidence during the

1376

hearing-to illustrate how Cyprus dealt with other employees who had violated company rules or
caused costly errors. Tr. 196-99. Cyprus' counsel objected to this evidence on relevancy
grounds, and the judge sustained the objection stating that the actions of the other Cyprus
employees were not sufficiently related to Pero's case, which he characterized as involving
"filling out forms." Tr. 198-99, 201.
Following the judge's ruling, Pero's counsel vouched the hearing record by providing an
offer of proof that related to the following actions by other Cyprus employees:
(1) tampering with a respirable dust sample which resulted in a section 110 MSHA investigation,
an MSHA fine, lost production, and bad publicity; (2) making a major engineering error which
cost Cyprus a large amount of money and later damaging a vehicle by driving too fast;
(3) causing Cyprus to receive a MSHA fine for a roof control violation; (4) removing too much
bottom and top coal that cost Cyprus thousands of dollars to correct; (5) using foul language and
being abusive during a job interview; and (6) making numerous mistakes over a period of many
years. Tr. 199-201. Pero's counsel further noted that in none of the aforementioned situations
were the employees discharged by Cyprus for their transgressions. Tr. 199-201.
If we employ the analysis set forth in our case law involving mixed motive cases, the key
issue presented here becomes: was the evidence offered by Pero's counsel something the judge
should have admitted and considered in the course of carrying out his duty to evaluate the
plausibility of Cyprus' affirmative defense. In answering this question, it is important to
reemphasize that the judge's obligation is to ascertain whether or not Cyprus' actions were
"weak, implausible, or out ofline with the operator's normal business practices." Price, 12
FMSHRC at 1534 (emphasis added). As we stated in Pasula, 2 FMSHRC at 2800, if the
unprotected conduct did not originally concern the employer enough to have resulted in the same
adverse action, it should not be considered. The only way the judge could make a reasoned
assessment of whether or not Cyprus' asserted justification for the termination of Pero was "out
ofline with the operator's normal business practices" would be to compare Pero's discharge with
the discipline meted out to the other Cyprus employees whose transgressions, regardless of job
classification, also led to costly investigations.
I find nothing in my review of the Commission's case law, discussing the judge's role in
this stage of the mixed motive analysis, that places restrictions on the evidence considered by our
judges of the type arising under Title VII case law that is discussed by my colleagues in their
analysis of this case. 2 While I agree with my dissenting colleague that a "rule ofreason" should
apply with respect to types of evidence that may be offered by complainants to refute the
operator's affirmative defense (slip op. at 27), I believe that any such limitation should be firmly

2

As my colleagues in the majority recognize, the Eighth Circuit has held in an analogous
context, that "[t]he effects of blanket evidentiary exclusions can be especially damaging in
employment discrimination cases, in which plaintiffs must face the difficult task of persuading
the fact-finder to disbelieve an employer's account of its own motives." Slip op. at 12 n.19
(quoting Estes v. Dick Smith Ford, Inc., 856 F.2d 1097, 1103 (8th Cir. 1988)).
1377

grounded in objective standards governing the relevancy of evidence. Although the Commission
has not defined "relevant evidence," it is defined in Rule 401 of the Federal Rules of Evidence as
"evidence having any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence." Fed. R. Evid. 401. In my view, the evidence referred to in Pero 's offer of proof
concerning costly errors by other employees who were not discharged clearly satisfies this
standard ofrelevance in determining whether the discharge of Pero was "out ofline with the
operator's normal business practices" (Price , 12 FMSHRC at 1534), and therefore should have
been admitted and considered by the judge.
Accordingly, it is my conclusion that the judge abused his discretion by his wholesale
exclusion of evidence offered by Pero that may have been relevant in evaluating the plausibility
of Cyprus' affirmative defense. I would therefore vacate the judge's decision and remand with
instructions to the judge to treat this case as one involving mixed motive and, in the context of
this analysis, allow Pero to adduce the additional evidence referred to in her offer of proof as a
means of attempting to refute Cyprus' affirmative defense. 3

~~

-

--·

"'----:>

/;

~/

Robert H. Beatty, Jr., Commissioner

3

I disagree with Commissioner Verheggen's assertion that my view of this case is
"inconsistent" with that taken by Chairman Jordan and Commissioner Riley in their separate
opinion, with which I concur. Slip op. at 28-29. To the contrary, I agree entirely with the result
reached by my other colleagues - that is, to vacate the judge's decision and remand with
instructions to allow Pero to adduce the additional evidence referred to in her offer of proof,
concerning other employees who violated company rules or committed costly mistakes, and to
consider such evidence in further evaluating Cyprus' rebuttal argument and affirmative defense.
I write separately only to explain that I reached this result by a slightly different route, relying
only on Commission discrimination law and not on the Title VII disparate treatment analysis.
1378

Commissioner Verheggen, dissenting:
I find that substantial evidence 1 supports the judge's conclusion that Cyprus Plateau
Mining Corporation ("Cyprus") did not violate section 105(c) of the Act, 30 U.S.C. § 815(c),
when it discharged Pamela Bridge Pero. I would affirm the judge's decision, and therefore I
respectfully dissent.
As a threshold matter, I note that it is not as clear to me as it apparently is to the
Chairman and Commissioner Riley (whose opinion I will hereinafter refer to as the "plurality
opinion" to distinguish it from the concurrence of Commissioner Beatty) that the record evidence
compels a finding that Pero engaged in protected activity. 2 Slip op. at 4. At trial, Pero ascribed
Cyprus' treatment of her to a variety of non-safety-related causes, i.e., the personality of her
supervisor, the management style in the office, and management's reaction to a sexual
harassment complaint she filed against Cyprus' vice-president and general manager. 20
FMSHRC 1104, 1107-08 (Sept. 1998) (ALJ). The judge clearly questioned the legitimacy of
Pero's complaint, declining to "credit the sincerity or reasonableness of her safety concerns." Id.
at 1116. A judge's credibility determinations are normally entitled to great weight. Farmer v.
Island Creek Coal Co., 14 FMSHRC 1537, 1541 (Sept 1992); Penn Allegh Coal Co., 3
FMSHRC 2767, 2770 (Dec. 1981).
Commissioner Beatty goes even further than the plurality opinion and concludes that the
judge found "that Pero established a prima facie case of discrimination." Slip op. at 14. To the
contrary, the judge explicitly ruled that "Cyprus[,] in terminating Pero's employment[,] was
motivated by Pero's unprotected activity and would have taken the adverse action in any event on
the basis of Pero's unprotected activity alone." 20 FMSHRC at 1117. In other words, the judge
found that Pero failed to prove one of the elements of her prima facie case, that Cyprus was
motivated in any part by her purported protected activity.

1

When reviewing an administrative law judge's factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). "Substantial evidence" means "'such relevant evidence as a reasonable
mind might accept as adequate to support [the judge's] conclusion."' Rochester & Pittsburgh
Coal Co., 11FMSHRC2159, 2163 (Nov. 1989) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)).
2

My colleagues base this conclusion in part on Pero's testimony. According to the
majority, Pero testified that she told management that ''the company's policy of giving injured
miners a day to go to a doctor but not reporting it as a lost day violated MSHA requirements."
Slip op. at 4. But while Pero did testify she had "problems" with the reporting policy and
thought it was wrong (Tr. 189-190), she never testified that she knew at the time that it violated
MSHA's requirements. See Tr. 94 (Pero testifying as to her knowledge ofMSHA regulations at
the time of the hearing).
1379

Nonetheless, I am prepared to assume, as the judge did, that Pero at least engaged in
protected activity. The judge concluded that '~ero was discharged for her unprotected activity
alone." Id. at 1116. He stated that Cyprus' reasons for terminating Pero were "not a pretext" and
that Cyprus "would have taken the adverse action in any event on the basis of Pero's unprotected
activity." Id. at 1116, 1117. Specifically, the judge found that Pero forged Grako's name on two
dinner certificates, one for herself and one for her husband, the action that began the disciplinary
process which led to Pero's termination. 3 Id. at 1111.
The judge also found that Cyprus' reasons for discharging Pero were "supported by the
record" (id. at 1116), which includes the following: As charged in Cyprus' termination letter,
Pero failed to implement a new health and safety reporting system despite receiving several days
of special training "at significant expense to Cyprus." Id. at 1113-14. Although Pero testified
that she could not implement the new system because of scheduling and computer problems, she
admitted that some of the delay was her fault. Tr. 168-71, 280-81. Pero also failed to correctly
complete 1-9 immigration forms, another charge contained in the termination letter. 20
FMSHRC at 1114. Although Pero claims that she was not trained to complete the forms, did not
know they contained errors, and completed them in the same way she had always done, she
admitted that she did not complete them correctly. Tr. 171-75, 282-83.
The record also contains evidence that supports the allegation in the termination letter
that Pero had a poor working relationship with Grako and, with no factual basis for doing so, told
Cyprus employees and others that Grako was committing illegal acts in the handling of workers'
compensation claims. 20 FMSHRC at 1114-16. Although Pero argues that the human resources
department as a whole was dysfunctional and had communication and morale problems (P. Br. at
14; see also Tr. 352-57, 425-26), the record evidence indicates that she had a poor working
relationship with Grako and that she told Cyprus employees and others that Grako was making
illegal reports involving workers' compensation claims. Tr. 84, 131-33, 167-68, 175-76, 401,
515. However, there is no clear record evidence that Grako committed illegal acts in the
handling of workers' compensation claims. Although three of the MSHA citations (Nos.
3585716, 4525875, and 4525878) of which the judge took administrative notice (Tr. 452) alleged
that Cyprus failed to correctly report lost days information on MSHA 7000-1 forms, these
citations did not deal with workers' compensation claims. Pero Letter dated April 10, 1997,
Attach. In addition, Childs' internal investigation carried out by Jack Trackemas, Cyprus' safety
manager at the time, did not find any evidence of illegal acts involving workers' compensation
claims. Tr. 398-400, 402. Thus, I find the judge's conclusion that Pero's discharge was based on
unprotected activity alone to be supported by substantial evidence.
My colleagues, however, vacate the judge's decision, finding that he abused his discretion
when he prevented Pero from testifying about Cyprus' treatment of employees who had violated
company rules or caused costly errors. Pero claimed this evidence was relevant to proving her

3

Cyprus admits that it may have legitimately given Pero one of the certificates but that
she signed Grako's name to both certificates without authorization. 20 FMSHRC at 1111.
1380

claim that Cyprus subjected her to disparate treatment when she received harsher discipline than
the other Cyprus employees.
Abuse of discretion may be found when "'there is no evidence to support the decision or
if the decision is based on an improper understanding of the law."' Mingo Logan Coal Co., 19
FMSHRC 246, 250 n.5 (Feb. 1997) (quoting Utah Power &Light Co., 13 FMSHRC 1617, 1623
n.6 (Oct. 1991)). For a number ofreasons, I do not agree with my colleagues that the judge
abused his discretion. To the contrary, I find the judge had sufficient bases in law and fact to
deny Pero's request to testify on incidents involving certain miners who, despite their errors and
violations disciplinary problems, were not discharged by Cyprus.
There is copious case law on what a plaintiff must do to establish a prima facie case of
discrimination based on disparate treatment. 4 In the discussion that follows, I set forth a
summary of this case law, then I look to this body oflaw to determine whether the judge's
evidentiary ruling "is based on an improper understanding of the law" or lacks any evidentiary
basis. Mingo Logan, 19 FMSHRC at 250 n.5.
The most important initial eiement of any such case is that those to whom the plaintiff
compares his or her treatment be "similarly situated" to the plaintiff.5 In Mitchell v. Toledo
Hospital, the Sixth Circuit held:
It is fundamental that to make a comparison of a
discrimination plaintiffs treatment to that of [fellow] employees,
the plaintiff must show that the "comparables" are
similarly-situated in all respects. Thus, to be deemed

4

Most of the appellate cases I cite in the following discussion arose under various federal
civil rights statutes, such as Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C.
§ 2000e et seq. In resolving questions concerning the proper construction of the discrimination
provisions ofthe·Mine Act, the Commission has often looked for guidance to case law
interpreting such civil rights statutes. See, e.g., Meek v. Essroc Corp., 15 FMSHRC 606, 616-18
(Apr. 1993); Bradley v. Belva Coal Co., 4 FMSHRC 982, 987-88 (June 1982); Sec '.Y ofLabor on
behalfofPasula v. Consolidation Coal Co. , 2 FMSHRC 2786, 2794-95 (Oct. 1980).
5

In a different context, the Supreme Court has held that"[d]isparate treatment
constitutes discrimination only if the objects of the disparate treatment are, for the relevant
purposes, similarly situated." Camps Newfound/Owatonna, Inc. v. Town ofHarrison, 520 U.S.
564, 601 (1997) (Scalia, J., dissenting, but joined by the majority on this point, id. at 583 n.16).
At issue in the Camps Newfound case was a Maine property tax statute exempting from taxation
charitable institutions serving mostly state residents, but not institutions engaged primarily in
interstate business. Id. at 568. The Court held that the tax discriminated against the institutions
not covered by the exemption, in violation of the dormant commerce clause, U.S. Const. art. I,
§ 8, cl. 3. 520 U.S. at 571-95.
1381

"similarly-situated," the individuals with whom the plaintiff seeks
to compare his/her treatment must have dealt with the same
supervisor, have been subject to the same standards and have
engaged in the same conduct without such differentiating or
mitigating circumstances that would distinguish their conduct or
the employer's treatment of them for it.
964 F.2d 577, 583 (6th Cir. 1992) (citations and emphasis omitted). Accord Harrison v. Metro.
Gov 't ofNashville, 80 F.3d 1107, 1115 (6th Cir.) ("The plaintiff must also demonstrate that the
[other] employees to be compared with himself were 'similarly-situated in all respects.'"
(quoting Mitchell, 964 F.2d at 583) (emphasis in original)), cert. denied, 519 U.S. 863 (1996).
In a later case, the Sixth Circuit further stated that "the plaintiff and the employee with
whom the plaintiff seeks to compare himself or herself must be similar in 'all of the relevant
aspects."' Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998)
(citation omitted, emphasis in original). Accord Holifield v. Reno, 115 F.3d 1555, 1562 (1 lth
Cir. 1997) ("to make a comparison of the plaintiffs treatment to that of non-minority employees,
the plaintiff must show that he and the employees are similarly situated in all relevant respects");
Byrd v. Ronayne, 61 F.3d 1026, 1032 (1st Cir. 1995) ("A disparate treatment claimant bears the
burden of proving that she was subjected to different treatment than persons similarly situated in
all relevant aspects." (emphasis and internal quotations omitted)). The Ercegovich court
explained that courts "should make an independent determination as to the relevancy of a
particular aspect of the plaintiffs employment status and that of the non-protected employee."
154 F.3d at 352.

The Court of Appeals for the District of Columbia Circuit explained "similarly situated"
as follows:
In order to show that she was similarly situated to the male
employee [whose treatment by the employer was offered as
evidence of disparate treatment], Neuren [the plaintiff] was
required to demonstrate that all of the relevant aspects of her
employment situation were "nearly identical" to those of the male
associate. Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802
(6th Cir. 1994). ·

Neuren v. Adduci, Mastriani, Meeks & Schill, 43 F.3d 1507, 1514 (D.C. Cir. 1995). In Neuren,
the court found that the plaintiff was not similarly situated to the male associate because there
was no evidence he had difficulties similar to Neuren's in "getting along with others in the firm,"
the male associate "was lower in seniority," and the problems in the male associate's work were
"entirely different [from] Neuren's." Id.

1382

Thus, to-be similarly situated to a plaintiff, a fellow worker thus must share with the
plaintiff"relevant aspects of [his or] her employment situation." Id. The Commission case cited
in the plurality opinion (slip op. at 8), for example, Secretary ofLabor on behalfof Chacon v.
Phelps Dodge Corp., involved "data concerning the frequency of derailments and of resulting
discipline" meted out to engineers. 3 FMSHRC 2508, 2512 (Nov. 1981), rev'd on other grounds
709 F.id 86 (D.C. Cir. 1983). After explaining that disparate treatment maybe shown "where
employees guilty of the same, or more serious, offenses than the alleged discriminatee escape the
same disciplinary fate which befalls the latter," the Commission concluded that in the record
before them, there was "no evidence that engineers who had excessive speed derailments causing
serious damage, or who were involved in similar incidents, escaped discipline." Id. at 2512-13
(emphasis added).
Here, the only "relevant aspects of [Pero's] employment situation" (Neuren,.43 F.3d at
1514) contained in the record are her position as a clerical worker in the operator's human
resources office and a string of offenses that include forgery, failure to complete work
assignments, work errors, and making unsubstantiated statements to others about her supervisor.
In support of Pero' s claim of disparate treatment (see Discrimination CompI. at [8-9]), at the
hearing, her counsel made the following offer of proof:
JUDGE CETTI:
MR. GILL:

If you want to make an offer of proof, you may.

Yes, I would like to.

[Pero] would testify that a number of instances, for
example, in an instance of Reed Wilson, he was the ultimate cause
of a 110 investigation for tampering with a respirable dust sample
underground in front of his crew which caused a $3,000.00 fine,
plus legal expenses, lost production and bad publicity to the
Company. He did not receive any time off, nor was he terminated.
In fact, the Company may well have paid his fine.
She will also testify that John Citpathus [sic, see
Discrimination Complaint at [8], where this employee's name is
noted as "John Kit Pappas"] 6 had a major engineering error which
cost the Company a significant amount of money due to lost coal
revenue. He also received a lot of flack for failure to mine all of
the coal reserves. He was not fired.
He later damaged a vehicle by driving too fast in an
entryway which resulted in property damage. Again, he was not

6

The offer of proof made by Pero's counsel largely reiterated the allegations made in
Pero's Discrimination Complaint at pages 8 and 9.
1383

fired or reprimanded. These are things that she knows because she
works in the HR Department.
She would also testify that Robert Powell received an
order from MSHA for a roof control violation underground which
resulted in a major assessment from MSHA and he was not fired.
She would testify that Vern Watson has received several severe
citations and closure notices. He has not been fired.
MR. GILL: She will testify that Joe Rukavina, while
spellbossing, which is a term of art, I suppose, decided to mine
more coal than he should so he would have a higher tonnage for a
shift. He cut the bottom and top coal out and the Company had to
spend thousands of dollars building a wooden support to allow the
long wall support system to operate. There was a gap and it would
not support the top coal. He was not fired, but was hired as a
foreman the next month.
Mr. Grako was not reprimanded for using fowl [sic]
language and being abusive to Nathan Marvidikis during a job
interview. There was a threatened lawsuit involved there.
Mr. Grako, to my knowledge at least, was not disciplined in
any way for sexual harassment allegations that were brought out in
this Shaman investigation.
Gary Marx made numerous mistakes over a period of many
years and was demoted to an hourly employee, but not terminated.
JUDGE CETTI:
MR. GILL:

That is your offer of proof?

Yes.

Tr. 199-201. 7
7

Commissioner Beatty believes that Cyprus "affirmatively defended the case," and that
the offer of proof I have excerpted from the record was made in an effort to rebut Cyprus'
affirmative defense. Slip op. at 14, 18. An affirmative defense is raised, however, against a
plaintiff who has established a prima facie case, which here, as I point out above, Pero did not
do. This offer of proof was intended to establish retaliatory motive based on disparate treatment,
an element of Pero's prima facie case.
At any rate, this is a distinction that makes no difference. Even if the proffer was offered
1384

An offer of proof "must be reasonably specific identifying the purpose of the proof
offered .. . [and] must tell the judge what the tenor of the evidence would be and why the
evidence is logical1y relevant." 1 McCormick on Evidence§ 51, at 218 (John W. Strong ed., 5th
ed. 1999). I note that Pero's counsel made no attempt in this offer of proof to show that any of
the employees he mentions were similarly situated to Pero. Wilson, Pappas, Powell, and
Rukavina appear to have been underground miners with isolated disciplinary problems. Grako
was a member of management. Pero's counsel said nothing whatsoever about Watson and Marx,
other than very general statements that they had many disciplinary problems.
Keeping in mind the "relevant aspects of [Pero' s] employment situation" (Neuren, 43
F.3d at 1514), I find nothing in this offer of proof that could have led the judge to conclude that
the employees held jobs similar to Pero's. I also find that the judge could have reasonably
concluded that none of the these employees came even close to approximating such a
combination of improper conduct as Pero's. Indeed, I fail to see any reasonable basis on which
the judge could have compared the underground miner Wilson's tampering with a respirable dust
sample to Pero' s combination of offenses as a clerical worker. Similarly, I find no reasonable
basis for comparison between Pero' s situation and those of three other underground miners,
Pappas, Powell, and Rukavina. In each instance, on the one hand we have Pero's combination of
offenses in the course of her duties as a clerk, while on the other hand we have miners making an
"engineering error" and getting into a motor vehicle accident (Pappas), committing a "roof
control violation" (Powell), and making a coal production error (Rukavina). Any such
comparisons are of apples to oranges. On its face, I thus find this offer of proof insufficient to
establish the relevancy of the evidence Pero sought to adduce. 8
The only comparison in the record of an employee even remotely similarly situated to
Pero is the case of Shirley Tucker-Spears, who, like Pero, was a clerical worker (in fact, she
worked with Pero), and who made similar complaints to management about Cyprus' injury
policy, but who, unlike Pero, was never discharged. Tr. 330, 378. Her work record, however,
apparently did not contain instances of forgery, incompetence, and insubordination. But in any
event, I find that the example of Tucker-Spears not only further supports the judge's conclusion
that Pero was discharged for her unprotected activity alone, but also supports his decision to
exclude the evidence of alleged disparate treatment that Pero sought to introduce.9

to rebut an affirmative defense~ I believe it would still have been evidence of disparate treatment,
and the employees would still have to have been similarly situated to Pero and share with her the
"relevant aspects of her employment situation." Neuren, 43 F.3d at 1514.
8

As for Watson and Marx, the offer of proof fails to provide any details whatsoever as to
the relevance of the two employees. Nor does Pero's counsel bother to indicate how Pero can be
compared to Grako, a member of management.
9

I also note that Pero failed to object earlier in the proceeding to a protective order
prohibiting disclosure of this information. On October 22, 1997, pursuant to 29 C.F.R.

1385

In sum, I conclude that the judge did not abuse his discretion when he refused to admit
Pero's testimony regarding the work histories of several of her co-workers. I find the judge's
ruling sound both as a matter of law and fact.
The absence of any similarly situated employees in Pero's offer of proof does not prevent
my colleagues in the plurality from turning the law of disparate treatment on its head and
remanding this case to the judge with the instruction "to permit Pero to adduce the additional
evidence in her offer of proof concerning Cyprus' treatment of other employees who violated
company rules or caused costly mistakes." Slip op. at 12. I find their decision problematic for
several reasons.
First, my colleagues' state in their plurality opinion that my "reference to the Mitchell
'same supervisor' test is particularly troublesome." Slip op. at 10. Yet, none of the cases I have
discussed can be interpreted so as to make having the same supervisor the linchpin in a disparate
treatment claim. It is but one of many factors that may be relevant in a particular case. In fact, I
explicitly state that "the only 'relevant aspects of [Pero 's] employment situation' (Neuren, 43
F.3d at 1514) contained in the record are her position as a clerical worker in the operator's
human resources office and a string of offenses that include forgery, failure to complete work
assignments, work errors, and making unsubstantiated statements to others about her supervisor."
Slip op. at 23, supra. Nowhere do I mention Pero's supervisor.
More to the point, though, is that, as my discussion of the relevant case law demonstrates,
the law of disparate treatment has evolved into something more than Mitchell. As stated above,
it now requires a plaintiff alleging disparate treatment to show that his or her fellow workers
share with the plaintiff "relevant aspects of [his or] her employment situation." Neuren, 43 F.3d
at 1514.
My colleagues in the plurality appear unable to focus on the issue at hand- first to
determine what the law states, which in case after reported appellate case is that employees being

§ 2700.56(c) and Rule 26(c) of the Federal Rules of Civil Procedure, Cyprus moved for issuance
of a protective order prohibiting discovery of information about the treatment of other
employees, contending that such information was not relevant, was not likely to lead to relevant
evidence to support Pero 's discrimination complaint, and would cause Cyprus oppression, undue
burden, or expense. C. Mot. for Protective Order at 1-2. Pero did not oppose the motion and the
judge granted the protective order on November 13, 1997, on the ground that the requested
information was "not reasonably calculated to lead to evidence relevant to" Pero's discrimination
complaint. On December 12, 1997, Pero moved for relief from the protective order, but the
judge denied the motion on December 30, 1997, on the same ground on which he had issued the
protective order. Pero did not request interlocutory review by the Commission under
Commission Procedural Rule 76, 29 C.F.R. § 2700.76, of the judge's order denying relief See
Consolidation Coal Co., 19 FMSHRC 1239 (July 1997) (interlocutory review of discovery
order). Pero's failure to challenge Cyprus' motion further supports the judge's decision.
1386

compared must be similarly situated in "all of the relevant aspects," Pierce, 40 F.3d at 802, then
determine whether the judge's evidentiary ruling was contrary to the law or the evidence. As to
what the law says, the plurality opinion appears muddled. My colleagues state: "It has been
recognized that, in analyzing a claim of disparate treatment ... 'precise equivalence in
culpability between employees' is not required. Rather, the plaintiff must simply show that the
employees were engaged in misconduct of 'comparable seriousness.'" Slip op. at 8 (citations
omitted). What my colleagues fail to grasp, and what case after case demonstrates, is that any
employees who are held up for comparison must first be shown to be similarly situated to the
plaintiff in all relevant aspects. The comparable seriousness of disciplinary offenses held up for
comparison is but one of many possible factors a court must consider in determining whether
those committing the offenses are similarly situated.
I also believe a rule ofreason must apply here. In Pero's case, I fail to see how any of our
judges would be able to distinguish between the "comparable seriousness" of forgery committed
by a clerical worker (to say nothing of the combination of offenses that led to Pero's termination)
and tampering with respirable dust samples committed by a miner. Moreover, although an
employer's policies towards widely differing offenses may strike some as not rationally related to
the relative seriousness of the offenses, it is nevertheless not the job of this Commission to
substitute its judgment for that of an employer in such instances. While our judges may
determine whether "a proffered business justification is . . . plainly incredible or implausible,"
more importantly, "[t]he Commission and it judges have neither the statutory charter nor the
spe,cialized expertise to sit as a super grievance or arbitration board meting out industrial equity."
Chacon, 3 FMSHRC at 2516.

My colleagues in their plurality opinion appear to read the law not for what it says, but
rather for what they apparently wish it said. A case in point is their misreading of the case
Petsch-Schmid v. Boston Edison Co., 914 F. Supp. 697 (D. Mass. 1996), in which they claim the
district court disagreed "with the Mitchell 'same supervisor' test." Slip op. at 10. This is not the
point that case made. Instead, the judge stated that "[t]o the extent that Mitchell . .. can be read
as Edison [the defendant] suggests, to require an employee to compare herself only with other
employees disciplined by the same supervisor, I cannot agree." 914 F. Supp at 705 n.17. In
other words, the judge is responding to an argument made by a party taking as true that party's
underlying premise for the sake of responding to their argument. In fact, Mitchell did not set
forth a "same supervisor" test. Instead, Mitchell and its progeny in the appellate courts set forth a
circumstantial test that requires courts to make "an independent determination as to the relevancy
of [the] particular aspect[s] of the plaintiffs employment status and that of the [other]
employee[s]." Ercegovich, 154 F.3d at 352. 10

10

The majority's reliance on Petsch-Schmid is misplaced for another reason. I fail to see
the relevance of dicta in a district court opinion deciding a question of state law. See 914 F.
Supp. at 700 n.2, 704-05 (note in which dicta appears related to discussion of count III of the
plaintiffs complaint alleging sex discrimination in violation of Massachusetts law).
1387

Another problem I have with the plurality opinion is that it is at odds with the deferential
standard of review governing this case on appeal, the abuse of discretion standard. As I stated
earlier, a judge abuses his or her discretion when "there is no evidence to support [his or her]
decision or if the decision is based on an improper understanding ofthe law." Mingo Logan, 19
FMSHRC at 249-50 n.5 (emphasis added, internal quotations omitted). Here, I find sufficient
evidence for the judge to have reasonably concluded that none of the employees cited by Pero in
her proffer had work situations comparable to her own. I also. find that the judge's decision is
consistent with the well-established principles of law governing disparate treatment set forth in
the appellate case law that both I and the plurality opinion cite.
Although the plurality opinion states that it will apparently "not apply [these cases,
including] Neuren to an offer of proof' (slip op. at 7), this is just what a judge must do when
evaluating such an offer - i.e., he or she must detennine whether the evidence contained in an
offer is relevant under the legal principles governing the proceeding over which he or she
presides. I am confident in the ability of our judges to undertake this task, as illustrat~d in this
case where the judge effectively made "an independent determination as to the relevancy of [the]
particular aspect[s] of the plaintiff's employment status and that of the ... employee[s]" in
Pero's offer of proof. Ercegovich, 154 F.3d at 352. The majority apparently does not share my
confidence in our judges, and insists on substituting its views for that of the judge. Such a result
is simply not appropriate under the deferential abuse of discretion standard.
My colleagues in their plurality opinion state that "the claimed relevance of the proffered
evidence is readily apparent from the very excerpt of the offer of proof' I quote above. Slip op.
at 7 n.10. But to establish the relevance of the evidence she sought to adduce, Pero needed to
demonstrate at the very least that the employees with whom she wanted to be compared were
similarly situated in some relevant aspect I find that the judge properly recognized that Pero
failed to do this. Her offer of proof simply does not include any such evidence, much less
anything that might be "readily apparent." The only thing readily apparent to me is that Pero's
offer of proof is unsubstantiated and merely a repetition of points already made in the complaint.
By trial, a lawyer should have more to put into an offer of proof, at least enough to establish legal
relevance, ifhe or she expects to have the evidence admitted.

If the plurality opinion were binding law, the end result would be a singularly unworkable
legal construct. The door would be open in discrimination cases to complainants raising
disparate treatment arguments based on the most tenuous of connections between them and their
fellow workers. Section 105(c) complainants would be allowed to bring in ream upon ream of
irrelevant evidence on other employees as alike to them as apples are to oranges. Under my
colleagues plurality reasoning, the plaintiff in Chacon, an engineer, should have relied upon the
discipline meted out to clerical workers. Even in the Ercegovich case on which they rely, the
court found a legitimate allegation of disparate treatment "[b]ecause the positions previously held
by Ercegovich, Evert, and Cohn were all related human resources positions." 154 F.3d at 353
(emphasis added).

1388

Under this decision, Pero will now be allowed to compare an underground miner's
respirable dust sample tampering, or another miner's cutting too much coal, to the combination
of forgery, incompetence, and insubordination that served as the basis for her termination from
her position as a clerical worker. But to what end? The Chairman and Commissioner Riley have
one view of this case, Commissioner Beatty another view fairly inconsistent with that of his
colleagues. This case thus returns to the judge with no clear rationale under which he can render
a decision. I do not envy the judge the task assigned to him by my colleagues.
For the foregoing reasons, I would affirm the judge, and therefore, I dissent.

1389

Distribution

Matthew F. McNulty, ill, Esq.
Van Cott, Bagley, Cornwall & McCarthy
50 South Main Street, Suite 1600
P.O. Box 45340
Salt Lake City, UT 84124
For Cyprus Plateau Mining
R. Herny Moore, Esq.
Buchanan Ingersoll
One Oxford Centre
301 Grant St., 201h Floor
Pittsburgh, PA 15219-1410
For Cyprus Plateau Mining
L. Zane Gill, Esq.
1926 East 3900 South
Salt Lake City, UT 84124
For Pamela Pero
Administrative Law Judge August Cetti
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
1244 Speer Blvd., Suite 280
Denver, CO 80204

1390

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF.ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

December 4, 2000
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of WALTER JACKSON,
.Complainant

Docket No. KENT 95-613-D
MSHA Case No. BARB CD 95-13
Mine ID No. 15-17234-NCX
Huff Creek Mine

V.

MOUNTAIN TOP TRUCKING CO., INC.,
ELMO MA YES, ANTHONY CURTIS
MAYES, and MAYES TRUCKING
COMPANY, INC.,
Respondents

DECISION ON REMAND
Appearances:

Donna E. Sonner, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for the Complainant;
Stephen A. Sanders, Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., Prestonsburg, Kentucky, for the Complainant;
Edward M. Dooley, Esq., Fairhope, Alabama, for the Respondents.

Before:

Judge Feldman
A. Case History

The initial decision in this discrimination matter determined the respondents'
February 17, 199S, discharge of Walter Jackson violated section 105(c)(l) of the Federal Mine
Safety and Health Act of 1977 (the Mine Act), 30 U.S.C. § 815(c)(l), and, that the above named
respondents were jointly and severally liable for Jackson 's damages. 1 19 FMSHRC 166, 181-86,
197-203 (Jan. 1977) (ALJ). The initial decision was followed by a decision on relief that
determined that the maximum period for which Jackson could be awarded back pay was
February 18, 1995, the day after his discriminatory discharge, until June 21, 1996, the
termination date of Mountain Top Trucking Company's haulage contract that necessitated the
employment of truck drivers such as Jackson. 19 FMSHRC 875(May1997) (ALJ). The

1

The case against William David Riley, who had also been named as a respondent in this
matter, was dismissed. 19 FMSHRC at 201. It was determin~d that Riley, who was not a
principal and acted solely in his role as a foreman, was not liable for the back pay relief sought by
Jackson pursuant to the provisions of section 105(c). Id. at 200-01.
1391

decision on relief further determined that the calculation for Jackson's relief shall be eight loads
per day@ $13.00 per load, or $520.00 per five day work week. 19 FMSHRC at 878. Crediting
Jackson for relief purposes of completing an average of eight round trip loads per day from the
mine to the processing plant, each round trip taking approximately one hour and 15 minutes, was
based on Jackson's normal 12 hour workday from 6:00 a.m. until approximately 6:00 p.m. 19
FMSHRC at 171.
Jackson's temporary reinstatement hearing was conducted on August 23, 1995. Jackson
did not appear at the hearing. Instead, Jackson's counsel withdrew Jackson's application for
temporary reinstatement because Jackson had obtained full time employment with Cumberland
Mine Service beginning on August 3, 1995. Jackson worked for Cumberland Mine Service
approximately ten weeks until he was laid-off on October 4, 1995. With the exception of one
week of employment with the Garland Company in December 1995, during which time Jackson
earned $415.00, Jackson had no additional employment during the February 18, 1995, through
June 21, 1996, period of relief. The Garland Company is affiliated with Cumberland Mine
Service.
As a general proposition, a discrimination complainant has a duty to mitigate damages by
remaining in the labor market and diligently looking for alternative work. NLRB v. Madison
Courier, Inc., 472 F.2d 1307, 1317 (D.C. Cir. 1972) (citations omitted). The May 21, 1997,
decision on relief held that Jackson had not demonstrated reasonable efforts to mitigate his
damages in view of his lengthy period of unemployment and his failure to even inquire
with the Secretary about the possibility of reopening his temporary reinstatement application.
19 FMSHRC at 882. Thus, Jackson was awarded net back pay of 18,497.40 for the period
February 18, 1995, through December 9, 1995, but not for the entire period ofreliefthat ended
on June 21, 1996. 19 FMSHRC at 880-83.
The Commission reversed the failure-to-mitigate determination on the ground that the
Mine Act does not require a discriminatee to seek temporary reinstatement. 21FMSHRC265,
284 (March 1999). Consequently, the Commission remanded the case for a recalculation of back
pay and interest owed Jackson consistent with its conclusion that it was not shown that Jackson
failed to mitigate his damages. Id. at 284-85.
In view of the Commission's remand, On April 22, 1999, the undersigned had a
telephone conference with the parties to determine if they wished to file briefs on the question of
· the recalculation of Jackson's damages. During the conference, the respondents' counsel advised
that he had information to submit concerning Jackson's availability for work. The information
furnished included details concerning Jackson's product liability suit wherein Jackson had
complained of a significant eye impairment impacting on his ability to drive a truck, and
information concerning Jackson's college attendance as of August 1995 at Union College.
The information was relevant in view of Jackson's prior representations in this proceeding
concerning his availability for work. A schedule was established for submission of the
respondents' information and comments by the parties.

1392

.The information provided by the respondents indicated Jackson had been less than
forthcoming.2 Jackson had failed to disclose his college attendance despite a January 23, 1997,
Order that he disclose any "periods when [he] was not available for employment."3 19 FMSHRC
at 204. Moreover, by Order dated March 24, 1997, Jackson was specifically asked if he had
"been a party in any legal action or claim involving allegations ofphysical or mental
impairment." 19 FMSHRC at 664 (emphasis added). Jackson responded on March 21, 1997,
stating that his product liability suit was irrelevant despite what was ultimately revealed
to be Jackson's assertion of a serious eye impairment. However, given the Commission's
determination that the. prior record did not support.that Jackson had failed to mitigate his
damages, on remand, Jackson was awarded net back pay damages of$32,642, plus interest,
less deductions of applicable Federal and local taxes, for the entire period of relief. 21 FMSHRC
913, 918.
The Commission subsequently remanded this matter on November 30, 1999.
21FMSHRC1207. The Commission, noting conflicting evidence, directed me to resolve the
question of whether and to what extent Jackson was available for employment during the back
pay period. Id. at 1214. Jackson continues to seek net back pay of $32,642.00 plus interest for
the entire February 1995 through June 1996 period of relief.

B. Findings and Conclusions
A hearing was conducted on September 14, 2000, in Pineville, Kentucky to determine the
appropriate relief to be awarded to Jackson during the February 18, 1995, through June 21, 1996,
back pay period. The scope of the hearing was limited to Jackson's efforts to find employment
during this period; whether Jackson suffered from any physical impairment during this period
that interfered with his ability to work; and the impact, if any, of Jackson's college attendance on
his availability for employment.

2

Jackson has sought to.strike evidence concerning his college attendance and civil suit
because it had not been raised during the pre-decisional liability phase of this case. The
Commission, noting Jackson's history of failing to provide accurate information, denied
Jackson's request to strike because of"the relevancy of the information ... to the questions
of whether and to what extent Jackson was available to work during the back pay period."
21 FMSHRC at 1213.
3

As discussed infra, on October 19, 1995, Jackson certified to the Virginia
Unemployment Commission that he was unavailable for work on Tuesdays and Thursdays
due to his college attendance. (Jackson Ex 3, p. I).
1393

1. The Effect of Jackson's Eye Impairment
on Jackson's Ability to Work
On February 20, 1991, Jackson, while attempting to rotate the tires on his vehicle,
was struck in the right eye by a metal fragment that was dislodged from the tire iron wrench
he was using. Jackson's eye injury was the subject of a product liability suit docketed as
Civil Action 92-112, in the United States District Court in the Eastern District of Kentucky.
(Resp. Ex. l, at 4-12, 19). A judgement in favor of Jackson against General Motors Corporation
was entered on January·9, 1996, which, in addition to monetary damages for pain and suffering,
and past and future medical expenses, included damages not to exceed $12,043.00 for lost wages.
Id. at 19.
The record contains deposition testimony, and medical and vocational assessments, that
arose out of Jackson's civil action. During the course of a July 19, 1993, deposition, Jackson
testified that he worked as a laborer for Cumberland Mine Service until his February 1991 eye
injury. Id. at 8-9. Jackson further testified that he returned to work as a laborer for Cumberland
Mine Service in June 1992. Id. In addition, Jackson's deposition testimony reflects that, upon
returning to work, the only limitation caused by Jackson's eye impairment was his inability to
spot weld because of his loss of visual acuity. Id. at 13.
Jackson was subsequently deposed on July 14, 1994, at which time he reported having
been hired by Mountain Top Trucking three weeks before. Id. at 45-46. Jackson stated that he
had a commercial driver's license and that he did not have to ta1ce any physical tests for his job at
Mountain Top Trucking. Id.
Jackson was examined by Dr. John W. Garden on June 29, 1995. Id. at 17-18.
Dr. Garden summarized a history of a right corneal laceration that was repaired at the University
of Kentucky medical faci lity. Id. Garden noted Jackson subsequently developed a cataract that
was removed in 1994. Id. On examination, Garden determined Jackson had corrected right eye
vision of 20150 and corrected left eye vision of20/20. Id. Garden's diagnosis was posttraumatic right corneal scarring, pseudopha1cia, traumatic mydriasis, pupillary sphincter atrophy,
and posterior capsule opacity. Id. Garden found Jackson's left eye was mildly myopic. Garden
concluded Jackson "had a very nice result from a serious ocular injury." Id.
Jackson was seen on October 11, 1995, for a standard vocational evaluation by
Luca E. Conte, a Vocational Rehabilitation Consultant. Id. at 13. During the vocational
evaluation Jackson complained of a continuing right eye impairment and '"loss [of] some vision
in the left eye"' reportedly due to "'overcompensation."' Id. at 14. During Conte's interview,
Jackson reported past employment as a truck driver with Mountain Top Trucking. Id.
Jackson also stated he had previously failed a physical examination for a truck driving
position at Manalapan Mining Company although no further details were given. Id. at 14-15.
Conte's occupational analysis noted various subjective complaints of right eye discomfort
1394

and corrected right eye vision of20/50. Id. at 15. Conte concluded that Jackson's reported eye
fatigue and light sensitivity were "not significant enough to affect [Jackson's] occupational
functioning or success. Indeed, as indicated by [Jackson's] successful post-injury work as a
commercial truck driver ... Mr. Jackson retains his pre-injury capacity to access the labor ...."
Id.
Records from the Commonwealth of Kentucky Division of Driver Licensing reflect
Jackson retained a commercial driver's license until it was voluntarily surrendered on
December 3, 1996. (jackson Ex. 4). The respondents, relying on the provisions in Federal
Highway Administration regulation 49 U.S.C. § 391.45 that require operators of commercial
vehicles to have minimum corrected vision of20/40 in each eye, assert that Jackson's right eye
impairment is disqualifying. (Resp. Ex. 3). Thus, they maintain Jackson was not capable of
performing truck driver duties during the period of relief. Consequently, they argue that they are
not liable for back pay.
As a threshold matter, the duty to mitigate damages does not require the victim of
discrimination to seek identical employment. Rather, the duty is satisfied as long as the
discriminatee seeks "substantially equivalent employment." NLRB v. Madison Courier, Inc.,
supra at 1317. Employment as a general laborer, in the context of mitigating lost wages, is
substantially equivalent to employment as a truck driver. Thus, assuming arguendo, Jackson's
eye condition disqualified him from holding a commercial driver license, Jackson could satisfy
his.duty to mitigate damages by seeking work as a general laborer. In fact, a portion of the wages
Jackson earned as a laborer at Cumberland Mine Service shall be deducted from the relief that
shall be awarded to Jackson in this proceeding.
Moreover, Jackson's ability to work despite his eye impairment must be evaluated based
on Jackson's state of mind. There is no evidence that Jackson ever asserted, in furtherance of his
civil suit, that he was incapable of working. In fact, Jackson disclosed working for Mountain
Top Trucking a~ a truck driver during his during his July 14, 1994, deposition. In this regard,
Jackson continued to hold a valid commercial driver license until December 1996. Significantly,
it has neither been contended nor shown that Jackson's eye impairment interfered with his truck
driver duties at Mountain Top Trucking. In fact, ifthe respondents had not discharged Jackson
on February 17, 1995, in violation of the anti-discrimination provisions of section 105(c) of the
Mine Act, Jackson would have continued working as a truck driver with Mountain Top Trucking.
Accordingly, the evidence reflects that Jackson was capable of performing duties as a general
laborer and/or a truck driver at all times during the February 18, 1995, through June 21, 1996,
period of relief.

1395

2. The Effect of Jackson's College Attendance
on Jackson's Availability for Work
Having concluded Jackson was capable of substantially equivalent employment, the focus
shifts to Jackson's availability for employment. As the Commission discussed in its previous
decisions providing guidance in this matter, a back pay award "may be reduced in appropriate
circumstances where an employee incurs a willful loss of earnings." 21 FMSHRC at 1212
(quoting Secretary ofLabor on behalfofDunmire v. Northern Coal Co., 4 FMSHRC 126, 144
(February 1982) (other citations omitted). Under the duty to mitigate damages from
discrimination, "a discriminatee is not entitled to back pay to the extent that he fails to remain in
the labor market, refuses to accept substantially equivalent employment, fails diligently to search
for alternative work, or voluntarily quits without good reason." Id. Citing NLRB v. Madison
Courier, Inc., supra at 1317 (emphasis in original).
In general, once discrimination has been found and a gross amount of back pay during a
period for relief is alleged, "the burden is on the employer to establish facts which would
negative the existence of (back pay] liability to a given employee or which would mitigate that
liability." NLRB v. Madison Courier, Inc., supra at 1318, quoting NLRB v. Brown & Root, Inc.,
311 F.2d 447, 454 (81h Cir. 1963); see also Metric Construction, Inc., 6 FMSHRC 226, 233
(February 1984), affd, 766 F. 2d 469(ll1h Cir. 1985). In this regard, in the absence of evidence
to the contrary, there is a presumption that an unemployed victim of discrimination is ready,
willing and able to work, and actively looking for work. There is no evidence that Jackson failed
to mitigate his damages by not seeking alternative employment immediately following his
February 17, 1995, discharge.

However, the respondents have provided evidence that Jackson attended college on a
regular basis on Tuesdays and Thursdays beginning in August 1995. During this proceeding
Jackson reveiiled, albeit reluctantly, that he attended Union College until December 13, 1995,
leaving the impression that his college attendance terminated at that time. However, at the
September 14, 2000, hearing, in the interest of full disclosure, Jackson's counsel elicited from
Jackson the fact that Jackson's college attendance continued after he left Union College in
December 1995. Jackson now admits he attended classes at Southeast Community College
(SECC) on Tuesdays and Thursdays from January 17, 1996, through May 11, 1996.4 (Tr. 79).
Thus, Jackson attended college _on Tuesdays and Thursdays for two consecutive semesters during
the period August 29, 1995, through May 11, 1996, at Union College and SECC.

4

As an officer of the court, in view of the inquiries made of Jackson concerning his
college attendance, Jackson's counsel had a duty to ensure Jackson's attendance at SECC was
disclosed. As discussed at the hearing, Jackson's private counsel's effort to ensure full
disclosure is appreciated. (Tr. 222-25).
1396

Although an operator is required to provide evidence that casts doubt on a complainant's
availability for work, an operator is not required to prove that a discriminatee is not looking for
work because a party can not be required to prove a negative. See RAG Cumberland Resources
Corporation, 22 FMSHRC 1066, 1070 (citing Kitt Energy Corp., 6 FMSHRC 1596, 1600 (July
1984), aff'd sub nom. VMWA v. FMSHRC 768 F.2d 1477 (D.C. Cir. 1985) (to continue a 104(d)
chain the Secretary need not prove the absence of a clean inspection). To be required to do so, an
operator would have to identify all businesses where a complainant had not applied for work.
Rather, once an operator presents an affirmative defense to an award of back pay based on the
complainant's apparent unavailability for work, the burden of persuasion shifts to the
complainant seeking back pay relief. See e.g., NLRB v. Mastro Plastics Corp., 354 F.2d 170,
175-77 (2"d Cir. 1965), cert. den., 384 U.S. 170 (1966). Having come forward with evidence of
Jackson's college attendance, the burden shifts to Jackson to demonstrate that he was ready,
willing and able to work, and actively looking for full-time employment during the back pay
period. In addressing whether Jackson was available for full-time employment, it must be
remembered that Jackson seeks lost wages based on his employment with Mountain Top
Trucking that consisted of approximately a 60 hour, five day work week.
Jackson was discharged from his position as a truck driver at Mountain Top Trucking in
violation of section 105(c) of the Mine Act on February 17, 1995. Following his termination
from Mountain Top Trucking, Jackson applied for, but was denied, unemployment benefits.
(Tr. 32-33).
Having failed to find employment after he was fired from Mountain Top Trucking, in
July 1995, Jackson decided to enroll in the fall semester at Union College in Barbourville,
Kentucky. (Tr. 64). Union College is approximately 70 miles away from Jackson's home in
Evarts, Kentucky. Jackson registered for 12 credit hours by taking classes that were conducted
on Tuesdays and Thursdays beginning on August 29, 1995. (Tr. 69; Resp. Ex. 1 at 14).
Jackson's i~tention was to major in math or science with the ultimate goal of becoming a
teacher on the high school or junior high school level. (Resp. Ex. 1 at 14). Jackson's $4, 100 per
semester college tuition was financed with a Stafford loan. (Tr. 225-26).
Shortly after enrolling for the fall semester at Union College, Jackson found a job with a
former employer, Cumberland Mine Service. Jackson had previously worked for Cumberland
Mine Service from October 1986 until August 1988 when he resigned his employment to enroll
in college as a full time student at Southeast Community College (SECC). (Resp. Ex. I at 14).
Jackson had received an Associate in Arts (A.A.) degree from SECC in December 1991. Id.
Jackson began full-time employment at Cumberland Mine Service on August 3, 1995,
earning $8.00 per hour as a general laborer. (Jackson Ex. 1). Upon beginning Union College on
August 29, 1995, Jackson adjusted his work hours at Cumberland Mine Service so that he did not
have to work on Tuesdays and Thursdays. (Tr. 65, 69). In this regard, Jackson's employment
records reflect that beginning on September 14, 1995, approximately two weeks after starting
Union College, Jackson limited his employment at Cumberland Mine Service to three days per

1397

week. (Jackson Ex. 7). Specifically, the number of hours worked by Jackson were:
Aug. 3 - Aug. 9 - - 33.25 hours regular time;
Aug. 10 - Aug. 16 - - 40 hours regular time plus 28 hours overtime;
Aug. 17 - Aug. 23 - - 40 hours regular time plus 18 hours overtime;
Aug. 24 - Aug. 30 - - 40 hours regular time plus 2 hours overtime;
Aug. 31 - Sept. 6 - - 40 hours regular time plus 13.75 hours overtime;
Sept. 7-: Sept. 13 - - 40 hours regular time plus 8 hours overtime;
Sept. 14 - Sept. 20 - - 23 hours regular time;
Sept. 21 - Sept. 27 - - 24 hours regular time;
Sept. 28 - Oct. 4 - - 30.25 hours regular time
Id.

Jackson worked at Cumberland Mine Service until October 4, 1995, earning $3,342.60
during this period. (Tr. 183-84; Jackson Ex. 5). Jackson reported he was laid-off due to lack of
work. Although there were lay-offs at the time Jackson stopped working on October 4, 1995,
Nancy Garland, President of Cumberland Mine Service, testified she could not recall why
Jackson's employment was terminated.5 (Tr. 179-80). The respondents contend Jackson worked
at Cumberland Mine Service for the sole purpose of establishing eligibility for unemployment
insurance. However, the respondents' assertion is conjecture that is not supported by the record.
After Jackson's employment was terminated on October 4, 1995, Jackson applied for
Virginia state unemployment benefits. (Tr. 32-33; Jackson Ex. 3). I take official notice that in
order to qualify for full state unemployment benefits an applicant must certify that he is ready,
willing and able to work, and actively looking for work on a daily basis. While issues
concerning the adequacy of mitigation efforts by a complainant seeking to recover lost wages
under a Federal anti-discrimination statute are different from issues concerning eligibility to
unemployment b_enefits, resolution of both questions requires an analysis of the availability for
work of the party seeking relief. In this regard, Jackson was required to complete a biweekly
Claim for Benefits form certifying, under penalty of perjury, that he was "ready, willing and able
to work each day." (Jackson Ex. 3).
5

An affidavit from Naricy Garland executed on July 21, 1999, states Jackson was laid off
· in October 1995 due to "a reduction in work force." (Jackson Ex. 7). Attached to the affidavit is
a summary of Cumberland Mine Service's personnel records prepared for Garland's testimony
that reflects Jackson's earnings as well as the dates and names of employees who had been
laid-off in October 1995. (Tr. 186-87). Jackson's name was not among those laid-off in
October 1995. Garland testified Cumberland Mine Service records do not reflect why Jackson
was terminated in October 1995. Garland testified she "[did not] really recall" why Jackson was
terminated, but she assumed it was "probably because [they] had run out of work or work had
slowed down." (Tr. 179-80). Garland also testified that she did not recall that Jackson had
reduced his work hours in September 1995, or that he was attending college. (Tr. 196-97).

1398

On the initial Claim for Benefits form for the two week period October 1 through
October 14, 1995, Jackson certified on October 19, 1995, that he was ready, willing and able to
work each day- - "Accept (sic) Tuesday and Thursday - going to school." Id. at 1. In apparent
recognition that such a disclosure could jeopardize his continuing eligibility to unemployment
benefits, Jackson failed to reveal his college attendance at Union College or SECC on seven
subsequent Claim for Benefit biweekly unemployment certifications during the period
October 15, 1995, through January 20, 1996. Id. at 2-8.
The biweekly Claim for Benefit certifications also require an unemployment claimant to
list his efforts to seek employment. During the period October 15, 1995, through January 20,
1996, Jackson listed one employer contact each Monday, Wednesday and Friday. Id. at 1-8.
During this entire period, Jackson listed no efforts to find employment on Tuesdays and
Thursdays. Id. The Claim for Benefit certifications also require an unemployment claimant to
indicate whether a job application was completed at the employers where the claimant reportedly
sought positions. Significantly, without exception, Jackson reported that he had not filed a job
application at any of the businesses where he purportedly sought employment. Id.

In support of his assertion that he was diligently seeking employment despite his college
attendance, Jackson has failed to provide any independent evidence of his job efforts such as
testimony from prospective employers, letters documenting scheduled interviews or letters
documenting the results of such interviews. The only evidence of Jackson's reported
employment efforts is Jackson's unemployment benefit certifications reflecting that he
contacted only one employer per day, three days each week. Such reports, given Jackson's
admitted failure to file any applications for a position where there was a job opening, are
indicative of self-serving reports to maintain unemployment eligibility rather than sincere efforts
to secure employment. In the final analysis, once an operator raises legitimate issues concerning
a complainant's availability for work, it is incumbent on the complainant to present more than
lists of business names, addresses and telephone numbers that can be obtained from any
telephone directory.
Finally, the Commission, in its remand decision, citing Brady v. Thurston Motor Lines,
Inc., 753 F.2d 1269 (4'h Cir. 1985), noted that "Jackson's status as a college student does not
necessarily mean that he must be found to have failed to mitigate his damages during the time he
was enrolled in college." 21 FMSHRC at 1214. Thus, the Commission directed me to consider
the impact of Jackson's college attendance on his availability for employment.
A review of the case law concerning the effect of college attendance on back pay awards
reveals" . . . that there is no per se rule that back pay is tolled during periods of enrollment in an
education program. Rather, the issue is to be determined in the context of the factual matrix in a
particular case." Huegel v. Tish, 683 F. Supp. 123, 125-26 E.D. Penn. 1988). Thus, this issue
must be resolved on a case-by-case basis.

1399

The Brady case cited by the Commission concerned the issue of the eligibility to back pay
of Pendergrass, a complainant in a Title VII discrimination action, who was attending college
during the day and working after school hours Monday through Friday from 2:00 p.m. until 9:00
p.m. In Brady, the court stated:
We take notice that the vast majority of full-time college students
could not also hold down a full-time job, and that in the usual case
when one decides to attend college on a full-time basis, it does
curtail his present earnings capacity and effectively removes him
from the employment market.
753 F.2d at 1276, citing Taylor v. Safeway Stores, Inc., 524 F.2d 263 (101h Cir.). However, the
Brady decision distinguished Pendergrass' situation from the usual college student by noting that
" .. . Pendergrass remained in the job market which is shown conclusively by the fact that he did
maintain a full-time job during all the time he was in college." Id.
In the present case, unlike Pendergrass, Jackson curtailed his work week from five days to
three days effective September 14, 1995, two weeks after Jackson began attending college.
Moreover, unlike Pendergrass, with the exception of several weeks, Jackson was not employed
during the period of his college attendance.

The issue of whether full-time college attendance effectively removes a student from the
labor market has been addressed by the Supreme Court. In Idaho Department ofEmployment v.
Smith, 434 U.S. 100 (1977), the Supreme Court, applying the rational basis test, upheld an Idaho
statute under the equal protection clause that precluded any person who attended school during
the day from receiving unemployment benefits. The Court noted that:
It was surely rational for the Idaho Legislature to conclude that
daytime employment is far more plentiful than night-time work
and, consequently, that attending school during daytime hours
imposes a greater restriction upon obtaining full-time employment
than does attending school at night . . . ."

434 U.S. at 101-02. Jackson's college attendance on Tuesdays and Thursdays severely restricted
his opportunity to obtain full-time employment. Significantly, Jackson's self-serving assertion
that he would have left college if he found full-time employment is belied by his reduction in
work schedule to part-time employment at Cumberland Mine Service as of September 14, 1995.
While full-time college enrollment can evidence that an individual has removed himself
from the labor market, courts have recognized circumstances where college attendance after a
lengthy and diligent job search has become futile may be consistent with one's responsibility to
mitigate damages. One such case, relied upon by Jackson, is Dailey v. Societe General, 108 F.3d
451 (2nd Cir. 1997). In Daily, the court was presented with a highly paid Title VII complainant

1400

who served in dl,lal roles as a Vice-President of a financial institution and a Manager of a banking
group. The court noted that Daily had enrolled in college only after she had exhausted her
efforts to find suitable employment in the banking industry by: (1) using her former employer's
out-placement services; (2) contacting people in the industry to obtain job leads; (3) using the
services of executive recruiters; and (4) interviewing for open positions. 108 F.3d at 455. Thus,
the court concluded that Daily's decision to enter college in order to change careers, in view of
her failure to find suitable employment in banking despite her diligent efforts, "was in accord
with her duty to mitigate." Id.
Unlike Daily, Jackson does not have specialized skills or an employment specialty that
limits him from obtaining equivalent employment. Jackson has not demonstrated that his
decision to enhance his education in order to become a teacher was dictated by a lack of job
opportunities for general laborers. Moreover, unlike the Daily case where the complainant made
diligent efforts to seek equivalent employment, Jackson has furnished only lists of businesses and
telephone numbers that were provided to the unemployment office in furtherance of his
unemployment claim. There is no evidence that Jackson applied to any businesses that were
accepting applications for present or future open positions.
As noted, the record lacks independent evidence supporting Jackson's reported job efforts
such as job applications or letters from prospective employers. Moreover, Jackson limited his
employment opportunities effective September 14, 1995, by his willingness to work only three
days per week. His work limitations are further reflected by his admission that he only looked
for work three days per week. It is also noteworthy that, despite Jackson's asserted longstanding
inability to obtain work as a general laborer, be was able to find employment at the Garland
Company in December 1995 during a week between college semesters.
It bears repeating that, in this proceeding, Jackson is seeking back pay for lost wages
earned at Mountain Top Trucking that are calculated based on a five day work week consisting of
approximat~ly 60 hours per week. However, upon beginning Union College, Jackson reduced
his full-time schedule at Cumberland Mine Service to part-time. When viewed in context, there
is no basis for con.eluding that Jackson's decision to remove himself from the labor market on
Tuesdays and Thursdays by returning to college was in accord with his duty to mitigate his loss
of wages as a general laborer.

Jackson's claim that he would have left college for a full-time job is self-serving. It is
entitled to little weight for several reasons. First, Jackson would have to forfeit the $4,100
Stafford loan he had obtained to finance his Union College attendance. (225-26). Second,
Jackson's purported continuing attachment to the full-ti~e labor market is belied by his
reduction to part-time work on September 14, 1995, shortly after he began college. Third, there
is no evidence that Jackson applied for any open job positions while he was in college given his
admitted failure to complete any job applications. Finally, and significantly, Jackson's failure to
readily disclose his college attendance during this proceeding, as well as to Virginia State
Unemployment officials, negatively impacts on his credibility.

1401

As previously noted, the back pay period in this proceeding is February 18, 1995, through
June 21, 1996. The record supports a finding that Jackson was.available for full-time
employment during the 30 week period from February 18, 1995, until September 13, 1995, the
day before Jackson restricted his work week to three days. Jackson was unavailable for full-time
employment during his college attendance from September 14, 1995, until May 11, 1996, when
he finished attending SECC. Consequently, Jackson again became available for full-time
employment during the seven week period from May 12, 1996, until the termination of the back
pay period on June 21 , 1996.
Thus, the relief to be awarded to Jackson is a total of37 weeks back wages calculated at
$520.00 per week, or $19,240, less earnings of $2,724.60 from employment at Cumberland Mine
Service from August 3 through September 13, 1995. 6 Accordingly, the net relief to be awarded
to Jackson is $16,515.40 plus interest.
As a final note, the award of back pay is equitable relief. Jackson's continuing failure to
forthrightly disclose his college attendance is troubling and could preclude his entitlement to any
equitable remedy. However, Jackson's lack of full disclosure must be balanced against the
respondents' discriminatory conduct that gave rise to this proceeding. Consequently, it is not
without misgivings that I am awarding Jackson monetary damages in this matter.

ORDER
In view of the above, IT IS ORDERED that, consistent with the Decision on Liability,
19 FMSHRC 166 (January 1977), the respondents are jointly and severally liable for Payment of
$16,515.40 plus interest calculated from February 18, 1995, to the date of payment, less
applicable Federal, State and local tax deductions, if any, to Walter Jackson, constituting
payment for a total of 37 weeks net lost wages from February 18, 1995, through September 13,
1995, and, fr0m May 12, 1996, through June 21, 1996. IT IS FURTHER ORDERED that
payment shall be ·made to Walter Jackson by the respondents within 45 days of the date of this
decision.

6

Jackson earned a total of$3,342.60 at Cumberland Mine Service. The $2,724.60 wages
to be deducted from Jackson's back pay award do not include the $618.00 Jackson earned at
Cumberland Mine Service from September 14 through October 4, 1995, during which time
Jackson worked part-time for a total of77114 hours @$8.00 per hour. The wages to be deducted
also do not include the $415 .00 Jackson earned at the Garland Company in December 1995
during the interim period between college semesters since Jackson is not eligible for back pay
during this period.
1402

Interest ·shall be calculated in accordance with the formula adopted in the Commission's
decisions in Secretary ofLabor olblo Bailey v Arkansas-Carbona Company, 5 FMSHRC 2042,
2049-52 (December 1983) as modified by Clinchjield Coal Co., 10 FMSHRC 1493, 1505-06
(November 1988). Applicable interest rates and daily interest factors may be obtained on the
Internet at: www.nlrb.gov/ommemo/ommemo.html.

Jerold Feldman
Administrative Law Judge
Distribution:
Donna E. Sonner, Esq., Office of the Solicitor, U.S. Department of Labor,
2002 Richard Jones Road, Suite B-201, Nashville, TN 37215 (Certified Mail)
Stephen A. Sanders, Esq., Appalachian Research & Defense Fund of Kentucky, Inc.,
120 North Front Avenue, Prestonsburg, KY 41653-1221 (Certified Mail)
Edward M. Dooley, Esq., 512 Richmond Circle, Fairhope, AL 36532 (Certified Mail)
Edward M. Dooley, Esq., P.O. Box 97, Harrogate, TN 37752 (Certified Mail)
/mh

1403

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

December 7, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 2000-52-M
A.C. No. 21-00249-05679-A
Steel Pellet Mine

LARRY M. SCHMELZER, employed
by National Steel Pellet Company,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner

CNIL PENALTY PROCEEDING
Docket No. LAKE 2000-53-M
A.C. No. 21-00249-05680-A

V.

Steel Pellet Mine
DONALD E. HEALY, employed
by National Steel Pellet Company,
Respondent
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner
v.

Docket No. LAKE 2000-54-M
A.C. No. 21-00249-05681-A
Steel Pellet Mine

DAVID T. BATH, employed
by National Steel Pellet Company,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 2000-55-M
A.C. No. 2 1-00249-05682-A

V.

Steel Pellet Mine
ARTHUR C. BALDWIN, employed
by National Steel Pellet Company,
Respondent
1404

DECISION
Appearances:

Robert A. Cohen, Esq., Jennifer Honor, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for the Petitioner;
R. Henry Moore, Esq., Buchanan Ingersoll, Pittsburgh, Pennsylvania,
for the Respondents.

Before:

.Judge Feldman

These consolidated proceedings, brought by the Secretary under section 110(c) of the
Federal Mine Safety and Health Act of 1977 (the Mine Act), 30 U.S.C. § 820(c), concern
whether civil penalties should be assessed against each of four supervisory personnel of
National Steel Pellet Company because they "knowingly authorized, ordered, or carried out"
violations of sections 56.631 l(b) and (c) of Part 56 of the Secretary's mandatory safety standards
governing the handling and disposal of misfires. 30 C.F.R. § 56.631 l(b) and (c). A hearing in
these matters was conducted from October 31 through November 2, 2000, in Duluth, Minnesota.
At the beginning of the third day of trial, the parties informed me that they had reached a
settlement agreement. This decision formalizes approval of the terms of the parties' agreement.
The underlying facts that gave rise to these proceedings essentially are undisputed.
These proceedings concern a non-fatal blasting accident that occurred in the early morning on
March 4, 1998, at National Steel Pellet Company' s (National's) open pit taconite mine located
near Keewatin in Itasca County, Minnesota. The accident occurred when the teeth of a bucket on
a Caterpillar Model 5230 hydraulic front shovel, operated by Lois Dunn from the operator's cab
located approximately 18 feet above ground level, apparently detonated a significant quantity
of ANFO (ammonium nitrate and fuel oil mixture) that remained after a December 15, 1997,
shot of Bench No. 1510-85. The Caterpillar Model 5230 hydraulic front shovel is a very large
piece of earth moving equipment that weighs approximately 700,000 pounds.
The dime:r:isions of Bench No. 1510-85 were approximately 1,200 feet long by 150 feet
wide by 40 feet high. National's blasting records reflect the December 15, 1997, blast was
accomplished by loading a total of 521,970 pounds of ANFO mixture into 199 drill holes spaced
between 28 to 30 feet apart. The drill holes were 16 inches in diameter and approximately
40 feet in depth. The drill holes were positioned in four rows that extended the full length of
the bench. Each hole contained two primers and approximately 2,500 pounds of explosives.
The loaded holes were connected with plastic down-line tubing that was designed to effectuate
a sequential detonation.
Bench No. 1510-82 was located adjacent to Bench No. 1510-85. Bench No. 1510-82 was
blasted on November 5, 1997. While Bench No. 1510-82 was being removed, Bench 1510-85
was being loaded in preparation for the December 15, 1997 shot. During the course of
removing the blasted material from Bench No. 1510-82, a shovel operator mistakenly dug into
the outer perimeter of Bench No. 1510-85, causing the plastic down-line tubing to become
1405

dislodged from the explosive material that had been placed in approximately six vertical drill
holes near the overburden. The plastic tubing could not be retrieved from the steep slope of the
embankment. In order to preserve the sequential design of the shot, the disconnected holes were ·
rewired by bypassing the explosive material in the six holes. Thus, National knowingly removed
these six holes from the detonation sequence at Bench No. 1510-85.
National reportedly believed the explosive materials loaded in these disconnected holes
would be dissipated by the force of the blast. National was wrong. It was estimated that the
amount of ANFO accidentally detonated on March 4, 1998, by Dunn's hydraulic shovel
was comparable to the amount of ANFO used to destroy the Federal Building in Oklahoma City,
Oklahoma.
As a result of an accident investigation conducted by the Mine Safety and Health
Administration (MSHA), National was cited for violations of sections 56.6311 (b) and (c) that
govern the proper procedures for protecting personnel from the hazards caused by misfires.
National did not contest the cited violations.
In addition, as a result ofMSHA's investigation, Larry M. Schmelzer, National's
Senior Mining Engineer, Day Pit Manager David T. Bath, and, Area Manager Arthur C. Baldwin,
were each charged with knowingly authorizing, ordering, or carrying out violations of sections
56.6311 (b) and {c ). The Secretary sought to impose civil penalties of $2,000.00 on each of these
management personnel, consisting of $1,000.00 for each of the two cited violations. In addition,
National's Division Manager, Donald E. Healey, was charged with knowingly authorizing,
ordering, or carrying out a violation of section 56.6311 {b) for which the Secretary sought to
impose a civil penalty of $1,000.00.

Specifically, sections {b) and {c) of the cited mandatory safety standard provide:

§ 56.6311 Handling of misfires.
(b) Only work necessary to remove a misfire and protect the
safety of miners engaged in the removal shall be permitted in the
affected area until the misfire is disposed of in a safe manner.
(c) When a misfire cannot be disposed of safely, each
approach to the area affected by the misfire shall be posted with a
warning sign at a conspicuous location to prohibit entry, and the
condition shall be reported immediately to mine management.

1406

·The Commission discussed the criteria for determining if there is personal liability under
section 11O(c) of the Mine Act in Lefarge Construction Materials, and Theodore Dress,
20 FMSHRC 1140 (October 1998). The Commission stated:
The proper inquiry for determining liability under section 110(c) is whether the
corporate agent knew or had reason to know of a violative condition. Kenny
Richardson, 3 FMSHRC 8, 16 (Jan. 1981), aff'd on other grounds, 689 F.2d (61h
Cir. 1982), cert. denied, 461 U.S. 928 (1983); accord Freeman United Coal
Mining Co. v. FMSHRC, 108 F.3d 358, 362-64 (D.C. Cir. 1997). To establish
section l lO(c) liability, the Secretary must prove only that an individual
knowingly acted, not that the individual knowingly violated the law. Warren
Steen Constr. Inc. , 14 FMSHRC 1125, 1131 (July 1992) (citing United States v.
In 'l Minerals & Chem. Corp., 14 FMSHRC 1125, 1131(July1992) (citing United
States v. Int 'l Minerals & Chem. Corp., 402 U.S. 558 (1971)). An individual acts
knowingly where he is "in a position to protect employee safety and health [and]
fails to act on the basis of information that gives him knowledge or reason to
know of the existence of a violative condition." Kenny Richardson, 3 FMSHRC
at 16. Section 110(c) liability is predicated on aggravated conduct constituting
more than ordinary negligence. BethEnergy Mines, 14 FMSHRC at 1245.
20 FMSHRC at 1148.
Determining whether an agent's conduct constitutes the requisite aggravated conduct to
impose personal liability under section 110(c) requires consideration of the degree of risk posed
to miners by the cited violations. It is axiomatic that, "[t]he risk reasonably to be perceived
defines the duty to be owed." Palsgrafv. Long Island R.R., 248 N.Y. 339 (1928). Thus, when
violations expose miners to a high degree of danger, a heightened standard of care is required of
management personnel. 20 FMSHRC at 1147. A good faith belief that a condition is not unsafe
is not a defense to 1 lO(c) liability if such belief is unreasonable. Id. at 1150.
Section 56.6000 of the Secretary's regulations set forth the definitions of the terms
that are used in the Secretary's regulations governing the safe use of explosives. 30 C.F.R.
§ 56.6000. Section 56.6000 defines the term "misfire" as:
The complete or partial failure of explosive material to detonate as
planned. The term is also used to describe the explosive material
itselfthat has failed to detonate.
(Emphasis added).

1407

During the first two days of the hearing, the respondents denied liability based on
their assertion that a "planned detonation,, is a condition precedent to the applicability of
sections 56.631 l(b) and (c) concerning misfires. The respondents note that the ANFO, and the
related blasting caps and primers, were intentionally disconnected and bypassed during the
sequential December 15, 1997, blast. Thus, the respondents argue the subject explosives were
not misfires because there was no "failure of explosive material to detonate as planned" as
required by section 56.6000 because detonation of these disconnected loaded holes was not
attempted.
At trial, the Secretary maintained that misfires commonly occur when explosives, for
whatever reason, become detached from the connecting detonating cord. Thus, the Secretary
asserts that explosives are "misfires,, regardless of whether the explosives were intentionally, or
unintentionally, disconnected from the blasting cord.
The parties' settlement agreement precludes the adjudicatory resolution of the
applicability of sections 56.631 l(b) and (c) to the March 4, 1998, accidental blast. However,
I note, parenthetically, that a safety standard must be construed in accordance with its intended
purpose. Consolidation Coal Company, 15 FMSHRC 1555, 1557 (August 1993). Thus, when
interpreting a regulatory standard, the ordinary meaning of words must prevail unless such
meaning thwarts the purpose of the regulatory standard or otherwise leads to an absurd result.
Emery Mining Corporation, 9 FMSHRC 1997, 2001 (December 1997).
At the beginning of the third day of trial, the parties proffered a verbal settlement
agreement that was approved on the record. The settlement terms were formalized in a written
joint motion to approve settlement filed on November 15, 2000. Pursuant to the terms of the
agreement, Larry M. Schmelzer and Arthur C. Baldwin have each agreed to a reduction in total
civil penalty, from $2,000.00 to $1,000.00, consisting of $500.00 for each of their knowing
violations of the mandatory regulatory safety standards in subsections (b) and (c) of section
56.6311. The parties' settlement terms include the dismissal of the civil penalty cases against
Donald E. Healy and David T. Bath because the evidence is inadequate to demonstrate Healey
or Bath knowingly violated either of the cited mandatory safety standards.

ORDER
I have considered the representations and documentation submitted in this case,
and I conclude that the proffered settlement is appropriate under the criteria set forth in
Section 11 O(i) of the Act. WHEREFORE, the motion for approval of settlement
IS GRANTED, and IT IS ORDERED that Larry M. Schmelzer and Arthur C. Baldwin
each pay, within 30 days of the date of this Decision, as the Secretary shall direct, a total
civil penalty of $1,000.00 in satisfaction of the two citations in issue. Upon timely receipt
of payment, Docket Nos. LAKE 2000-52-M and LAKE 2000-55-M ARE DISMISSED.

1408

~ IT IS FURTHER ORDERED, consistent with the parties' agreement, that the civil

penalty proceedings in Docket Nos. LAKE 2000-53-M and LAKE 2000-54-M brought by the
Secretary against Donald E. Healy and David T. Bath ARE DISMISSED.

Jerold Feldman
Administrative Law Judge
Distribution:
Robert A. Cohen, Esq., Jennifer Honor, Esq., Office of the Solicitor, U.S. Department of Labor,
4015 Wilson Blvd., Suite 400, Arlington, VA 22203 (Certified Mail)
R. Henry Moore, Esq., Buchanan Ingersoll Professional Corporation, One Oxford Centre,
301 Grant Street, 201h Floor, Pittsburgh, PA 15219 (Certified Mail)
lmh

1409

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., Room 6003
WASHINGTON, D. C. 20006-3868
Telephone No.: 202-653-5454
Telecopier No.: 202-653-5030

December 7, 2000

CONTEST PROCEEDINGS

KNOX CREEK COAL CORPORATION,
Contestant

Docket No. VA 98-50-R
Citation No. 7297931; 6/ 15/98

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. VA 98-51-R
Citation No. 7297932; 6/15/98
Docket No. VA 98-52-R
Citation No. 7297933; 6/15/98
Kennedy No. 2
Mine ID 44-06872

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. VA 99-14
A.C. No. 44-06872-03504
Kennedy No. 2 Mine

v.

KNOX CREEK COAL CORPORATION,
Respondent

DECISION
Appearances: Daniel M. Barish, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for Petitioner;
Julia K. Shreve, Esq., and David J. Hardy, Esq., Charleston, West Virginia, for
Respondent.
Before:

Judge Barbour

1410

- These consolidated contest and civil penalty proceedings arise under sections I OS(a),
105(d), and 1lO(a) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. §§ 815(a),
815(d), 820(a)). The cases involve four citations issued at the Kennedy No. 2 Mine, an
underground bituminous coal mine located in Buchanan, County, Virginia. All of the citations
concern alleged violations of mandatory safety standards relating to the condition of the roof in
the mine and/or the actions of the company's employees with respect to the condition. A hearing
on the matter was conducted in Grundy, Virginia, following which the parties submitted briefs.

STIPULATIONS
At the commencement of the hearing the parties stipulated as follows:
I. The [Administrative Law] Judge ... [has] jurisdiction to
hear and decide the ... proceeding . . . .

2. Knox Creek Coal Corporation ((Knox Creek or the
company)] is the owner and operator of the . . . [m]ine.
3. [O]perations of the ... [m]ine are subject to the
jurisdiction of the Act.
4. [T]he maximum penalty which could be assessed for
these [alleged] violations will not affect the ability of ... [Knox
Creek] to remain in business.
5. MSHA Inspector David Fowler was acting in his official
capacity as an authorized representative of the Secretary of Labor
[(Secretary)] when he issued Citation Nos. 7297931, 7297932,
7297933 and 7297939.
6. [T]rue copies of Citation No[s]. 7297931, 7297932,
7397933 and 7297939 along with all appropriate continuation
forms and modifications were served on ... [Knox Creek] or its
agent as required by the Act.
7. Citation Nos. 7297931, 7297932, 7297933 and 7297939
are authentic and may be admitted into evidence for the purpose of
establishing their issuance and not for the.purpose of establishing
the accuracy of any statements asserted therein.
8. Citation Nos. 7297931, 7297932, 7297933 and 7297939
have not been subject to previous review proceedings.

1411

9. [A] clean-up plan was not provided in writing at the
entrance to the scene of the roof fall that occurred on June 11, 1989
(Tr. 30-31; see Joint Exh. 1).

THE FACTS
THE MINE AND THE ROOF CONTROL PLAN

The Kennedy No. 2 Mine is an underground bituminous coal mine. At all times
pertinent to these matters coal at the mine was cut by remote controlled continuous mining
machines (continuous miners) (Tr. 41). The extracted coal was removed from the mine by
conveyor belt then hauled away by truck (Tr. 206).
Prior to June 1998, the roof control plan at the mine restricted cuts taken by
continuous miners to 20 feet. However, the company believed longer cuts (also referred to as
"deep" or "extended" cuts) could be taken safely and submitted to MSHA a proposed
amendment to its plan. The amendment provided for cuts of up to 35 feet . 1
Upon receipt of the proposed amendment MSHA assigned Kenneth Shortridge, an
MSHA roof control specialist, to investigate (Tr. 309). Shortridge went to the mine and looked
at the roof in the areas where deep cuts were proposed. In general, the roof was cracked and
seeping water, especially in the No. 3 and No. 4 entries. Shortridge recommended MSHA not
approve the amendment. Shortridge testified that he "didn't feel ... [the mine] had the type of
roof that could stand [an] over 20[-]foot cut" (Tr. 310). When Shortridge told this to then mine
superintendent Harry Childress, Childress asked if Knox Creek could withdraw the proposal and
submit it later. Shortridge said that it could (Tr. 311).
Two 'or tJ::iree weeks passed and the company resubmitted the proposal. Shortridge
returned to the mine. He found the roof "tremendously" improved (Tr. 312). Although cracks
still existed in the roof, they were small -- Shortridge described them as "hairline cracks". The
hairline cracks ran in various directions. In other words, all of the cracks did not run in the
direction the continuous miners would be advancing. Shortridge did not believe the hairline
cracks prevented him from recommending approval. On February 18, 1998, the amendment was
approved (Tr. 312-313; Gov. Exh.l).

Opie McKinney, a mine inspector for the Commonwealth of Virginia, explained
that until the late 1980s or the early 1990s, cuts normally were limited to 20 feet. The
introduction of remote controlled continuous miners permitted the operators of the machines to
remain outside face areas while operating the machines. Also, they allowed the mining of more
coal in less time (Tr. 234). As a result, in certain instances MSHA began to approve longer cuts
(Tr. 129-130).
1412

THE AMENDED ROOF CONTROL PLAN
The amended plan stated that any working place developed further than 20 feet inby the
last full row ofroof bolts to the deepest point of penetration in the working face was a ".deep cut"
and that deep cuts could not exceed 35 feet (Gov. Exh. 1 at 4 if C). It provided further, "When
adverse roof conditions are encountered, the continuous min[er] ... cut depth shall be limited to
... 20 ... feet ... or less, as necessary to provide for effective roof control" (Gov Exh. 1 at 4 if
H). The provision lis~ed eight circumstances which might indicate adverse roof conditions (Id. at
4-5). It further stated that adverse roof conditions were not limited to those listed Gd. at 4; see
also Tr. 44).2 The listed conditions were: "(w]ater coming through the roof'; "the presence of
change in the type ofroof ...";"cutting along the rib"; "[d]raw rock that is not mined with the
coal"; '"drummy' or 'loose' roof detected during roof testing"; "[m]ining under a stream or other
minimum cover ... ";"[a] roof test hole in the cut adjacent to the cut to be advanced ... [that]
shows conditions, such as a slip, rash, rider seam, or other subnormal condition"; or 11 [ a]ny other
detectable condition, such as excessive loading of roof bolts, unusual spalling of ribs, or heaving
of floor, that is known to indicate the presence of adverse roof conditions in the mine" (Gov.
Exh. 1 at 5 if H. a.- h.).
THE JUNE 11 ROOF FALL
AND
ROOF CONDITIONS IN THE AFFECTED ENTRIES
On the evening of June 11, 1998, Safety Director Neely was called at home and told that
a large roof fall had occurred at the mine (Tr. 50-51). Neely telephoned McKinney and MSHA
to report the fall (Tr. 51, 82, 208). Neely told McKinney that he was going to the mine to view
the fall (Tr 51-52, 82).
When Neely reached the mine, he traveled underground to the affected area He entered
the No. 4 crosscut and observed that the fall. It extended throughout much of the crosscut. He
also saw that in part it was deep, the deepest area being on the left side of the crosscut and the
depth tapered off as the fall approached the right rib (Tr. 52). After viewing the fall and
confirming that no one had been hurt, Neely left the mine.
The following morning David Fowler, an MSHA mine inspector, went to the mine to
conduct a regular inspection. He arrived around 8:15 a.m .. He overheard members of mine
management talking about the fall. Neely had returned and was present. Fowler asked him about
reporting the fall (Tr. 207). Neely told Fowler that he called Wayne Hart, Fowler's supervisor,
the night before and made a report. Satisfied that MSHA's reporting requirements had been met,
2

Ted Neely, a former safety director for Knox Creek and a management official
who assisted in developing the roof control plan (Tr. 40, 43), testified the listed conditions were
intended to give "some defining but not all defining [adverse] conditions that could exist" (Tr.
45).
1413

Fowler telephoned Shortridge and asked Shortridge to come and view the area (Tr.208). In the
meantime, McKinney too arrived at the mine.
Neely, McKinney, Shortridge and others went to the site of the fall. 3 Viewing the area a
second time Neely realized the fall was larger than he first thought. It extended from the No. 4
entry well into the No. 3 entry, a total distance, according to McKinney, of 56 feet. In addition,
the fall occurred across the entire 20-feet width of the No. 4 entry (Tr. 116, 189-190; see also
Gov Exh. 3 at 3). The roof in the No. 4 entry intersection had not been bolted but in the No. 3
entry where it had beeri bolted the roof either pulled down the bolts or fell around them (Tr. 5354, 84, 322).
To Neely the sides of the fall cavity looked "very slick" (Tr. 72). He believed the fall
most likely was caused by a "slickensided slip", which he described as a fault or a crack that
extended to the maximum height of the fall area and into which water had traveled causing the
layers of roof material to deteriorate and break away (.ld...).
McKinney agreed. He testified that the black rock he observed in the fall area lead him to
believe there had been such a slip which meant the rock of the roof had not molded together and
conformed to the adjacent rock (Tr. 159).4
Fowler also believed there was a slickensided slip in the No. 4 entry, one that ran at a
high angle to the roof. He viewed the "feathered edge" of the largest crack in the entry as a
possible sign of the slip (Tr. 280). After the roof fell the slickensided fault area was obvious, but
Fowler admitted he did not know for certain whether it was obvious before the cut was taken (Tr.
281-282).

3

When the party reached the fall area they found that all of the fallen roof material
had been cleaned up (Tr. 105).
4

To depict the roof conditions, the Secretary offered numerous photographs that
were taken 29 days after the fall (Gov. Exh. 6). The photographs were admitted into evidence on
·the basis that they might reveal conditions that existed immediately after and prior to the fall.
Following their admission Fowler cast doubt on their relevance. He testified that the area
photographed had been rock dusted several times subsequent to the fall (Tr. 276-268). This
tended to obscure the roof conditions. Moreover, Jackie Yates, a continuous miner operator,
persuasively testified that the photographs were not a reliable source for evaluating roof
conditions immediately after and prior to the fall because, "the conditions deteriorate with time"
(Tr. 400). For these reasons the conclusions I have reached regarding the subject roof conditions
are based on the testimony of the witnesses rather than the photographs.

1414

In the No. 3 entry just outby the area where the fall had occurred members of the
inspection party observed cracks in the roof. McKinney spoke of, "many cracks" and of some·
that ran across the width of the entry (Tr. 91, 152-153). According to McKinney, a few of the
cracks had begun to separate (Tr. 155, 157, 158). Also he noticed several of the cracks had straps
over them. McKinney believed that the roof bolter operators must have had concerns about the
condition of the roof or they would not have installed the straps {Tr. 148).
Fowler and Shortridge also observed the cracks in the No. 3 entry (Tr. 210, 321). They
concurred with McKinney that several of the cracks ran across the width of the entry and that
several were strapped. Although ttie cracks were more than hairline cracks, Fowler noted they
were not "gapped open" {Tr. 210) and Shortridge did not believe the cracks were wide enough
for any harmful rock to fall out of them (Tr. 324).
In addition, the witnesses testified that there were many cracks outside the fall area in the
No. 4 entry. These cracks caused the government's witnesses the most concern. McKinney
testified the cracks in the No. 4 entry were more pronounced than those in the No. 3 entry. They
were wider and, according to McKinney, they were "alarmingly visible" (Tr.122, see also Tr. 88,
160). Some of the cracks ran into the fall area and some ran across the entire entry (Tr. 92 ).
One prominent crack that ran past the most inby strap in the No. 4 entry and into the fall area
was, according to McKinney, 16 inches wide (Tr. 163- 164).

McKinney counted 5 straps in the No. 4 entry (Tr. 88, 91; see Gov. Exh. 3 at 3).
McKinney reiterated he believed the straps indicated the roof bolter operators knew that the roof
conditions were changing and that the roof needed additional support. He stated, "straps cost
money and coal people normally don't install straps unless there's a reason" (Tr. 91, 101).
Shortridge testified that several of the straps spanned a, "high angular slip type
condition", an area where the, "immediate roof [was] not connected together as one piece of
rock" (Tr. 320). The straps, "tie[d together] the separate pieces of [rock] on both sides of the
crack" (Tr. 324). As he recalled, the gap created by this crack was wide enough that a person
could stick their hand into it (Tr. 328). To McKinney the crack signified that there was a,
"[c]hange in roof conditions where you don't have a bonding of the roof material" (Tr. 88).
McKinney also believed the several parallel cracks in the No. 4 entry signaled a major
fault in the roof, a fault that ran·in the same direction as the entry and the mining. Although
cracks were not specifically mentioned in the roof control plan as an adverse condition,
McKinney noted that the list of adverse conditions in the plan was not exclusive (Tr. 183-184).
The direction of the cracks indicated that any roof fall was likely to be extensive. Had the cracks
run across the entry rather than in the direction of mining, the faulty roof would have tended to be
supported by the pillar blocks (Tr. 93-94). Summing up what he found, McKinney testified that,
"There was a major fault band, a separation, bad top, adverse [roof] conditions ... [that] ran
across that section from ... (the No.] 4 entry into [the No.] 3 entry" (Tr. 170).

1415

-Fowler noted there was no indication that roof conditions existing on June 12 in the No. 3
entry and the No. 4 entry outside the fall cavity had been changed by the fall. The roof bolts and
straps outside the cavity were not stressed or distorted. Therefore, he believed that the conditions
that existed on June 12 outside the fall area also existed on June 11. Especially because of the
conditions that existed in the No. 4 entry, it was clear to Fowler the extended cut should not have
been taken (Tr. 288-289, 291). However, he admitted that even when cracks were present it
sometimes could be "extremely" difficult to determine whether they represented a hazard (Tr.
274).
During the June 12 mine visit McKinney was unable to speak with miners who were
present in the No. 3 and No. 4 entries on June 11 {Tr. 186-187). Therefore, he returned on June
15 and interviewed Kevin Ward, the continuous miner operator who mined the deep cut.
McKinney testified that Ward told him that he was in the process of cleaning up when:
he saw the roof drip[ 5], and he backed the continuous miner out of
the [No.] 4 intersection .... He asked ... Jackson[, the shuttle
car operator,] to remove his shuttle car so they could get out of
there .. . [H]e started walking back toward the [No.] 4 entry
when ... [the roof] fell (Tr. 113-114).
McKinney asked Ward if he had cut through into the No. 3 entry prior to the fall and Ward stated
he did not know (Tr. 134).6 According to McKinney, Ward also stated he did not understand
why the roof did not fall throughout in the No. 4 entry's entire intersection because, "the No. 4
intersection was cracked enough to fall" (Tr. 114).7
Fowler also spoke with Ward. He recalled Ward stating that he had seen the cracks in the
No. 4 entry before he began the cut (Tr. 223) and that he was surprised all of the No. 4 entry had
not fallen because the entry had a bad roof (Tr. 225). However, this characterization of the roof
was disputed by Ward's roof bolter, Lester Lee "Chuck" Oden, who testified that prior to the fall
he saw no indications the roof was hazardous (Tr. 532-533). It also was disputed by Ward .
himself who maintained that all he recalled seeing in the entry was a "[l)ittle scaley draw rock, a
few straps" (Tr. 411 ). In addition, Ward was emphatic that there was no evidence of a
slickensided slip in the roof prior to beginning the deep cut (Tr. 423).

5

Ward was not referring to water but rather to small pieces of rock that fell from
the roof as he finished the cut and removed the continuous miner from the area (Tr. 224).
6

Had Ward cut into the No. 3 entry, the cut would have exceeded 35 feet and
would have been illegal under the roof control plan (Tr. 135).
7

Ward testified he was not sure he said this to McKinney. Ifhe did he could have
been referring to pieces of draw rock that fell as he finished the cut and before the roof started to
fall (Tr. 424-425).
1416

Asked about supervision before and during the deep cut, Ward testified he remembered
seeing Donald Riffe, his section foreman, "a couple of times" during the shift (Tr. 409). He
could not recall if he saw Riffe before he took the deep cut, but he believed Riffe, ''was probably
around maybe once or twice" after he began the cut (Tr. 410).
Riffe was more specific. He stated that normally he examined entries before deep cuts
were taken to be aware of yonditions in the entries (Tr. 478). He did so on June 11. He saw the
roof straps in the No. 3 and the No. 4 entries (Tr. 480). He did not know why they were installed,
but he did not see anything about the roof in the strapped areas that alarmed him (Tr. 484). In
addition, he felt that the cracks in the No. 3 and No. 4 entries were not unusual. Riffe termed
them "thin laminations of rock" (Tr. 480). 8 He maintained that the condition of the entries was
the same when the roof control plan amendment was evaluated and when prior deep cuts were
taken in the presence of state and federal officials (Tr. 480).
Everyone agreed test holes had been drilled in the No. 4 entry roof prior to the deep cut.
Oden, who drilled the holes, testified they revealed the first couple of inches of roof was
composed of some draw rock and from there up the roof was "one massive rock" with no cracks
nor other abnormalities (Tr. 537).
McKinney examined the holes after the fall and found they indicated no faults or other
hazardous roof conditions (Tr. 126, 180). Shortridge too found no evidence of hazards (Tr.
351 ). Both men noted, however that test holes are not the only indicators of hazardous roof (Tr.
127-129, 353). As Shortridge stated, they do not indicate conditions "all over the section", only
where the holes are drilled (Tr. 327).
RIFFE'S JUNE 11 ON-SHIFT EXAMINATION

On June 15, McKinney spoke with Riffe about whether he conducted an on-shift
examination of the section on June 11. Fowler was present during the conversation. McKinney
recalled Riffe stating that he conducted an examination of the No. 3 and No. 4 entries prior to the
deep cut, that he knew there were cracks in the entries but that he wasn't worried about them
because they were incline cracks, not vertical cracks, and he only worried about vertical cracks
(Tr. 114). Fowler agreed that Riffe stated he, "only worried about a vertical crack" (Tr. 284).
Riffe contended McKinney and Fowler misunderstood what he meant. "For someone to
say that the only cracks they're worried about are vertical cracks [would be] ... ridiculous" (Tr.
471). Rather, he told McKinney he worried about crack~ that, "approached the vertical" (Id., see
also Tr. 472). They are the same as "high-angle cracks" and they are the "most hazardous" kind
of cracks (Tr. 471) because, as Childress observed, they can indicate a large slip (Tr. 569).
8

Riffe described the "laminations" as, "something that has a potential ·o r becoming
a crack, but ... is not necessarily a crack" (Tr. 480).
1417

Riffe testified he visually examined the roof and ribs in the entries before the deep cut
was taken. He tested the roof in the No. 4 entry by the sound and vibration method. He felt
inside the test holes. His examination did not indicate the roof was hazardous (Tr. 438). In
addition, earlier Knox Creek had taken down roof in the No. 4 entry to accommodate the belt
drives outby and inby the No. 4 intersection. In both instances, the roof was normal (Tr. 438439). Finally, the roofbolters from previous shifts did not report to Riffe any roof conditions
that were abnormal (Tr. 443). Summing up the results of the inspection he conducted before the
deep cut, Riffe stated he, "saw no conditions present that were any different (than] in the rest of
the Kennedy No. 2 Mine" (Tr. 506). In Riffe's view, the roof fall was caused by an undetectable
fault (Tr. 452, 454, 489).

DOCKET NO. VA-51-R
Citation No.
7297932

Date
6/15/98

30 C.F.R.
75.202
DOCKET NO. VA-99-14

Citation No.
7297932

Date
6115198

30 C.F.R.
75.202

Proposed Penalty
$6,000

THE VIOLATION
The citation states in pertinent part:
[E]vidence and testimony indicate the approved 35 foot
[d]eep [c ]ut plan was not being complied with on ... the No. 4
entry left cross cut where a roof fall occurred upon completion of
the cut. The cut was mined even though evidence indicated there
were numerous cracks in the mine roof in the No. 4 entry and in the
No. 3 entry where the cut mined holed through. Additional
supports such as straps had been installed in both entries across the
cracks that were present in the areas of adverse roof. ... The
foreman stated he had observed the cracks and straps in both
entries prior to mining the cross cut (Gov. Exh. 11)
A provision of a roof control plan, such as the deep cut provision, once adopted by the
operator and approved by the Secretary, is enforceable as a mandatory safety standard. When an
alleged violation of a plan is contested the burden of proof is on the Secretary. To meet the
burden she must prove that the pertinent provision is part of the plan, that the cited condition or
practice violated the provision, and she must establish her proof by a preponderance of the
evidence(~ Consolidation Coal Co., 11 FMSHRC 966, 973 (June 1989)). The Secretary may
rely on direct evidence, on direct evidence and inferences, or, in some situations, on inferences
1418

alone (Mid Continent Resources, 6 FMSHRC 1132 (May 1984)).
Here, the Secretary has established the first element of her required proof. The parties
agree that on February 18, 1998, the roof control plan was supplemented to allow deep cuts of
not more than 35 feet and to prohibit cuts to not more than 20 feet when, "adverse roof
conditions" were encountered. They agree also that the supplement listed eight nonexclusive
conditions that might indicate "adverse roof conditions" (Gov. Exh. 2 at 2~ H; Tr. 45).
The phrase, "adverse roof conditions" is not defined in the provision nor elsewhere in the
plan. Nevertheless, its meaning is discerned easily. The word "adverse" is defined generaJly as
something that is "detrimental" or "unfavorable" (Webster's Third new International Dictionaty
(1993) at 31)). In the context of the supplement "adverse roof conditions" are conditions that a
reasonably prudent person, familiar with the mining industry and the mine, would recognize as
detrimental to the stability of the roof and as hazardous to miners. Such conditions might be
indicated by any one of the conditions listed in subsections a. through h. of the provision, by a
combination of the listed conditions, or by unlisted conditions that adversely and hazardously
impacted the stability of the roof.
As is apparent from the wording of the citation, the Secretary is alleging that the adverse
roof conditions constituting the violation were the cracks in the No. 3 and No. 4 entries and the
straps that traversed some of the cracks.
With regard to the No. 3 entry, the general contention of the Secretary's witnesses was
that several of its cracks ran across the entry's entire width. In addition, because some of the
cracks were more than hairline cracks (in that they had begun to separate), the company should.
have realized the roof potentially was hazardous (Tr. 92, 152-153). The Secretary maintained the
potential hazard also was evidenced by the straps the roof bolters installed over the cracks to
support the roof (Tr. 87, 148). To Inspector Fowler the cracks in the No. 3 entry indicated the
roof was not one solid piece (Tr. 211). To McKinney, although the cracks were not as alarming
as those in the No. 4 entry, they were "indicators" of the adverse condition of the roof and of the
need not to take a deep (Tr. 168).
In the No. 4 entry the witnesses contended the cracks were more numerous and wider
than in the No. 3 entry. They were, "very visible" (Tr. 88) and as in the No. 3 entry some of them
ran entirely across the entry. Also, as in the No. 3 entry the Secretary maintained the straps
spanning the cracks indicated that the roofbolters knew the roof conditions were changing and
that additional support was needed (Tr. 91, 101). The cracks should have signaled to mine
management that the roofs condition was adverse, especially the large crack that was spanned by
five straps. This crack was described as a, "high angular slip type condition" and as the result of
an area where the, "immediate roof [was] not connected together as one piece of rock" (Tr. 320,
see also Tr. 164-166).
The decision to take the deep cut was made on June 11 . The alleged violation was based
1419

on conditions observed by the Secretary's personnel on June 12. The critical question is what
conditions were like when the decision was made. Did straps and cracks that existed in both
entries on June 12 also exist on June 11? If so, would a reasonably prudent person, familiar with
the mining industry and the conditions at the mine, have concluded the straps and cracks were a
sign of adverse roof conditions and therefore that a deep cut should not be taken?
Certainly, the straps existed prior to the fall. No testimony was offered that they were
installed after the fall but before the inspection party arrived on June 12. Moreover, Fowler's unrefuted testimony that on June 12 the straps showed no signs of being twisted, distorted, or
displaced is supportive of the conclusion that they appeared on June 12 much as they appeared
prior to the fall on June 11.
I also believe the record supports finding that on June 12 the cracks in both entries
appeared much as they did on June 11 and that especially in the No. 4 entry the cracks were "very
visible", as McKinney testified (Tr. 88). I am lead to this conclusion by Fowler's testimony that
on June 12 there was no indication of stress on roof support (the roof bolts and plates) outside the
roof fall cavity area (Tr. 288-289). This testimony is consistent with a dearth of specific
evidence that any management officials told government investigators the conditions on June 12
were significantly different from those that existed the previous day (see e.g., Tr. 96). Had the
conditions varied, I believe mine officials would have taken the initiative to advise the
inspectors. After all, the company was faced with possible citations arising out of the incident.

I specifically reject Riffe's testimony that prior to the fall "[t]here [were] no visible cracks
anywhere" in the No. 4 entry (Tr. 490, see also Tr. 492). The straps were installed to span the
cracks, and the straps were present on June 11. Moreover, the lack of distorted roof supports
outside the fall cavity makes it extremely unlikely that all of the cracks suddenly appeared after
the fall and before the inspection party arrived. Finally, Riffe did not specifically deny that he
told McKinney that he knew that there were cracks in the entries. Rather, he maintained
McKinney misunderstood him, that he actually stated he was, "not as concerned about cracks that
where horizontal as [he] was about cracks that approached the vertical" (Tr. 472). Clearly, the
subject of cracks was discussed, and McKinney's version of the discussion is more plausible than
Riffe's.
Having found that cracks existed in both entries on June 11, I also conclude the cracks
were signs of "adverse roof conditions" and that the deep cut should not have been taken. This is
because there is record support for finding the cracks in the No. 3 entry were more than hannless
hairline cracks in that some ran all of the way across the entry and some had begun to separate
(Tr. 91, 152-153, 157-158). It is perhaps self evident, but Fowler put it well when he described
the cracks as evidence of "layers ofrock that [were not] adher[ing] to each other0 (Tr. 211).

In addition, there is record support for finding the cracks in the No. 4 entry were more
pronounced even than those in the No. 3 entry (Tr. 88). Some were wider, and as in the No. 3
entry, some ran across the entry's width (Tr. 92, 96-97). Moreover, as McKinney persuasively
1420

testified, because cracks in both entries tended to run in the same direction as the deep cut, a fall
of greater proportions was more likely (Tr. 93-94).
For these reasons, I conclude that the more-than-hairline cracks in the No. 3 entry and the
even more pronounced cracks in the No. 4 entry should have alerted mine management that the
roof might not be bonded adequately and that if a deep cut were taken parallel with the cracks
and toward the No. 3 entry the chance of an extensive roof fall was likely. The cracks were a
sign of a condition that was detrimental to the stability of the roof and therefore were an adverse
roof condition within the meaning of the deep cut plan. By making the deep cut in the presence
of the cracks, Knox Creek violated the plan and section 75.202.9

S&S and GRAVITY
A violation is a significant and substantial contribution to a mine safety hazard (S&S) if,
based on the particular facts surrounding the violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a reasonably serious nature (Arch of
Kentuckv, 20 FMSHRC 1321, 1329 (December 1998); Cyprus Emerald Resources. Inc., 20
FMSHRC 790, 816 (August 1998); Cement Division. National Gypsum Co., 3 FMSHRC 822,
825 (April 1981)). In Mathies Coal Co., 6 FMSHRC 1 (January 1984), the Commission held that
to establish an S&S violation the Secretary must prove: (1) the existence of the underlying
violation; (2) a discrete safety hazard - that is a measure of danger to safety contributed to by
the violation; (3) a reasonable likelihood the hazard contributed to will result in an injury; and (4)
a reasonable likelihood the injury in question will be of a reasonably serious nature.
In considering the third element, the likelihood of the injury must be evaluated in terms of
continued normal mining operations (ll.S. Steel Mining Co .. Inc. 6 FMSHRC 1573, 1574 (July
1984); see also Southern Ohio Coal Co. 13 FMSHRC 912, 916-917 (June 1991) and Halfway.
~. 8 FMSHRC 8, 12(January1986)).
The Secretary proved each of the four elements. She established that the violation
existed. She further established that by taking the deep cut in the presence of adverse roof
conditions, the continuous miner operator increased the chances for a roof fall because as he
mined coal in parallel with many of the cracks and as more roof was exposed he lessened the
support for the existing roof. He failed to implement what McKinney described as "the ultimate

9

In reaching this conclusion I have not considered the presence of the straps in both
of the entries. Although the record supports finding the straps existed, it does not support finding
they were indicative necessarily of an adverse roof condition. Rather, the testimony reveals that
the use of straps at the mine was not unusual and that while they could be used as roof support
also they could be used to prevent potentially loose but not necessarily harmful rock from falling
(Tr. 388-389, 412, 534, 544, 628-629). Thus, the straps did not invariably signal the roof could
be dangerously unstable.

1421

additional step" in roof support techniques -- he failed to lessen the cut (Tr. 175).
The danger of mining a deep cut in conjunction with adverse conditions was shown by
the fact both Ward and Jackson were imperiled by the fall. Both were close to the fall. Once it
started there was no predicting how extensive it would be. Had the fall continued back toward
them and overridden the roof supports (as happened in the No. 3 entry) it was reasonably likely
both miners would have been seriously injured or killed.
In addition to being S&S the violation was very serious. It subjected two miners to the
real possibility of serious injury or death. Indeed, the reasonable likelihood of injury or death
nearly was a certainty because I credit McKinney' s testimony that Ward told him he was
surprised a11 of the roof in the No. 4 entry did not come down (Tr. 114). McKinney' s
recollection corresponds with what Fowler heard Ward say (Tr. 223), and Ward's explanation
that if he said such a thing he could have been referring to draw rock pieces that fell as he
finished the cut, was decidedly unconvincing (Tr. 424-425).

NEGLIGENCE and UNWARRANTABLE FAILURE
Because Riffe failed to exhibit the care required by the circumstances, I conclude that
Knox Creek was negligent. I have credited McKinney's testimony that Ward told him the roof in
the No. 4 entry intersection "was cracked enough to fall" (Tr. 114). Riffe, was present on the
section before the cut was taken and while it was underway (Tr. 175). He saw the roof. The
cracks and the direction in which they ran were obvious. He should have recognized the cracks
were an indication of a condition detrimental to the roofs stability. He should have made certain
that Ward restricted the cut to no more than 20 feet.
Although he was negligent, the record does not support finding that Knox Creek
unwarrantably failed to comply with its plan. Unwarrantable failure refers to more serious
conduct by an operator in connection with a violation. It is characterized by "reckless disregard,"
"intentional misconduct," "indifference," or a "serious lack of reasonable care" (Emery Mining
Co., 9 FMSHRC 1997, 2003-04 (December 1987); see also Buck Creek Coal. Inc. v. FMSHRC,
52F3d 133, 136 (71h Cir. 1995) (approving Commission's unwarrantable failure test)). Riffe
misjudged the roof, but he did not deliberately nor indifferently allow Ward to take the deep cut
in the presence of the cracks. Riffe examined the test holes, which, although not conclusive,
·could have indicated slips in the roof (Tr. 72). The examinations revealed nothing adverse. He
also was mindful that the roofbolters and the miners from previous shifts had not alerted him to
potentially hazardous roof conditions (Tr. 438~439,443). Moreover, and as Fowler admitted,
even when cracks are present, it can be "extremely" difficult to determine whether they signal a
hazardous condition (Tr. 274).
DOCKET NO. V A-50-R

1422

Citation No.
7297931

Date
6115198

30 C.F.R.
75.362
DOCKET NO. VA-99-14

Citation No.
7297931

Date
6115198

30 C.F.R.
75.362

Proposed Penalty
$204

THE VIOLATION
Citation No. 7297931 states:
As evidence and testimony indicate an adequate on-shift
roof evaluation examination was not conducted on the evening
shift of June 11, 1998. The examiner stated he observed the
numerous cracks in the No. 3 and No. 4 entries prior to the mining
of an extended cut of at least 35 feet in the No. 4 entry left cross
cut .... Roof straps were installed in the No. 3, [and No.] 4 ...
entries where loose draw rock and cracks were present. Even
though these conditions were present the cuts mined were not
limited to no greater than 20 feet (Gov. Exh. 10).[' 0 ]
Section 75.362 requires in part that, "[a]t least once during each shift, or more often if
necessary for safety, a certified person ... shall conduct an on-shift examination of each section
where anyone is assigned to work .... The certified person shall check for hazardous
conditions". The alleged violation is based upon the allegation that when Riffe conducted an
examination in the No. 3 and No. 4 entries prior to Ward beginning the extended cut, that Riffe
saw the cracks, but did nothing to restrict the cut (Tr. 114). The Secretary argues that inherent in
the regulation is ·the obligation to take some action to correct any hazardous condition the
examiner observes (Sec. Br. 28). "Simply performing an on-shift examination is not all that is
required. Hazardous conditions must be corrected" (Id.).
I have found, as Riffe testified, that he was in the No. 3 and No. 4 entries prior to the
deep cut and that he saw and evaluated the roof on those entries before the cut. Ward was
assigned to work in the No. 4 entry, and I conclude Riffe's evaluation constituted part of the onshift examination required by section 75.362. Cracks in both entries were obvious. Riffe should
have recognized them for what they were - signs of a potentially hazardous condition. Since
Riffe did not alert Ward to the hazard or do anything to eliminate it - for example, Riffe did not
10

The citation also includes allegations concerning the roof in the No. 5 entry. The
record contains insufficient evidence to make findings on the conditions in that entry. Therefore,
I will not considered the allegations.
1423

advise Ward to take a shorter cut - I conclude that Riffe did not adequately "check for
hazardous conditions" as required by the section 75.362. 11
Riffe maintained, and the record fully supports finding, that the slickensided slip that
most likely caused the roof fall could not be detected by Riffe when he examined the test holes in
the No. 4 entry (Tr. 438). Moreover, while the slip clearly was visible after the fall, it is not at all
sure that it or any evidence of it could be observed visually and with certainty prior to the fall.
Only after the fall could those in the area see the slick sides of the fault. Only then could they see
how high into the roofthe fault rose as it approached and moved into the No. 3 entry (Tr. 452).
Thus, it may well be that as of the time ofRiffe's on-shift examination, the exact cause of the
roof fall was undetectable (Tr. 489).
However, whether the cracks that existed in the No. 3 and the No. 4 entries before the
deep cut were linked casually to the fault and thus to the fall is beside the point. fudependently
of the fall's specific cause the cracks signaled a potentially hazardous condition. The purpose of
section 7 5.362 is the elimination of such conditions by correcting the conditions if possible or by
removing miners from the hazard. As Fowler correctly observed, "the intent of the [on-shift]
examination [is] in the first place, to find hazardous conditions and then when you find
hazardous condition[s], to do something with it .... [t]o make the work area safe for the people
on the section" (Tr. 228). By doing nothing, Riffe, and through Riffe, Knox Creek, violated
section 75.362.
I recognize Riffe also testified he conducted an examination of the area after the roof fall
(Tr. 464). During this examination he proceeded to the working face. He observed the
condition of the roof and ribs. He checked for methane and oxygen deficiency. He took air
readings (Tr. 464-465). This later and more thorough examination, did not excuse the initial
inadequate examination he conducted prior to the extended cut. To hold that he had no
obligation to act upon what he first saw, would be to subject safety to the timing of the
examination,
Finally, and as the Secretary points out, section 75.362 requires that an on-shift
examination be done more than once per shift, "i.f necessary for safety" (Sec Br. 29). In view of
the condition of the roof in the entries and the work Riffe knew Ward would undertake, Riffe's
examination prior to the cut was "necessary" and required.
S&S and GRAVITY

11

Fowler testified if Riffe truly believed the conditions were such that a cut should
not be limited, the onshift examination would have been adequate (Tr. 279). It is important to
note however that the law is otherwise. There is nothing in the standard suggesting a violation is
negated by the honest but mistaken belief of the on-shift examiner.

1424

~ The violation was S&S.

The danger presented was that because of Riffe's initial
inadequate examination Ward and Jackson were subject to injury from a highly possible roof fall.
The fact that in this instance Ward was working with a continuous miner that was operated
remotely, reduced but did not eliminate the hazard. If Ward had he not moved and instructed
Jackson to do the same as rock from the roof began to fall along the ribs, there was a reasonable
likelihood that both men would have been hit. Even moving back did not fully eliminate the
danger. There was no guarantee that once a fall started it would not carry to where the men were
standing and pull down or fall around the roof bolts and plates. Finally, if the miners had been
hit by the falling roof they almost certainly would have killed or seriously injured.
Because of the grave or even fatal potential consequences and the very real chance they
would have occurred, Riffe's inadequate examination constituted a serious breach of section
75.362.

NEGLIGENCE
The on-shift examiner must meet a high standard of care. The environment in a mine is
dynamic. Conditions can change dramatically from shift to shift and even during a shift.
Therefore, the duty of the on-shift examiner to check for hazardous conditions as often as is
necessary for safety and to take steps to alleviate such conditions when observed is an important
component of the Act's scheme to ensure miners' safety. Riffe, acting on behalf of the company,
failed to meet this duty.

DOCKET NO. V A-99-14
Citation No.
7297939

Date
7115/98

30 C.F.R.
75.220

Proposed Penalty
$140

THE VIOLATION
Citation No. 7297939 states in part:
The approved Roof Control Plan 35' Deep Cut Plan was not
being complied with in the ... No. 2 entry left cross cut where the
cross cut had been mined through with a 35' deep cut. The
continuous mining machine operator was observed operating the
mining machine remotely while being positioned inby the second
row of permanent supports. The approved Roof Control Plan 35'
Deep Cut Plan requires the mining machine operator to be
positioned outby the second full row of permanent supports while
mining the deep cut remotely (Gov. Exh. 18).
On July 15, 1998, Fowler was conducting an inspection of the mine. He was
1425

accompanied by Neely. The men went to the No. 2 entry where a continuous miner was in use.
The continuous miner was completing a 35-foot cut (Tr. 260). -Fowler saw the continuous miner
operator, Jackie Yates, sitting near a rib. Yates, who had been cleaning up loose coal, was
writing in a notebook (Tr. 60, 62).
According to Fowler, Yates was positioned under the first and second full row of roof
bolts and all of Yates' s body was inby the second full row (Tr. 255, 258). However, Neely
remembered Yates as being in a somewhat different position, either under or a little inby the
second row of roof bolts (Tr. 60). Yates himself testified that he was, "sitting underneath the
second to the last row of bolts" (Tr. 383, see also Tr. 392). Fowler asked Yates to move outby
the second full row, and the Yates complied (Tr. 255-256).
The deep cut provision of the roof control plan stated that when a deep cut was taken,
"No workman shall proceed into the area inby the second full row ofroofbolts where the
continuous mining machine [has] increased cut depth in a deep cut" (Gov. Exh. 1, at 3 ~ N, see
~Tr. 61-62). Based upon what he observed, Fowler determined that Yates was "inbythe
second full row ofroofbolts" and therefore that the company was in violation of the plan and
section 75.220 (Gov. Exh. 18).
After receiving a citation, the company sent a written warning to Yates. According to
Childress, the warning was, "to make sure that [Yates] was very aware ... of where he was .. .
and to ensure that he didn't proceed inby the second row [ofroofbolts]" (Tr. 583, see also Tr.
384, 584; Gov. Exh. 20). The warning was sent despite the fact that this was the first such
incident involving Yates (Tr. 583).
The company's witnesses did not disagree with Fowler's testimony that when he saw
Yates, a deep cut was being completed (Tr. 260). hl other words, as the pertinent provision of
the roof control plan states, "the continuous mining machine [had] increased the cut depth" in the
deep cut (Gov. Exh. 1 at 3 ~ N). Therefore, the question of whether the violation existed turns
upon whether the record supports finding that Yates was "inby the second full row ofroofbolts"
(Ml).
Perspective difficulties caused by the narrow confines of the mine may have made it hard
for those other than Yates to determine his exact position with respect to the roof bolts. In any
event, the person best situated to know his position was Yates. Because the demarcation line
established by a row of roof bolts is decidedly more narrow than a person's body, his testimony
that he was "sitting underneath the second to last row of bolts" leads to the reasonable inference
that at least part of his body was inby the row.

If a person is partly inby and partly outby the second full row of roof bolts, has the deep
cut provision of the plan been violated? Neely stated the plan meant that if a workman, "is inby
the bolts, in between the first and second row of bolts, whether it's part of him or all of him, he is
inby"(Tr. 65). Riffe agreed and testified that, "your entire body has to be outby permanent roof
support[s]" (Tr. 518).
1426

· I believe they are right and that if any part of a workman's body is inby the second full
row of roof bolts, the deep cut provision is violated. As Fowler explained, the danger presented
by the violation was that an extended cut increased the possibility that a roof fall would travel
back to or even through the first row ofroofbolts to at least the second row (Tr. 257). If this
happened and if a miner's hand, arm, or leg were inby the second row of bolts, the miner would
be subject to injury (Tr. 258). To hold that a miner so positioned was not in violation of the plan
would defeat its purpose. Therefore, I find the Secretary established the violation.

S&S and Gravity .
The violation was S&S. The hazard presented by the violation was that a miner inby the
second full row of roof bolts would be subject to serious injury or death should a roof fall in the
unsupported deep cut area override the first row of roof bolts. The ability of a roof fall to
override roof bolts was demonstrated by the June 11 roof fall. If a similar roof fall had occurred
in the No. 2 entry on July 15, and if it had traveled Yates's direction, there is a reasonable
likelihood that Yates would have incurred a serious injury or worse.
Because of the potential consequences and the very real chance that grave injury or death
would have resulted, the violation was serious.
Negligence
There is no indication in the record that the violation was due to Knox Creek's neglect.
Yates was in the wrong. He hazardously positioned himself in violation of the roof control plan.
An employee's violative misconduct, while not a defense to liability for a violation, can be
relevant for establishing an operator's negligence for penalty purposes. The operator's lack of
fault is a factor to be considered in assessing a civil penalty (see Fort Scott Fertilizer-Cullor. Inc.,
17, FMSHRC 1112, 1115-16 (July 1995) (and cases cited therein)). Rather than impute the
employee's·misconduct to the operator, the company's supervision, training, and the disciplining
of the miner all must be examined (Id.).
The Secretary presented no evidence that Knox Creek's supervision or training of Yates
with regard to the deep cut provision of the roof control plan was inadequate. Morever, the
company had not been required to discipline Yates for a previous similar violation (Tr. 583). 12

12

The Secretary's argument that Neely's presence established Knox Creek's
negligence is misplaced (Sec. Br. 32). Neely, although a supervisor and a member of
management, was accompanying the inspector not supervising Yates. The fact that together the
inspector and Neely happened upon the violation does not justify finding Knox Creek failed to
meet its duty of care.
In addition, the Secretary's argument that the company received "a related citation of its
deep cut plan less than month before this citation" does not, standing alone, establish negligence
1427

DOCKET NO. VA-52-R
Citation No.
7297933

Date
6115198

30 C.F.R.
75.220
DOCKET NO. VA-99-14

Citation No.
7297933

Date
6116198

30 C.F.R.
75.220

Proposed Penalty
$50

THE VIOLATION.GRAVITY AND NEGLIGENCE
The citation states:
The approved roof control plan was not being complied
with on the 001 mmu in the No. 3 and No. 4 entries. According to
the testimony given during the investigation of a roof fall accident
the clean-up plan to remove the roof fall was not posted at the
entrances of the roof fall that fell in the No. 4 entry left cross cut on
June 11, 1998 (see Notice of Contest, WEY A 98-52-R).
The citation alleges that the violation was not serious and was due to Knox Creek's moderate
negligence (Id.).
The parties agreed the violation existed as charged, and I so find (Tr. 31; Gov. Exh. 1,
Stip. 9). Although the parties presented no evidence regarding any of the findings alleged in the
citation, I conclude from their stipulation that the parties intended also to agree to the gravity and
negligence findings of the inspector as stated thereon. Therefore, I find that the violation was not
serious and was due to the company's moderate neglect.

OTHER CIVIL PENALTY CRITERIA
HISTORY OF PREVIOUS VIOLATIONS
The Secretary introduced without objection a computer printout representing the mine's
history of previous violations (Tr. 429; Gov. Exh 21 ). Counsel for the Secretary characterized
the history as "moderate" (Tr. 430). I agree with counsel, and I conclude that Knox Creek's
history of previous violations is not such that the civil penalties assessed otherwise should be
increased.

(Id.).

1428

·Childress testified that around June 11, 1998 the mine usually employed 30 to 32 miners
(Tr. 552). According to Inspector Fowler, this "wasn't very big" (Tr. 206). Therefore, I find
that the Kennedy No. 2 mine was medium to small in size and that the company was of a similar
size (Tr. 552).

ABILITY TO -CONTINUE IN BUSINESS
The parties stipulated that any penalties assessed would not affect the ability of Knox
Creek to continue in business (Joint Exh. 1, Stip. 4; Tr. 30).

CIVIL PENALTY ASSESSMENTS
DOCKET NO. VA-99-14
Citation No.
7297932

Date
6/15/98

30 C.F.R.
75.202

Proposed Penalty
$ 6,000

I have found that the violation was highly serious in that it subjected two miners to the
very real possibility of grave injury or death. I also have found that the violation was the result of
Knox Creek's ordinary negligence. Given these factors and in view of Knox Creek's medium to
small size, I conclude that an assessment of $1,500 is appropriate.

Citation No.
7297931

Date
6/15/98

30 C.F.R.
75.362

Proposed Penalty
$204

I have found that the violation was highly serious and was due to Knox Creek's ordinary
negligence. Given these factors and in view of Knox Creek's medium to small size, I find that an
assessment of $300 is appropriate.

Citation No.
7297939

Date
7/15/98

30 C.F.R.
75.220

Proposed Penalty
$140

I have found that the violation was serious and was not due to negligence on the
company's part. Given these factors and in view of Knox Creek's medium to small size, I find
that an assessment of $100 is appropriate.

Citation No.
7297933

Date
6/16/98

30 C.F.R.
75.220

Proposed Penalty
$50

In view of Stipulation 9 and of my conclusions drawn therefrom, I find that an assessment
of $50 is appropriate.

ORDER
1429

°Knox Creek's contests of Citation No. 7297931, Citation No. 7297932 and Citation No.
7297933 are DENIED and Docket Nos. VA-98-50-R, VA 98-51-R and VA 98-52-R are
DISMISSED. Within 30 days of the date of this decision the Secretary IS ORDERED to
modify Citation No. 7297932 to a citation issued pursuant to section 104(a) of the Act (30 U.S.C.
§814(a)) and Knox Creek IS ORDERED to pay to MSHA civil penalties of$ 1,950. Upon
modification of the citation and receipt of full payment Docket No. Va-99-14-R is DISMISSED.

_j)t~d{_,;{$..,(~
David F .J:3ai.bour
Chief Administrative Law Judge
Distribution:
Daniel M. Barish, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Suite 400, Arlington, VA 22203
Julia K. Shreve, Esq., David J. Hardy. Esq., Jackson & Kelly PLLC, 1600 Laidley Tower, P. 0 .
Box 553, Charleston, WV 25322

1430

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

December 8, 2000
DAVID MORALES,

DISCRIMINATION PROCEEDING
Complainant
Docket No. WEST 99-188-DM

v.
Mission Mine Complex
ASARCO INCORPORATED,
Respondent

Mine I.D. 02-02626

DECISION AFfER REMAND
Before:

Judge Manning

This case is before me on a complaint of discrimination brought by David Morales
against Asarco Incorporated ("Asarco") under section 105(c)(3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §815(c)(3) (the "Mine Act"). The complaint alleges that Asarco
terminated Mr. Morales on August 13, 1998, in violation of section 105(c). A hearing in this
case was held in Tucson, Arizona. In a decision issued on May 8, 2000, I held that Mr. Morales
did not establish a violation of section 105(c) of the Mine Act and I dismissed his discrimination
complaint. 22 FMSHRC 659.
Mr. Morales appealed my decision to the Commission. On August 30, 2000, the
Commission vacated my decision and remanded the case to me to "determine whether any
attempt was made [by Asarco] to influence [Tony] Rivera's testimony as alleged in the petition,
and if so, whether any such conduct had a material effect on the outcome of the proceedings
before the judge." 22 FMSHRC 947, 948. Mr. Rivera testified at the hearing in this case on
December lS, 1999. His testimony was quite brief. (Tr. 113-18). Mr. Rivera testified regarding
events that occurred on Interstate 19 on March 20, 1998, when Ken Dickey, an Asarco hourly
employee who was driving another vehicle, displayed a handgun to Mr. Morales as they were
driving down the freeway. Rivera also testified regarding the events that occurred in the
company parking lot and at the mine after Mr. Morales and Mr. Dickey arrived that day. He also
stated that he was aware that Morales complained about fumes in his truck and that he did not
know whether Asarco supervisors took any action against Mr. Morales for his complaint.
Although
Mr. Morales called Mr. Rivera as a witness and examined him on direct and redirect, Morales did
not ask Rivera detailed questions about Morales's health complaint, the circumstances of his
termination, or Asarco's treatment of employees.
In his petition for discretionary review to the Commission, Mr. Morales attached written
statements of Mr. Rivera and Rito Orrantia, another witness at the hearing. Mr. Rivera's
statement is as follows, as edited for spelling errors:
1431

The day of David Morales's court, Mt. Jim Coxon told me
not to say anything about safety or anything about the mine. I think
that this is not right because I didn't testify freely.
Mr. Orrantia's statement is as follows, as edited for spelling errors:
My name is Rito Orrantia, Jr. I was a witness for David
Morales but before I went into the courtroom, me and Tony Rivera
met Jim Coxon right outside the courtroom doors. I overheard Jim
Coxon tell Tony Rivera not to say anything about what goes on at
the mine. The underground is a whole different department.
Mr. Coxon, the industrial relations manager at the Mission Mine complex, testified at the hearing
on behalf of Asarco.
The focus of the Commission's remand is quite narrow: whether Asarco made any
attempt to influence Mr. Rivera's testimony and, if so, whether any such conduct had a material
effect on the outcome of the case. The Commission stated that I could, in my discretion, hold a
hearing on this issue, if appropriate.

I. SUMMARY OF THE PARTIES' ARGUMENTS
On September 6, 2000, I ordered Asarco to respond to Mr. Morales's allegations. In a
response filed on September 29, 2000, Asarco made a number of arguments in support of its
position that Mr. Coxon did not take any action, intentional or unintentional, that could be
viewed as an attempt to influence witness testimony at the hearing. A declaration signed by Mr.
Coxon was attached to Asarco's response. In his declaration, Mr. Coxon provided the following
explanation for the events that transpired outside the courtroom. During the entire time that
Morales wa~ employed at Asarco's Mission Mine Complex, Rivera worked in the underground
mine. Mr. Morales, on the other hand, worked on the surface during his employment. As a
consequence, Messrs. Morales and Rivera never worked in the same areas of the Mission Mine
Complex during their employment.
Mr. Coxon stated that because he is the head of the mine's human resources department,
he was familiar with Mr. Morales's case and he knew all of the witnesses Mr. Morales called to
. testify. When he arrived at the courthouse, he said hello to everyone and several of these
employees asked why they were called to testify. Mr. Coxon told them that Mr. Morales, not
Asarco, had called them and that they should simply tell the truth when asked questions at the
hearing. Mr. Coxon denies that he instructed anyone how to testify at the hearing.
With respect to Mr. Rivera, Mr. Coxon recalls exchanging greetings and that Mr. Rivera
asked why he was called because he did not know anything about Mr. Morales's case. Coxon
recalls that Mr. Rivera was concerned because he worked underground and he did not understand
what Mr. Morales' s case had to do with the underground mine. Mr. Coxon states that, although
1432

he cannot remember his exact words, he told Mr. Rivera that Mr. Morales's case "had nothing to
do with the underground ... or with safety in the underground." (Coxon Declaration 3). He does
not recall having any further conversation with Mr. Rivera. Coxon stated that because he
frequently must testify at administrative hearings and arbitrations, he is "careful to avoid any
discussion with any potential witnesses that could be misinterpreted by them as any attempt to
influence testimony." Id. at 4.
Asarco also argues that neither Mr. Rivera's nor Mr. Orrantia's testimony "was material
to the trial or to the resolution of the case." (Asarco Response 6). It contends that their
testimony was limited to a few minor issues so that, even assuming that they felt intimidated by
Mr. Coxon's presence or his conversation prior to the hearing, his conduct did not have "a
material effect on the outcome of the proceedings."
On October 6, 2000, I ordered Mr. Morales to reply to Asarco's response. In his reply,
Mr. Morales raises a whole host of issues, most of which are outside the boundaries of this
remand. For example, he believes that the MSHA official who investigated his discrimination
complaint was biased against him. I do not fully understand many of his other arguments. He
makes several references to the fact that Asarco is now a wholly-owned subsidiary of Grupo
Mexico S.A. de C.V. As it relates to the issue on remand, Mr. Morales states that Mr. Coxon
intimidated his witnesses not to give "details pertinent to safety." (Reply 2). As a consequence,
Mr. Morales states that these witnesses did not speak freely at the hearing.
Because Mr. Morales believes that he was not given a fair hearing, I also consider in this
decision the major issues raised by Mr. Morales that are outside the boundaries of the
Commission's remand order. These arguments are discussed below.
II. DISCUSSION WITH FINDINGS OF FACT AND CONCLUSIONS OF LAW

In di~cussing the issues raised in the Commission's remand, it is important to understand
the configuration of the courtroom. The hearing was held in a U.S. Bankruptcy courtroom that
was located in a commercial office complex. This office complex was a series of two-story
stucco buildings built around a plaza. The second floor of each building was accessed by an
outside elevated walkway. This walkway functioned as the corridor for the second floor. When
entering the building, one stepped into a rather cramped room that contained a small desk for the
security guard, several chairs, and security devices. The courtroom opened directly into this
room. I sequestered the witnesses at the hearing. As a consequence, if a witness were to be
called within a relatively short period of time, he waited his tum in this small room or on the
outside walkway. The weather was pleasant the day of the hearing.
In addition to testifying, Mr. Coxon was also Asarco's designated representative at the
hearing. Thus, he sat next to counsel for Asarco during the entire trial. The hearing started at 9
am and all of Mr. Morales's witnesses arrived at that time. The conversation between Messrs.
Coxon and Rivera occurred on the first day of the hearing, either as the witnesses arrived or
during a break in the proceedings.
1433

It is also ir!lportant to understand a little about Asarco's Mission Mine Complex.
Although I do not have detailed knowledge of all of the activities that occur there, I do know that
there is an underground mine and an open pit operation. There are also other surface facilities at
the Mission Mine Complex that are involved in mineral milling. When individuals at the
Mission Mine Complex speak of "the mine," they are usually referring to the underground mine.
Thus, someone who works in the open pit does not work in "the mine." The open pit is referred
to as "the pit" or by other names associated with certain areas of the pit, such as the Mission
Ramp. (Tr. 454).

As stated above, Mr. Rivera worked in "the mine," while Mr. Morales worked in the pit.
In his statement, Mr. Rivera said that Coxon told him not to say "anything about safety or
anything about the mine." Mr. Coxon states that he told Mr. Rivera that the case "had nothing to
do with the underground ... or with safety in the underground." It is possible that Coxon used the
word "mine" rather than "underground" when talking with Rivera. Coxon said these words after
Rivera asked him why he was called to testify because he worked underground, not with
Morales. Thus, when put in context, it appears that, at most, Coxon told Rivera not to talk about
conditions in the underground mine. This interpretation is supported by Mr. Orrantia's
statement. He said that he overheard Coxon tell Rivera "not to say anything about what goes on
at the mine." He then said "[t]he underground is a whole different department." Thus, it appears
that he used the term "mine" in his statement to mean the underground mine. The evidence
indicates that Mr. Coxon did not intentionally attempt to influence the testimony of Mr. Rivera
with respect to the issues raised in Mr. Morales's complaint of discrimination. I credit Mr.
Coxon' s declaration in this respect. It appears that he was attempting to assure Mr. Rivera that
he need not testify about any concerns he might have with respect to the underground mine.
Nevertheless, it appears from the face of Mr. Rivera's statement that he believed that he
could not "speak freely" at the hearing as a direct result of Mr. Coxon's statements. I also note
that most employees will feel nervous and somewhat intimidated if they are required to testify
under subpoepa about employment issues in front of their employer's human resources director.
For the reasons set forth below, I find that even if Mr. Rivera felt intimidated by Mr. Coxon's
statements and believed that he could not speak freely at the hearing, this fact had no material
effect on the outcome of this proceeding.
Mr. Morales called Mr. Rivera to testify on his behalf. Mr. Morales asked Mr. Rivera
detailed questions about the incident that occurred on the Nogales Highway (I-19) on March 20,
1998, involving Ken Dickey, another Asarco hourly employee. (Tr. 114-16). This incident is
described at 22 FMSHRC 662-63. Mr. Rivera was in a separate car that was behind Morales's
car and Dickey' s truck. He testified about what he observed. With the exception of one
question, Mr. Morales limited his questioning of Mr. Rivera to that incident. Morales also asked
Rivera ifhe was aware of Morales's MSHA complaint about fumes in the cab of his truck.
Rivera stated that all he knew about the complaint was what Morales had previously told him.
(Tr. 116). Morales did not ask Rivera anything else about his health complaint or about working
conditions at the Mission Mine Complex. Morales also did not ask him any questions
concerning Asarco's treatment of employees at the Mission Mine Complex. After cross1434

examination, Mr. Morales asked Mr. Rivera on redirect whether he was intimidated by Asarco
when he came to testify. (Tr. 118). Mr. Rivera replied, "No, they didn't say nothing much." Id.
For purposes of this decision after remand, I assume that Mr. Rivera believed that he was
instructed by Mr. Coxon not to talk about safety and health issues at the Mission Mine Complex
or the treatment of employees by Asarco. I find, however, that Mr. Coxon's instruction did not
have any effect on the outcome of the proceeding because Rivera was not asked any questions by
Mr. Morales about these issues. Morales only asked him about the incident on the highway, the
subsequent related ev~nts at the mine, and whether he was aware of his MSHA health complaint.
I also take into consideration the fact that I did not discuss Mr. Rivera's testimony in my decision
in this case, except that I mentioned Rivera' s description of a comment Dickey made to Morales
in the parking lot when they arrived at the Mission Mine Complex on March 20, 1998. (22
FMSHRC 663; Tr. 115). His testimony was not significant in my resolution of the issues.
In reviewing the transcript on remand, I notice that Asarco's counsel, David Farber, asked
questions on cross-examination that arguably went beyond the scope of Morales's direct
examination. In the interest of fairness, I hereby strike from the record the cross-examination
questions and answers at page 117, line 2 through page 118, line 5 of the transcript. If Mr.
Rivera was influenced in any way by Mr. Coxon's comments at the courthouse, it would have
been in answering these questions.

As stated above, Mr. Morales raised issues in this remand proceeding that are outside of
the Commission's remand order. Morales notes that the caption of this proceeding contains the
words "DISCRIMINATION PROCEEDING," but that I would not allow him to introduce all of
the evidence that he wanted to introduce concerning discriminatory acts that Asarco took against
him. I attempted to explain to Mr. Morales that a Commission administrative law judge is not a
court of general jurisdiction. Many times during the hearing, Mr. Morales sought to introduce
evidence supporting his claim that he was discriminated against because he is Mexican. I
explained to him that I could not rule on those issues and I limited the amount of evidence he
could introduce.on such issues. I note that in the discrimination complaint he filed with MSHA
in the case, he all~ges that his rights were violated under the Civil Rights Act of 1964, that he
was treated differently because he was Mexican, and that he was fired for filing complaints under
Title VII of that Act. (Ex. R-25). Mr. Morales attempted to fold those issues into this
proceeding, but I advised him that I was without jurisdiction to consider civil rights issues. It
appears that he is still confuse<;! about this distinction. Most of the issues he raised in his reply on
remand relate to his misunderstandings about the scope of Commission proceedings.
I tried to help Mr. Morales understand what this proceeding was about and how to best
present his case. Mr. Morales continues to believe that I thwarted his efforts. For example, he
states that I changed the translator that was to be used at the bearing on the day of the trial. He
apparently expected me to use the same translator used by Mr. Farber at his deposition. I
engaged a competent, independent translator for the hearing who did an excellent job. He also
alleges that I did not give him sufficient time for rebuttal. Although I excluded some of the
evidence that he sought to introduce on rebuttal because it was repetitive or irrelevant to the
1435

issues in the case1 I gave him all of the time he needed to establish his case in chief and to rebut
the evidence presented by Asarco. As the administrative law judge in this case, I could not
represent him at the hearing, but I tried to provide a fair and impartial forum in which he could
present his evidence.
I conclude that Mr. Coxon of Asarco did not deliberately attempt to influence the
testimony of Mr. Rivera. I also find, however, that Mr. Rivera may have misinterpreted his
conversation with Mr. Coxon as an instruction not to openly discuss safety and health issues at
the hearing or to otherwise testify in a manner that would compromise Asarco's position in the
case. Nevertheless, I find that this possible misunderstanding did not affect the outcome of this
proceeding. Mr. Morales limited Mr. Rivera's testimony to the events that occurred on Interstate
19. As I held in my decision on the merits, there was no showing that Mr. Morales's discipline
following this incident was different from the discipline given Mr. Dickey. 22 FMSHRC 668.
Mr. Rivera's testimony did not touch upon the fundamental issues in the case or materially affect
its outcome.

III. ORDER
For the reasons set forth above, I find that Asarco did not purposefully attempt to
influence the testimony of Tony Rivera and, to the extent that his testimony was influenced, such
influence did not have any material effect on the outcome of this proceeding. Accordingly, for
the reasons set forth in my decision of May 8, 2000, the complaint of discrimination filed by
David Morales against Asarco, Inc., under section 105(c) of the Mine Act is DISMISSED.

Richard W. Mannin
Administrative Law Judge
Distribution:
Mr. David Morales, P.O. Box ~ 115, Frisco, CO 80443 (Certified Mail)
David Farber, Esq., Patton Boggs, 2550 M Street, NW, Washington, DC 20037-1350 (Certified
Mail)
Mr. Manny A. Rojas, Jr., 4750 South Campbell #710, Tucson, AZ 85714 (Certified Mail)
RWM

1436

FEDERAL MINE SAFETY AN D HEALTH REVIEW COMMISSl.O N
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

December 12, 2000
CONSOLIDATED COAL COMPANY,
Contestant
v.

CONTEST PROCEEDINGS
Docket No. WEVA 93-77-R
Citation No. 3109521 ; 11109/92

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent
and

Docket No. WEVA 93-78-R
Order No. 3109522; 11/09/92
Docket No. WEV A 93-79-R
Order No. 3109523; 11/09/92

UNITED MINE WORKERS OF
AMERICA (UMWA),
Intervenor

Docket No. WEVA 93-80-R
Order No. 3109524; 11109192
Blacksville No. 1 Mine
Mine ID No. 46-01867

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
and

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 93-146-B
A. C. No. 46-01867-03938
Docket No. WEVA 93-146-C
A. C. No. 46-01867-03938

UNITED MINE'WORKERS OF
AMERICA (UMWA),
Intervenor
v.
CONSOLIDATION COAL COMPANY,
Respondent

Blacksville No. 1 Mine

DECISION
Before:

Judge Melick

These consolidated Contest and Civil Penalty Proceedings, arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et. seq., the "Act," are before me upon

1437

remand-by the Commission. The cases involve a citation and three orders issued by the
Department of Labor's Mine Safety and Health Administration (MSHA), following its
investigation of a methane explosion on March 19, 1992, at the Consolidation Coal Company
(Consol), Blacksville No. 1 Mine. The explosion resulted in the deaths of four miners and
injuries to two others.
Background
Consol's Blacksville No. 1 Mine liberated over 1 million cubic feet of methane during a
24-hour period and, therefore, was liberating "excessive quantities of methane," within the
meaning of Section 103(i) of the Act. Denzel Ammons was a Consol vice-president who was in
charge of several mines, including Blacksville No. 1. Among those working under Ammons
were Daniel Quesenberr}r, Ammons' assistant; Robert Levo, superintendent of Blacksville No. 1;
and Jack Lowe, foreman of Blacksville No. 1.
Consol ceased production at the mine in June 1991 and by 1992 began closing down the
mine. The primary activities during January to March 1992 were maintenance, withdrawal of
supplies and equipment, and removal of above-ground stockpiles of coal. By letter dated
February 3, 1992, Consol's regional manager for safety, Charles Bane, notified MSHA that
Consol was in the process of withdrawing production equipment from the mine. The letter
further stated that Consol would shut down all fans and simultaneously cap all shifts when the
underground areas had been vacated.
Later in February, Consol decided to install an 800-foot dewatering pipe in the production
shaft to prevent water from accumulating in the mine and seeping into adjacent Consol mines.
Consol's regional engineering office, headed by Van Pitman, was responsible for installing the
dewatering pipe. Pitman directed Ed Moore, supervisor of environmental quality control, to
arrange for the installation. Moore, in tum, retained an independent contractor, M.A. Heston,
Inc. (Heston), to do the work. Heston had worked for Consol on many other jobs.
In order to·install the dewatering pipe, it was necessary to build a work platform over the
production shaft. Ammons assigned the project to his assistant, Quesenberry, who contracted
with Forest Construction to construct a platform, sufficiently open to facilitate the work, but
which later could be sealed to form a permanent cap over the shaft.
Officials from Consol, Forest Construction, and Heston conferred on methods to
construct a cap over the shaft that would allow work to be performed on the dewatering pipe and
also would support the weight of the pipe. Initially, Consol's regional engineering office had
recommended the use of only a partial or "half' cap, so as to allow ventilation to enter the shaft,
with a fireproof partition as a means to prevent sparks from entering the shaft.
Ammons told Quesenberry that he wanted threaded pipe to be used for the dewatering
project, so that pipe segments would not have to be welded together over the production shaft.
1438

Ammons was concerned with igniting grease in the production shaft, although he was also aware
of the potential for methane occurring in the shaft. In a meeting with Consol's regional
engineering department, Quesenberry relayed the request for threaded pipe and left the meeting
with the understanding that it would be used. Subsequently, when the pipe was delivered to the
mine, Quesenberry learned for the first time that engineering department personnel had decided
to use non-threaded pipe that would have to be welded. Ammons then telephoned Pittman, who
explained that threaded pipe would not hold the weight of the casing. Without consulting with
the engineering office, Ammons decided to construct a "full" cap over the shaft, to ensure that
sparks from welding would not enter the shaft.
The plan for construction of the cap over the shaft was based on a standard design used
previously by Consol (though not as a platform for installing dewatering pipe). The base of the
cap was to be constructed of 1/4-inch steel plate welded to 6-inch I-beams across the shaft
opening. A 6-inch concrete deck would then be poured over the top of the steel plate. The plan
included a 22-inch square opening in the center of the cap to allow entry of the 16-inch
dewatering pipe, with additional I-beam support to bear the weight of the pipe. At least until the
shaft was permanently capped, air would still be able to enter the shaft around the dewatering
pipe. For ventilation, Ammons added two smaller steel pipes to the plant, each 6 inches in
diameter, penetrating through the cap, welded to the steel plate below and extending 3 feet above
the concrete deck where they would be capped by a valve connected to additional lengths of PVC
pipe. The 6-inch pipes were incorporated into the plan, at least in part, to provide the ventilation
necessary to dilute methane in the shaft.
Ammons' decision to add the additional pipes for ventilation of the shaft was based on
his background and experience. It was standard procedure to cap a production shaft in this
manner when sealing a mine, and Ammons determined that the pipes would provide adequate
ventilation. He did not consult with any of Consol's engineers or conduct any simulations or
tests to determine if the pipes would provide adequate ventilation while the work of instalJing the
dewatering pipe was completed. He was unfamiliar with the methane liberation rate at the mine,
the volume of air movement the two 6-inch pipes were capable of providing, or the velocity of
the airflow. He assumed that the air intake through one of the ventilation pipes would have been
sufficient to ventilate the production shaft. However, he had never been involved in a project
similar to this where welded pipe segments (for the dewatering pipe) were instalJed through a
modified cap.
Since Consol's.regional safety office generally communicated with MSHA on ventilation
plans, John Yerkovich, Consol's regional safety inspector (and Charles Banes' assistant),
verbally informed Terry Palmer, an MSHA safety inspector specializing in ventilation, of
Consol' s plans to undertake what they characterized as capping the production shaft before
capping the other shafts and vacating the mine. FolJowing the conversations, by letter dated
March 3, 1992, Yerkovich wrote to MSHA concerning the project. The letter did not indicate,
however, that a dewatering pipe would be insta1led through the cap and into the shaft. Palmer
drafted a response to the letter, dated March 16, for the signature ofMSHA district manager
1439

Ronald Xeaton. Palmer recommended to Keaton that MSHA seek additional information from
Consol because it was unclear why Consol was deviating from its original plan of capping all the
shafts in the mine at one time. Palmer believed that since the production shaft was intaking
187,800 cfin of air, capping the shaft required agency approval under MSHA regulations because
it involved a change in the ventilation plan. The plan stated that "all changes or revisions to the
ventilation plan" must be approved before being implemented. Palmer's letter was not mailed to
Consol until after the March 19 explosion.
Construction of the production shaft cap took place during the week of March 9, 1992,
with the concrete deck being poured on Friday, March 13. Once the concrete was in place,
airflow decreased from around 187,000 cfin to around 7,350 cfm. On March 13, Consol stopped
its morning shift of undc;:rground personnel from entering the mine while portions of the cap were
put in place. After Consol personnel evaluated the effects of the ventilation change, they
determined that the mine was safe to enter, and the miners continued the removal of underground
equipment. In evaluating the effect of the cap, Consol utilized the same procedures as a preshift
examination that took approximately 30 minutes to complete. Consol also checked charts for the
measured pressure differences. However, the charts on the fans would not show the impact of
capping on airflow within the shaft itself. Around 11 :00 a.m. on March 13, mine foreman Jack
Lowe traveled underground to the bottom of the production shaft to release smoke from a smoke
tube and ascertained that there was a drift of airflow down the shaft. He did not, however,
measure the velocity of the airflow. Nor was the impact of the cap on airflow in the production
shaft evaluated.
On Monday, March 16, Heston employees arrived at the Blacksville Mine to organize
materials and begin preparations for fabricating the dewatering pipe. Consol environmental
engineer Rodney Baird and Consol environmental technician Russell DeBlossio were assigned to
oversee installation of the dewatering pipe~ although each assisted in the manual labor of
installing the pipe. Baird was certified to make methane examinations and had a working
methane detector in his vehicle at the mine. Neither Baird nor DeBlossio had any experience in
underground ventilation.
On Wednesday, March 18, Heston employees began installing the 16-inch dewatering
pipe into the production shaft. The dewatering pipe was constructed by welding each 20-foot
long section to the one below it. The first section of pipe was plugged to prevent welding sparks
from entering the shaft through the pipe. As each new length of pipe was lifted in place, the 22. inch opening in the cap, through which the lengthening column of pipe extended into the shaft,
was sealed with Thermoglass cloth and two steel plates cut to fit around the pipe. The pipe
sections were then welded together several feet above the 22-inch opening by miners standing on
the cap. With the plugged 16-inch pipe in place and steel plates and Thermoglass cloth
surrounding the pipe, airflow into the production shaft was again reduced, this time from 7 ,350 to
790 cfin.

1440

"Consol environmental engineer Baird and Heston employees found that the 6-inch
ventilation pipe closest to the 22-inch opening interfered with·installation of the dewatering pipe.
Blacksville Superintendent Robert Levo received a request from the production shaft site for a
saw to cut off the PVC pipe extension of one of the 6-inch ventilation pipes. A ball of burlap or
Thermoglass cloth was put inside the shortened pipe, and a second piece of the material was
wired over the top. The elimination of one of the two 6-inch pipes as a source of ventilation
further reduced airflow to 400 cfm. Levo visited the job site after the pipe was plugged. He
could not recall whether he told Baird the importance of leaving the pipe open, but assumed
Baird knew enough to 'r eopen the pipe. Ed Moore, in charge of environmental quality control in
Consol's regional engineering office and Baird's boss, was also aware that one of the ventilation
pipes had been cut and covered or plugged.
Throughout the first day of installation, one welder was used, and approximately 12
sections of dewatering pipe were installed. Installation resumed at 7:30 a.m. the following a day,
Thursday, March 19, with Baird and DeBlossio again assisting. On this occasion, Heston
utilized two welders instead of one, reducing by half the time it took to weld sections of pipe
together. At approximately 10: 18 a.m., a methane explosion occurred in the production shaft that
completely destroyed the cap. Consol engineer Baird and three Heston employees were killed in
the explosion; two other Heston employees were injured. In addition, underground stoppings,
cribs, and overcasts within 100 feet of the production shaft were damaged.
Disposition on Remand

Citation No. 3109521
On review, the Commission found that Consol violated 30 C.F.R. § 75. 301 (1991) when
it allowed methane to accumulate in the production shaft which it found to be an "active
working" of the mine. It concluded that the methane was ignited on March 19, 1992, when
Heston employees were welding during the installation of the 16-inch dewatering pipe. The
Commission further held that the production shaft continued to be an "active working" even after
it was capped on March 13, 1992, because miners continued to work above the cap during
installation of the dewatering pipe. The Commission held that the fact that miners continued to
conduct methane and airflow tests below the shaft on a daily basis was sufficient to establish that
the entire shaft remained an "active working" up to the time of the explosion. The Commission
further found that the ventilation in the production shaft was insufficient to dilute and render
harmless methane in the shaft. It noted in this regard that both the Secretary's expert, Jolm
Urosek and Consol's expert, Donald Mitchell, concluded that airflow in the production shaft had
been reduced to no more than 400 cfm. and agreed that the airflow was insufficient to render
harmless the methane in the shaft.
While the Commission found that the evidence supported a violation of the cited standard
the matter was remanded for consideration of whether the violation was "significant and
substantial," whether it was a result of "unwarrantable failure," and for imposition of an

1441

appropriate penalty. A violation is properly designated as "significant and substantial" if, based
on the particular facts surrounding that violation, there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a reasonably serious nature. Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co.,
6 FMSHRC 1,3-4 (January 1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard ~s
significant and substantial under National Gypsum the Secretary must prove:
( l) the underlying violation of a mandatory safety standard, (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation,
(3) a reasonable likelihood that the hazard contributed to will result in an injury,
and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
See also Austin Power Inc. v. Secretary, 861 F.2d 99, 103-04 (5th Cir. 1988), aff'g 9
FMSHRC 2015, 2021(December1987) (approving Mathies criteria).

Within this framework of law the violation found by the Commission herein was clearly
"significant and substantial" and of high gravity. It is essentially undisputed that the failure to
adequately ventilate the production shaft led to the accumulation and ignition of methane therein
resulting in serious injuries and fatalities.
The Secretary also alleges that the violation was the result of Consol's"unwarrantable
failure" to comply with the cited standard. In Emery Mining Corp., 9 FMSHRC 1997, 2004
(December 1987), the Commission held that unwarrantable failure is aggravated conduct
constituting more than ordinary negligence. This determination was derived, in part, from the
plain meaning of "unwarrantable" ("not justifiable" or "inexcusable"), "failure" ("neglect of an
assigned, expected or appropriate action"), and "negligence" (the failure to use such care as a
reasonably prudent and careful person would use, and is characterized by "inadvertence,"
"thoughtlessness," and "inattention"). 9 FMSHRC at 2001. Unwarrantable failure is
characterized by such conduct as "reckless disregard," "intentional misconduct," "indifference" or
a "serious lack of reasonable care." 9 FMSHRC at 2003-04; Rochester & Pittsburgh Coal Co.,
13 FMSHRC at 189, 193-94 (February 1991). The thrust of Emery was that unwarrantable
failure results from aggravated conduct, constituting more than ordinary negligence. Secretary v.
Virginia Crews Coal Co., 15 FMSHRC 2103, 2107 (October 1993).
In addition, in Mullins and Son Coal Co., 16 FMSHRC 192, 195 (February 1994), the
Commission set forth a number .o f factors indicative of unwarrantability, including the extent of
the violative condition, the length of time that it existed, whether the violation was obvious or
posed a high degree of danger, whether the operator had been placed on notice that greater efforts
were necessary for compliance and the operator's efforts in abating the violative condition made
prior to the issuance of the citation or order.

1442

~ In the initial decision in this case it was found that Consol intentionally violated the

standard at 30 C.F.R. § 75.316 (1991) as charged in Order No. 3109523 because Consol failed to
revise its mine ventilation plan to reflect the major ventilation changes that would result from
capping the production shaft and therefore also necessarily failed to obtain prior approval of the
MSHA district manager for such plan revisions (20 FMSHRC at 1348). Consol was indeed,
specifically notified of the need to comply with those regulatory requirements before it began
capping the production shaft. The Commission has affirmed those findings and the violation as
well as the associated unwarrantable failure findings based on Consol's intentional misconduct in
this regard.
In connection with such a ventilation plan revision and MHSA approval process, it may
reasonably be inferred that Consol would have had to demonstrate the adequacy of the volume
and velocity of air that would be entering and ventilating the production shaft during the capping
process and to establish that such volume and velocity would have been sufficient to continue to
render harmless explosive gasses in that shaft during and after the capping process. By willfully
failing to provide a plan revision setting forth the measures to be taken to maintain adequate
ventilation of the production shaft and have such plan revision approved by MSHA before
undertaking the capping project, I find that Consol's failure to subsequently maintain the volume
and velocity of air sufficient to render harmless explosive gasses in the production shaft was
inexcusable and such an aggravated omission and serious lack of reasonable care as to constitute
unwarrantable failure and high negligence. Moreover, in light of Consol's willful failure to have
prepared a revised plan and have that plan approved, Consol cannot, for purposes of defending
against unwarrantable failure findings, claim that it acted in a good faith or reasonable belief that
it was in compliance with the cited standard.

Order No. 3109522

This order alleges, and it has been found, that Consol, violated 30 C.F.R. § 77.1112(b)
when it failed to conduct methane tests at the production shaft where independent contractor
Heston was performing welding operations. The cited standard provides as follows:
Before welding, cutting, or soldering is performed in areas likely to
contain methane, an examination for methane shall be made by a qualified person
with a device approved by the Secretary for detecting methane. Examinations for
methane shall be made-immediately before and periodically during welding,
cutting, or soldering, and such work shall not be permitted to commence or
continue in air which contains 1.0 volume percentum or more of methane.
In its remand decision the Commission referenced certain testimony to be considered in
determining "unwarrantable failure." That testimony is set forth in the appendix hereto. That
and other record evidence establishes several important facts: that the subject mine was known
by Consol officials to have been a "gassy mine liberating over 1 million cubic feet of methane
per 24 hours; that there was a possibility that methane would be liberated in the shaft, that

1443

methane in the presence of an ignition source such as arcing from welding is an extreme danger;
that the production shaft was to be capped with concrete and would have only two 6 inch pipes to
provide a ventilation of the shaft while the dewatering pipe and the surrounding gap were sealed
during installation; that no studies or tests were performed to determine the amount of methane
present under the cap or the sufficiency of the ventilation at that location where welding was
taking place; and that at least one Consol official was aware that during the installation of the
dewatering pipe both that pipe and the surrounding gap as well as one of the 6 inch ventilation
pipes were closed thereby limiting ventilation of the production shaft to one 6 inch pipe. Within
this framework of evidence Consol cannot reasonably and in good faith claim that the cited area
was not likely to contain methane. Consol's failure to perform methane testing in accordance
with the cited standard may accordingly be characterized as "reckless disregard" and a "serious
lack of reasonable care." The violation was accordingly the result of unwarrantable failure and
high negligence.
In its remand decision the Commission also made independent findings sufficient to
support unwarrantable failure. It stated in this regard as follows:
However, corporate balkanization at Consol apparently led to a situation
where officials in one division did not know what those in another division were
doing. Thus, Blacksville Mine vice-president Ammons was not consulted on the
decision by Consol's regional engineering department to switch from threaded
pipe to welded pipe. 20 FMSHRC at 1340. Ammons, without consulting anyone
in Consol's environmental quality control department or its regional safety office,
determined to utilized two six-inch ventilation pipes to ventilate the production
shaft, even though he did not know the methane liberation rate or how much air
would come in through the ventilation pipes. Id. At 1339. When Consol regional
safety inspector Yerkovich notified MSHA of the proposal to cap the production
shaft, he did not notify MSHA of when the proposed capping was to occur or that
welded dewatering pipe would be installed in the shaft. Id. At 1338. Nor did
Yerkovich alert anyone in the Consol hierarchy that MSHA had not responded to
his notification of the early capping. Accordingly, Consol proceeded to construct
the cap without hearing back from MSHA. Id. Finally, Consol regional
engineering employees DeBlossio and Baird, who were assigned to the project,
had no experience in underground mine ventilation. Id. at 1341. Indeed,
DeBlossio was not even aware that the Blacksville Mine liberated large quantities
of methane. Id.
The confusion re&ulting from this inadequate communication and
coordination was itself a contributing cause of the explosion. There was a serious
lapse of judgment among Consol personnel in nor ordering or ensuring that
methane checks were made underneath the production shaft cap. See Rock of
Ages Corp., 20 FMSHRC 106, 115 (February 1998) (a foreman's failure to search
for undetonated explosives when such explosives had been uncovered in the past
1444

· evinced a reckless disregard for the hazards associated with misfires), aff'd in
pertinent part, 170 F.3d 148 (2nd Cir. 1999).
22 FMSHRC at 354-355.
I also now find, for the following additional reason, that the instant violation was the
result of Consol's unwarrantable failure and high negligence. As previously noted, In the initial
decision in this case it was found that Consol intentionally violated the standard at 30 C.F.R. §
75.316 (1991) as charged in Order No. 3109523, because Consol failed to revise its mine
ventilation plan to reflect the major ventilation changes that would result from capping the
production shaft and failed to obtain prior approval of the MSHA district manager for such
revisions (20 FMSHRC at 1348). As also previously noted, Consol was specifically told of the
necessity to comply with those regulatory requirements before it began capping the production
shaft. The Commission has affirmed those findings and the associated unwarrantable failure
findings based on Consol's intentional misconduct in this regard.

In connection with such a plan revision and MSHA approval process and as previously
noted, it may reasonably be inferred that Consol would have had to demonstrate the adequacy of
the ventilation of the production shaft during and after the capping and dewatering pipe
installation process and establish that such ventilation would have been sufficient to render
harmless explosive gasses in the shaft. It may also reasonably be inferred that Consol would
have had to set forth the manner and location of methane testing to be performed during the
capping project in light of the proposed ventilation changes and, in particular, before and during
exposure to the potential ignition source from welding over the shaft. By willfully failing to
provide such a plan and have such plan approved by MSHA before undertaking the capping
project, I find that Consol's failure to have conducted such methane testing at times and locations
relevant to the cited standard was inexcusable and such an aggravated omission and lack of
reasonable care as to constitute unwarrantable failure and high negligence. Moreover, in light of
Consol's willful failure to have submitted a revised plan and have that plan approved, Consol
cannot, for purposes of defending against unwarrantable failure findings, claim that it acted in a
good faith or reasonable belief that it was in compliance with the cited standard.

Order/Vo. 3109524
This order charges that-Consol, during the capping of the production shaft and installation
of the dewatering pipe, violated 30 C.F.R. § 75.322 (1991) and that the violation was "significant
and substantial" and the result of Consol's "unwarrantable failure." The cited standard provided
as follows:
Changes in ventilation which materially affect the main air current or any
split thereof and which may affect the safety of persons in the coal mine shall be
made only when the mine is idle. Only those persons engaged in making such
changes shall be permitted in the mine during the change. Power shall be

1445

removed from the areas affected by the change before work starts to make the
change and shall not be restored until the effect of the ~hange has been ascertained
and the affected areas determined to be safe by a certified person.
On review the Commission found that the Secretary charged two separate violations in
this order and that, in the decision below, only one violation was considered. On remand the
Commission directed that the trial judge also determine whether there was a second violation,
i.e., whether on March 13, after Consol had properly withdrawn its personnel from the mine to
evaluate changes in ventilation caused by the construction of the cap, Consol violated the
regulation by permitting miners to return underground without evaluating ventilation changes
within the production shaft.
The Commission has affirmed the findings below that the production shaft intake can be
properly characterized as a "split of air" to which the requirements of Section 7 5 .322 apply.
As the Secretary also notes, the cited standard is applicable if both parts of the first sentence of
the standard are met, i.e., the change must be material and it must affect the safety of workers. It
is undisputed that the reduction of airflow within the production shaft affected the safety of
persons in the mine. The first issue before me then is whether the change in ventilation on
Friday, March 13, when the cap was placed over the production shaft, materially affected the
main air current or any split thereof. The Commission has interpreted Section 75.322 as being
triggered by any ventilation change that would "materially affect" any split of a mine's main air
current.
On March 13, when the cap was placed over the production shaft it is undisputed that the
airflow in the shaft was reduced from approximately 187,000 c1in. to approximately 7,350 cfin.
The Commission has already affirmed the finding below that a reduction from 7,350 cfm to 400
cfm, a reduction of more than 94%, was a material reduction. It is clear, and I also find, that a
reduction in air flow from 187,000 cfm. to approximately 7,350 cfm., a reduction of more than
96%, would .likewise materially affect the airflow in the production shaft. Within this framework
it is clear that Consol was therefore required to follow the procedures set forth in cited standard
after the reduction in airflow on March 13, 1992. Indeed, Consol appeared to handle the initial
ventilation change on March 13, as a major ventilation change. The order itself states that mine
officials removed all electric power from the affected area during the capping operation and that
Consol evaluated the ventilation changes underground but then failed to evaluate the change to
the air ventilation in the production shaft itself before allowing miners to return to work. The
·evidence in fact shows that the changes in ventilation following the March 13, capping were
evaluated only by making air readings underground and checking the surface fan charts. These
readings did not however show the effect on the airflow within the shaft itself. Accordingly there
was also a violation on March 13, when the production shaft was capped and the changes in the
ventilation within the production shaft were not adequately evaluated. It is also clear that the
violation was "significant and substantial" and of high gravity. It may reasonably be inferred that
Consol's failure to ascertain the effect that capping the shaft had on the ventilation within the
shaft contributed to the accumulation of methane and the fatal explosion.
1446

The violation was also the result of Consol's unwarrantable failure. As already noted in
the initial decision in this case it was found that Consol intentionally violated the standard at 30
C.F.R. § 75.316 (1991) as charged in Order No. 3109523 because Consol failed to revise its mine
ventilation plan to reflect the major ventilation changes resulting from capping the production
shaft and failed to obtain prior approval of the MSHA district manager for such plan revisions
before capping the production shaft. (20 FMSHRC at 1348). As previously noted Consol was
specifically notified of the necessity to comply with those regulatory requirements. The
Commission has affirmed those findings as well as the associated unwarrantable failure findings
based on Consol's intentional misconduct in this regard.
In connection with such a plan revision and MSHA approval it may reasonably be
inferred that Consol would necessarily have had to evaluate the changes in ventilation caused by
capping the produ~tion shaft (including the effect of inserting the dewatering pipe and the use of
ventilation pipes in the cap) before allowing work to continue. By willfully failing to provide a
plan revision and have such plan revision approved by MSHA as required by Section 75.316, I
find that Consol's failure to subsequently perform an evaluation to determine the effect of the
changes in ventilation in the production shaft after its capping, was inexcusable and such an
aggravated omission and serious lack of reasonable care as to constitute unwarrantable failure
and high negligence. Moreover, in light of Consol's willful failure to have prepared a revised
plan and have that plan approved, Consol cannot, for purposes of defending against
unwarrantable failure findings regarding the instant violation, claim that it acted in a good faith
or reasonable belief that it was in compliance with the cited standard.

As noted in the Commission's remand decision since a second violation has been found
to have been committed on March 13th, and that violation was found to have resulted from
Consol's unwarrantable failure there is no need to revisit the issue as to the violation on March
17th.

Civil Penalties
Operator's History ofPrevious Violations:
The record evidence shows that Consol had a significant history of prior violations.
Appropriateness of the Penalties the Size of the Business of the Operator
Consol is a large size operator.
The Demonstrated Good Faith in Attempting to Achieve Rapid Compliance:
The Secretary does not maintain that the charging documents were not satisfactorily
abated.

1447

.

The Effect on the Operator's Ability to Continue in Business:
There is no evidence that Consol's ability to continue in business would be affected by
penalties as high as those assessed herein. In the absence of such evidence there is a presumption
that the penalties would have no such adverse effect. See Sellersburg Stone Co., 5 FMSHRC
287 (March 1983) aff'd, 736 F.2d 1147 (71h Cir. 1984).
Whether the Operator ~as Negligent:
As noted, each of the violations herein was the result of high operator negligence.
The Gravity of the Violations:
As noted, each of the violations was of high gravity.

ORDER
Citation No. 3109521 is affirmed with "significant and substantial" and "unwarrantable
failure" findings. Order No. 3109522 is affirmed with "significant and substantial" and
"unwarrantable failure" findings. Order No. 3109524 is affirmed with "significant and
substantial" and "unwarrantable failure" findings. Consolidation Coal Company is hereby
directed to pay civil penalties of $50,000 for each of the violations charged herein, for a total
civil penalty of $150,000, within 40 days of the date of this decision. Consolidation Coal
Company is further directed to pay, if it has not already done so, a civil penalty of $50,000, for
the violation charged in Order No. 3109523, within 40 days of the date of this decision .

Gary Melick
Administrative Law Judge
703-756-6261
· Distribution: (Certified Mail)
David Hardy, Esq., Maris E. McCambley, Esq., Jackson & Kelly, P.O. Box 553, Charleston, WV
25322

L. Joseph Ferrara, Esq., Jackson & Kelly, PLLC, 2401 Pennsylvania Ave., N .W., Washington,
D.C. 20037

1448

Jerald ~S. Feingold, Esq., W. Christian Schumann, Esq., Office of the Solicitor, U.S. Dept. of

Labor, 4015 Wilson Blvd., Suite 400, Arlington, VA 22203
Robert S. Wilson, Esq., U.S. Department of Labor, Office of the Solicitor, 4015 Wilson
Boulevard, Room 516, Arlington, VA 22203
Judith Rivlin, Esq., Associate General Counsel, United Mine Workers of America, 8315 Lee
Highway, Fairfax, VA 22031
\mca

1449

APPENDIX
In its remand decision, the Commission specifically referred to the testimony at transcript
pages 555, 562, 580-81, 616, 624, 686, 691, 958, 1202, 1243-46, 1288 and 1693, as evidence of
unwarrantable failure. An examination and evaluation of the referenced testimony accordingly
follows. As noted, the difficulty in establishing unwarrantable failure based on the cited
evidence is the requirement in the standard at issue, i.e., 30 C.F.R. § 77.l 112(b) to prove that the
cited area must be an area "likely'' to contain methane. As noted herein, the witnesses have
generally claimed that so long as the vent pipes were open methane was not likely to be present
below the cap over the production shaft.
Tr. 555 cited by the Commission as evidence of unwarrantable failure for the violation of
30 C.F.R. § 77. l 1 l 2{b), a violation that requires a finding that the cited area was "likely to
contain methane," is the testimony of Consol Supervisor of Environmental Quality Control,
Edward Moore. In relevant part the following colloquy occurred:
Judge Melick: If the shaft is lined in concrete, is there any likelihood - what source of methane would there be in that shaft other than from the mine
itself?
The Witness: If the lining is intact within the shaft, there should be no
other source.
Judge Melick: All right.
The Witness: If it is cracked or whatever, sure, it could seep in.
(Tr. 555).
Moore had testified earlier however that with a concrete - lined shaft he would not have
expected there to be any methane in the shaft itself (Tr. 485). He had also testified that the
likelihood of there being methane in the shaft was "pretty remote." Moore also later testified as
follows:
I wouldn't expect there to be methane in the shaft period. It is a concrete lined shaft. It is more or less like a piece of concrete pipe only it is several
hundred feel long." (Tr. 492).
With respect to the proper location for methane tests if such tests were performed Moore
testified"[a]t the bottom of the shaft I would think. The shaft is pulling air in ... if there were
anything in the shaft, it should be swept to the bottom (Tr. 513-514). See also Tr. 527-528.
While Moore also acknowledged that he had no expertise in mine ventilation he nevertheless
believed that there was no problem with the ventilation as long as one of the vent pipes in the

1450

completed cap was intaking fresh air (Tr. 533-534).
The Commission next cites Moore's testimony at Tr. 562 as supporting a finding of
unwarrantibility. The colloquy actually begins on Tr. 561 and is quoted below:
Further ReDirect-Examination by Mr. Wilson:
Q. The shaft was intaking, as I understand it, because there are other fans
drawing air out of the mine, right?
A. That's correct.
Q. That creates negative pressure within the shaft?
A. Yes.

Q. So, if there was methane being liberated around the water rings and
you had negative pressure within the shaft, couldn't that tend to pull the methane
into the shaft?
A. If there was an opening to pull it through, yes.

Q. Such as a crack in the lining?
A. Yes.

Q. It is possible that methane could seep into the production shaft from
those water rings?

A. I would say yes it is possible.
(Tr. 561-562).
This testimony, based on a speculative hypothetical question, does not however alter
Moore's belief that the presence of methane in the shaft was unlikely. Within this framework of
evidence, it is apparent that Moore did not believe methane was likely to have been present in the
subject shaft and that even if methane testing were performed it should properly have been
performed at the bottom of shaft as was done in this case. The cited testimony of Edward Moore
does not therefore necessarily support a finding of unwarrantability for a violation of Section
77 .11 l 2(b) which requires a finding that the cited area was "likely to contain methane.,,
The Commission next cites the testimony of Consol Assistant Vice President for
Blacksville Operations, Daniel Quesenberry at Tr. 580-581 as evidence of unwarrantable failure
1451

for the violation of Section 77. l l l 2(b). The relevant portions of those pages are set forth below:
Q. Were you familiar with the water rings in the shaft?

A. Yes.
Q. Did you know if it was possible for the water rings to liberate
methane?

A. I have been in the water rings before. I had never known of any
methane coming out of the water rings while I was at Blacksville.
Q. I will repeat the question. Do you know if it was possible for the water
rings to liberate methane?
A. It could be possible, yes.

Q. The shaft lining was made of concrete; is that right?
A. That's correct.
Q. Do you know is it possible for shaft linings to have cracks?

A. Sure. Yes.
Q. When such cracks are present, is it possible for methane to liberate
through those cracks into the shaft?

A. Could be possible, yes.
Q. ·were you involved at all in the development or the approval of the
ventilation plans for the Blacksville Number 1 mine?

A. I reviewed them.
Q. Were you aware that the Blacksville Number I mine was considered a
gassy mine?
A. Yes.
Q. You knew that it was on a 103(i) spot inspection cycle?

A. Yes.

1452

(Tr. 580-581).
The cited testimony thus establishes ( 1) that Quesenberry had never known of any
methane emanating from the water rings at the Blacksville mine but that it "could be possible"
for water rings to liberate methane, (2) that it is possible for concrete shaft linings to have cracks
and liberate methane and (3) that the subject mine was considered a "gassy'' mine. Quesenberry
also testified however that "[t]here was never any concern of us for methane in the shaft due to
the two pipes and the proximity of the service shaft" (Tr. 606), and that "we didn't consider it
likely'' for methane to ·have been liberated from "coal seams water rings" (Tr. 652).
The Commission next cites Quesenberry's testimony at Tr. 616 as evidence of
unwarrantable failure:
A. No. I agree with the statement that the pipes were put in there for
ventilation. Can you ask the first question again?
Q. My first question was: Do you think that any Consol official
appreciated the possibility of methane being liberated in the shaft?
A. Being liberated, yes. Accumulating under the cap, no.
Q. Would the reason for not appreciating that possibility be because those
ventilation pipes were there?
A. That was one reason they were put in. In addition, to my knowledge,
there was never methane detected in that shaft in the 20 years it was there.
Q. You don't discount the possibility that there could be methane in that
shaft~

A. No. Any time there is a coal seam there is a possibility. I will agree
with that.
Q. That was a high methane mine, correct, high methane liberation?
A. You will have to define "high." We had some much higher.
Q. Would you consider a million cubic feet of methane in a 24-hour
period to be high?
(Tr. 616).
Quesenberry testified that "to my knowledge there was never any methane detected in

1453

that shaft in the·20 years it was there" (Tr. 616). Quesenberry also testified that ifhe had seen
one or both of the ventilation pipes shut off he would have "stopped it" (Tr. 622-623). He was
"shocked" to learn after the explosion that one of the vent pipes had been closed off (Tr. 623).
He also testified however that "with the pipes we did not expect any methane building up under
the cap." (Tr. 629).
The Commission also cites Quesenberry at Tr. 624:
Q. Now, assuming that methane were to accumulate in the shaft, where
would you expect it to accumulate?
A. Excuse me. Did you say where or weren't?
Q. Where. Where within the shaft if it were to accumulate?
A. At the top.

Q. Beneath the cap?
A. Yes.
Q. You have already testified that there was a possibility for methane to
be present in the shaft. What was you understanding of the requirements for
testing for methane when welding around a shaft?
A. If methane was suspected, you would test for methane.

Q. What do you base that on?
A. You did say around a shaft?
Q. Yes.
A. Yes. Where methane is likely to accumulate and welding and cutting
operations are being performed, methane tests will be made.
Q. You understand that that was the requirement of the law; is that right?
(Tr. 624).
Quesenberry also testified that MSHA inspector Dinning was present at the time the shaft
was capped and accompanied Consol personnel who checked the fan charts to see if there had
been a change in mine ventilation. Dinning later told Quesenberrry there was no "appreciable
1454

change." (Tr. 634-636).
The Commission next cites the testimony of Consol's Vice President of Blacksville
operations, Donzel Ammons at Tr. 686 as evidence of unwarrantable failure. That testimony is
reproduced below:
... exactly who all Danny told. I would assume he told regional
engineering people too.
Q. Why would you assume that regional engineering would know that
those pipes were supposed to be kept open?
A. They knew about ventilation.

Q. How do you know they knew about ventilation?
A. Well, everybody knows you have to ventilate a coal mine.
Q. It would be fair to say that it was your decision to ventilate that shaft
using the two, 6-inch pipes?

A. That's right.
Q. And was part of the purpose for ventilating that shaft to prevent any
accumulation of methane?
A. That's right.
Q. So you were aware of the potential for methane to be present in the
shafts at the Blacksville I mine; is that right?
A. There is potential for methane anywhere in any shaft in the Pittsburgh
seam of coal.
Q. The Blacksville mine .was in the Pittsburgh seam right?

A. It is no different.
(Tr. 686).
The Commission also cites Ammons at Tr. 691, the subject of which actually begins on
Tr. 690, as evidence of unwarrantable failure. This testimony is as follows:

1455

Q. What did you base your decision on to go with two, 6-inch pipes?
A. Well, I figured one pipe would probably ventilate it but I just put
another one in for good measure because I felt certain two would.
The air goes down the shaft okay, going down the pipes and down the
shaft. You took a reading every
- - you made a check there every day.
If there was any methane in the shaft, that air would bring it right down
where the guy could read it at the bottom of the shaft.

Q. You did understand at the time that methane was lighter than air,
correct?
A. I have always know that.
Q. You said that you felt that one six-inch pipe would have been
adequate?
A. Yes.
Q . What did you base that on?
A. Experience. The shaft would have made very little methane. I mean, it
wouldn't take much air to keep it clean.

Q. You were aware of the presence of water rings in the shaft, correct?
A. Yes.
Q. · Were you aware that there were other coal seams above the Pittsburgh
seam that that shaft intersected?
A. There was a Sewickley seam.
Q. Was that shaft there since the mine opened in the late 60's?

A. It was one of the first shafts they put in
(Tr. 691).
I do not find that the above testimony in itself supports a finding of unwarrantability for a
violation that requires a finding that the cited area was "likely to contain methane." 30 C.F.R. §

1456

1112(b). Rather it shows that although Ammons did not believe there was a likelihood of
methane emanating from the shaft, he took the precaution of installing two pipes for ventilation
to make sure there would be no methane accumulating in the shaft. He based these
determinations on his 42 years experience in the mining industry. Ammons testified that he told
his assistant Quesenberry "to make sure he put the two [vent] pipes in [the cap] and make sure
everybody knew after he put the pipes in that they were to be left wide open for ventilation. (Tr.
684).
The Commission next cites the testimony of Robert Levo, former superintendent of the
Blacksville No. I Mine at Tr. 958 as evidence of unwarrantable failure. The referenced
testimony is as follows:
... drawing methane out of the mines, yes, sir.
Q. I am talking specifically in the production shaft, wasn't it possible - well, after the fact obviously?
A. After the fact obviously it is possible.

Q. You knew at the time of the possibility for methane to be present in
shafts?
A. I cannot say that I honestly knew that, that it was ever thought of as a
concern in the shaft.

Q. You knew that concrete shaft linings could crack, correct?
A. They do crack, yes, sir.

Q .. You knew that methane is liberated not only from coal seams but
surrounding strata, correct?
A. Yes, sir.
Q. And you knew that shafts have water rings in them, correct?

A. Yes.
Q. Now, did you know what Mr. Moore's experience with mine
ventilation issues was?
A. I do not know his background. I assumed he had no ventilation
expenence. He never worked underground to my knowledge.

1457

Q: Did you know at the time that Mr. Moore ...
(Tr. 958).
This testimony shows that Levo believed there was a possibility for methane to be present
in shafts.
The Commission next cites the testimony of Jolm Yerkovich, former Regional Safety
Inspector for Consol, at Tr. 1202 as evidence of unwarrantable failure. That testimony is as
follows:
A. They had some problems with methane, yes.

Q. You understood prior to March 19th of 1992 that there was a potential
for methane to be in shafts; did you not?
A. Well, I knew that there was a feeder at Humphrey.
Q. Did you knew that water rings in shafts could liberate methane?

A. Yes.

Q. Do you know if the other mines under your safety department in the - well, you were in the North West Virginia region, correct?
A. That's correct.

Q. Do you know if the other mines in that region were also considered
gassy mines?
A. I think just about every mine in the Pittsburgh seam would have been
probably considered gassy mines or a gassy mine.
Q. Now, did you have any dealings with the regional engineering
department?

A. No, sir. Prior to the explosion you mean?

Q. Yes.
A. That's correct I had no dealing with them, no.

(Tr. 1202).
1458

This testimony supports a finding that Yerkovich was aware of the potential for methane
in shafts and that the subject mine, as a whole, was considered to be a "gassy mine."
The Commission next cites Yerkovich at Tr. 1243 through 1246:
... pull that air, whether it be through leakage around the cap, through
vent pipes, whatever was there, that air would ultimately end up at the bottom of
the shaft coming out of the bottom of the shaft.

Q. If there was no ventilation in that shaft, where would you expect
methane? If there was any methane in the shaft, where would you expect it to go?
A. Methane should go to the top.
Q. And as you increase ventilation, the more ventilation, the more it is
going to flush the methane down to the bottom of the shaft, correct?
A. That's correct.

Q. Without making any methane examinations under the cap, how can
you know whether or not the ventilation was adequate to flush it out?
A. You don't know. Obviously it wasn't.
Q. You said you talked to Mr. Levo about methane examinations a day or
two before the explosion. Did you also talk to him about that the morning of the
explosion?
A. I may have. I don 't remember talking to him that morning. I know I
dropped off safety awards and I was in a hurry to get to Blacksville 2. I don't
know ifl talked to him. I thought I talked to John ... that morning and not to Bob
Morrison.

Q. John Morrison?
A. Yes.
Q. What time would that have been, do you know?
A. Probably 7:00, quarter after seven.

Q. When you gave a deposition on March 11 , 1994 at the offices of
Steptoe and Johnson, at Page 115 of that deposition, do you recall being asked the
1459

question:
"The morning before - - of the explosion - - before the explosion,
you asked Mr. Levo if the checks were being made; is that
correct?"
Answer: "To the best of my recollection that's correct."
Again if you would like to, you can review your testimony here.

A. Well, no. I just can't remember ifit was that morning or the morning
before. I knew I talked to him and John on a couple of occasions.
Q. You talked to either Mr. Levo or Mr. Morrison about methane checks
on a couple of occasions; is that right?
A. Yes.
Q. Mr. Levo, when you were talking with him about making methane
checks, did he express any reservations to you about that?

A. Yes.
Q. Could you explain what that was?

A. He didn't have the people to make the checks continuously while
welding and cutting was going on.
Q. As I understand it, at this time they had laid off the entire safety
department at the mine other than Mr. Morrison; is that correct?
A. I think that's correct, yes.
Q. Would it have normally been someone from the safety department that
would have made those types of methane tests?
A. No. Not normally. It could be. It wouldn't have to have been. It
could have been anybody certified to make those exams.
Q. Would you agree that whenever you are welding around a mine there is
a potential for a fire or an ignition?
Mr. Hardy: Objection to the term "around a mine." That could be
100 yards from a mine or inside a mine. Object to the form of the
question.
1460

Mr. Wilson: I will rephrase the question.
By Mr. Wilson:
Q. Would you agree that any time you are welding over shafts there is a
potential for starting a fire or igniting methane?

A. That was my primary concern on that shaft was starting a fire, yes.
Q. There is also the potential - - you knew of the potential for igniting
methane; isn't ·that right? Isn't that why you talked with Mr. Levo about making
methane tests?
A. Yes. That and compliance. I mean, we had welding and cutting
guidelines that required someone to be making examinations at the bottom of that
shaft any time welding or cutting was taking place on top of it.

But again, primarily that person was to look for hot spots, material that
got to the bottom of that shaft and could potentially start something smouldering
down there and no one would know about it.
(Tr. 1243-46).
From this testimony it is apparent that the discussion related to methane testing at the
bottom of the shaft - - something that was in fact being performed. The answer to the
hypothetical general question that if there was no ventilation in the shaft methane would be
expected to go to the top is not relevant because Yerkovich believed that the shaft was in fact
being ventilated by the two vent pipes. Based on Yerkovich' s belief that both vent pipes were
open it cannot therefore be concluded that he also believed methane was likely to accumulate at
the top of the shaft. Unwarrantability cannot therefore be inferred from this testimony.
The Commission next cites the testimony of Yerkovich at Tr. 1288. That testimony is set
forth below:
... operating fans in the mines, the service shaft is 3 or 400 feet away, it is
all providing pressure on this cap.
In my opinion, I would have thought that everything would have been
pulled down the shaft, yes.

Q. Without adequate ventilation in that shaft, don't you agree that the
methane is likely to rise?
A. Without any ventilation or adequate ventilation, methane will rise, yes.
It rises without the ventilation. That doesn't make any difference. It is still lighter
1461

than air.

Q. Yes. Well, then you agree that not only did you need ventilation in
that shaft but you needed a certain degree of ventilation, a certain velocity of air to
move that methane down, correct?

A. Now yes. I agree with you. Then I didn't see any reason or any
problem that would have caused methane to accumulate into the shaft.
Judge Melick: Let me ask you something. There has been testimony in
this case that at the bottom of the shaft on the morning of the 191h that someone
expressed the opinion that there was not ...
(Tr. 1288).
This testimony confirms Yerkovich's belief that the ventilation that was provided was
adequate and that methane would not accumulate in the shaft.
The Commission next cites the testimony of Consol's former Regional Manager for
Safety, Charles Bane at Tr. 1693. That testimony is set forth below:

Q. In general, as of March 1992, you did know for·the potential for
methane to be present in shafts; is that correct?
A. Well, I knew that we had methane in the Bower's shaft. As far as the
Hagan's shaft, that had no relevance whatsoever to what was going on at
Blacksville. That scenario never even entered my mind as far as the Hagan's
goes.

Q. My question is as of March of '92 you knew of the potential for
methane .to be present in shafts?
A. Ifl am ventilating , yes. I guess it could be, yes.
Q. Now, let's talk about the Loveridge incident which we were just
talking about, Respond~nt's Exhibit 54. Do you recall how much air was intaking
into the intake portion of this shaft prior to it being capped? Not capped but prior
to the air change being made?
A. I feel very safe to say in excess of 100,000.

Q. You don't know how much in excess?
A. No, sir.

1462

Q. You didn't review the ventilation plan in preparation for your
testimony here today, did you?
This testimony establishes that Baines agreed that, in general, there is a potential for
methane in mine shafts.
The Commission next cites Moore's testimony at Tr. 481-485; Yerkovich's testimony at
Tr. 1309 and Jack Lowe's testimony at Tr. 1436 for the general proposition that Consol officials
were well aware, as a general scientific principle, of the hazards associated with methane
accumulations and w~lding.
Yerkovich's testimony is set forth below:
Q. So, would it be fair to say that after that meeting it was your
understanding that there would be a partial covering of the production shaft?
A. Yes.
Q. Had you and Mr. Baird made that suggestion?
A. Yes. I am sure it was a suggestion, yes.
Q. Was that based upon the prior experience that you had with previous
jobs?
A. Yes.

Q. How many times had you been involved with this type of project
before?

.A. I believe three other times.
Q. Could you name what those jobs were?
A. Blacks Run Shaft for Humphrey Mine, the Core Shaft for Pursglove
and the Stewart's Run Shaft at Arc Right.
Q. The Blacks Run at Humphrey, do you recall when that was?
A. No. It was probably at least two or three years prior to Blacksville.
Q. Was there a contractor working on that job?
A. Yes, there was.

1463

Q. Who was the contractor?
A. Fourquer Contracting.
Q. Mr. DeBlossio had stated that he believed that M.A. Heston was
involved in that project. Are you certain it was Fourquer?
A. I am certain it was Fourquer, yes.
Q. Was Pursglove one of the jobs that you had mentioned?
A. Yes.

Q. Could you describe what that job entailed?
A. It was the same thing. We were preparing to abandon the mine or at
that time abandon Pursglove. We needed to a watering pump for that location.
We were installing the pipe or conduit, if you will, to set the pump in.
Q. What size pipe were you installing?
A. I believe in that case it was 22-inch diameter.
Q. Was that even large than the Blacksville job?
A. Yes.
Q. Did that job involve welding over the shaft?
A. Yes, it did.
Q. · Could you describe the working platform that was used on the
Pursglove job?
A. It was a temporary decking of plate, steel plate.
Q. Was this a partial covering of the shaft?
A. Yes, I believe it was. That was a three compartment shaft. I think
maybe only one compartment was covered. I can't remember exactly.
Q. The Pursglove job, was that job contracted out?
A. Yes, it was.

1464

Q. Who did that job?
A. Fourquer Contracting again.
Q. Was there any type of support structure to support the weight of the
casing used in that job?
A. Yes. Again, it was a beam structure.
Q. I-beams?
A. I-beams, yes.

Q. Similar to what was done at Blacksville?
A. Yes, I believe maybe a little larger but similar.

Q. Because the casing was larger?
A. Yes.
Q. It would have to - A. Support more weight.

Q. What about the two other jobs, Stewart's Run and Blacks Run, did
those jobs also involve welding over shafts?
A. Yes, they did.
Q. What type of working surface was used in those jobs.
A. Again temporary decking.
Q. Partial covering?
A. Partial covering, yes.

Q. Do you know why on those jobs part of the shaft was left uncovered?
A. To facilitate ventilation.
Q. To provide ventilation into the shaft?
A. Yes.
1465

Q. Was there any provision on these prior jobs for preventing sparks from
going intc:> the shaft?
A. Yes. There were precautions taken especially, as I recall, in the case of
Core and Blacks Run. I don't remember Stewart's Run. It was much earlier.
In the case of Core it was steel decking, solid decking, with a fireproof
cloth around the pipe to prevent anything from being pulled down along the pipe
and also a plug installed in the pipe to prevent air from being pulled down the pipe
itself.

Q. Again similar to what was done at Blacksville?
A. Very similar, yes.

Q. Would it be fair to say that the reason for taking these precautions on
these prior jobs was that you didn't want any potential ignition sources entering
the shaft?
A. Yes.
Q. On those prior jobs did you have any problems with ignition sources
entering the shaft?
A. No, we did not. Not that I recall.
Q. What type of shaft was Stewart's Run?
A. Intake shaft.
Q. Was igniting methane a potential concern on that job?
A. Not in the shaft itself, no.
Q. What do you mean by "not in the shaft itself'?
A. Being an intake shaft it would pull air through the mine. If you would
pull an ignition source, I guess, through the mine, then you might ignite something
elsewhere.

If it is a concrete-lined shaft, I wouldn't expect there to be any methane
in the shaft itself.
Q. Being that that was an intake shaft, it was ....

1466

(Tr. 481-485).
Yerkovich further testified Tr. 1309 as follows:
A. No, sir, I have no knowledge of that.

Q. Do you know why there were no inspections done at that work site?
A. No, sir.
Q. Would it have been consistent with the policy we referred to before,
the memo not to make inspections of the work site?
A . No, sir.
Q. Would it have been consistent with the policy we referred to before,
the memo not to make inspections of the work site?

A. I don't know that.
Q. Mr. Yekovich, your conversations with Mr. Levo about methane tests
being made at the bottom of the production shaft, did you discuss with him when
such exams would be required to be made?
A. When? Any time the welding and cutting was being done above the
shaft.

Q. So, methane examinations being done at the beginning of each shift,
would that be sufficient in your opinion?

A. That wasn't the way the policy was intended, no.
Q. What policy?
A. On the welding and cutting procedures.
Q. Are you talking about the regulation which requires methane tests
when welding and cutting?
A. No, Northern West Virginia Region.
(Tr. 1309).
Finally the Commission cites the testimony of Jack Lowe, former Mine Foreman at the
Blacksville No. 1 Mine at Tr. 1436 as evidence of unwarrantable failure. That testimony is as
1467

follows:
A: I didn't know, sir. I didn't know.

Q. Had you ever been involved or seen a job like this where a shaft had
been capped and they were installing a pipe through that cap and welding on the
pipe?
A. No, sir.
Q. In general, what was your understanding of the time of the
requirements to make methane checks when welding was being done?

A. On the inside? Underground?
Q. Well, let' s start with that, underground. What was your
understanding?
A . You would make an examination every 20 minutes or thereof
Q. Most of your work was underground; is that correct?
A . It was all underground.

Q. Did you know what the requirements were when welding on the
surface?
A. No, sir.

Q. You were involved in making methane tests at the bottom of the
production shaft; is that correct?
A. Yes, sir.

Q. Can you testify as to when you made those.
(Tr. 1436).
This evidence shows Lowe's general knowledge of the need to conduct methane tests
~derground under certain circumstances where welding is performed.
The Commission a!$ain cites the testimony of Mr. Quesenberry at Tr. 624-625 for the
proposition that he "underst<:>od the need to test for methane underneath the cap." The testimony
at the cited pages is as follows:

1468

A. [By Mr. Quesenberry] Extent, no.

Q. [By Mr. Wilson] Now, assuming that methane worked to accumulate in
the shaft, where would you expect it to accumulate?
A. Excuse me. Did you say where or weren't.
Q. Where. Where within the shaft if it were to accumulate?
A. At ~he top.

Q. Beneath the cap?
A. Yes.
Q. You have already testified that there was a possibility for methane to
be present in the shaft. What was your understanding of the requirements for
testing for methane when welding around a shaft?
A. If methane was suspected, you would test for methane.
Q. What do you based that on?
A. You did say around a shaft?
Q. Yes.
A. Yes. Where methane is likely to accumulate and welding and cutting
operations are being performed, methane tests will be made.
Q. You understand that that was the requirement of the law; is that right?
A. Yes.
Q. Would ifbe fair to say that if you were making methane tests that you
would make tests in the areas where methane was likely to be?
A. Yes.
Q. So, in this case that would have been beneath the cap at the top of the
shaft, right?
A. Beneath the cap at the top of the shaft? With the pipes plugged off,
yes.

1469

Q. Had you worked with M.A. Heston people on projects prior to this
one?
A. They had done work for us before. Me personally working with them,

no.
Q. Now, had your worked with other independent contractors while you
were the assistant vice president or assistant to the vice president?
A. In ~hat capacity?

Q. In any capacity did you work with contractors?
A. I guess Forest Construction was considered a contractor. We actually
considered them part of our work force. They did a lot for us as far as
construction, yes.

Q. Do you agree M.A. Heston worked for Consol on ...
(Tr. 624-625).
As Quesenberry explained, the need for testing for methane underneath the cap would
have arisen in this case only "[w]ith the pipes plugged off - - a situation that was not anticipated."

1470

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582 .
303-844-3993/FAX 303-844-5268

December 19, 2000

PLATEAU MINING CORP.,
(formerly CYPRUS PLATEAU
MINING CORPORATION)
Contestant

CONTEST PROCEEDINGS
Docket No. WEST 98-191-R
Citation No. 7611106; 2/17/98

v.

Docket No. WEST 98-192-R
Citation No. 76111107; 2/17/98

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Willow Creek Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 98-317
A.C. No. 42-02113-03520

v.
Willow Creek Mine

PLATEAU MINING CORP.,
(formerly CYPRUS PLATEAU
MINING CORPORATION),
DECISION
Appearances:

Ann M. Noble, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado, for Respondent;
R. Henry Moore, Esq., Buchanan Ingersoll, Pittsburgh, Pennsylvania,
For Respondent.

Before:

Judge Cetti

These consolidated Contest and Civil Penalty Proceedings arise under the Federal Mine
Act of 1977, 30 U.S.C. § 801 et seq. ("Mine Act"). The Secretary of Labor (Secretary) acting
through her Mine Safety and Health Administration ("MSHA"), pursuant to section 105 of the
Mine Act seeks the imposition of civil penalties against Plateau Mining Corp. ("Plateau").
Plateau challenges the S&S and the unwarrantable findings in the citation and order. Both
documents were issued under section 104(d)(l) of the Act.

1471

At the hearing in Salt Lake City, Utah, the parties filed comprehensive stipulations and
presented testimony and documentary evidence. Both parties·filed post-hearing briefs. For the
reasons set forth below, the existence of the violations alleged by MSHA in the two enforcement
documents are affirmed, civil penalties are assessed, and the S&S and unwarrantable failure
findings deleted.
Both the citation and the order at issue in these consolidated cases involves the number of
water sprays on a 12CM12 Joy continuous miner No. 5062, after the miner was rebuilt by the Joy
Manufacturing Company. These cases are concerned with the reasons why there was a
discrepancy, at the time of inspection, with the number of sprays found on the continuous miner
and the number of sprays called for in the parameter sheet for that 12CM12 Joy miner No. 5062.
The parameter sheets for each miner is a part of the approved mine ventilation plan.
Order No. 7611107 issued by Inspector Passarella pursuant to section I 04(d)(l) of the
Act alleges a violation of 30 C.F.R. § 75.362(a)(2) as follows:
Persons designated by the operator did not conduct a thorough
examination to assure compliance with the respirable dust control
parameters specified in the approved mine ventilation plan. These
examinations shall include water spray numbers and orientations.
Deficiencies in dust controls shall be corrected before production
begins or resumes. The required number of water sprays for the
continuous mining machine being operated in the D-1 Headgate
section, MMU 006-0 did not comply with the approved respirable
dust control parameter sheet, dated January 16, 1998. Two spray
banks containing three sprays had never been mounted on the
continuous mining machine before it was put into production. Ten
additional sprays were plugged off and was not being used. The
r~cords for this examination had been certified that the parameter
sh<?et was being complied with since January 16~1 998.
The cited safety standard at 30 C.F.R. §75.36t(a)(2) reads in pertinent part as follows:
A person designated by the operator shalJ conduct an examination
to assure compliance with the respirable dust control parameters
specified in the mine ventilation plan.... Deficiencies in dust
controls shall be corrected before production begins or resumes.
The examination shall include air quantities and velocities, water
pressures and flow rates, excessive leakage in the water delivery
system, water spray numbers and orientations ...
Citation No. 7611106 charges Plateau with a 104(d)(l ) "\Qolation of 30 C.F.R.
§ 75.370(a)(l). The citation in pertinent part alleges:
1472

· The approved Ventilation Plan was not being complied with.
The operators [sic] dust suppression spray system approved on
January 16, 1998, for the continuous mining machine, Serial No.
5062, MMU 006-0 which was approved on January 16, 1998,
shows a total of 53 sprays. A three spray bank under the cutter
head on the left side and a three spray bank on the right side had
never been installed by the operator, before this miner was put into
production. An additional, 14 sprays were plugged and were found
inoperable.
The safety standard cited, 30 C.F.R. §75.370(a)(l), in pertinent part provides:
The operator shall develop and follow a ventilation plan approved
by the district manager. The plan shall be designed to control
methane and respirable dust and shall be suitable to the conditions
and mining system at the mine.....
STIPULATIONS
At the hearing, the parties entered into the record stipulations covering the relevant basic
facts involved in these consolidated cases as follows:
1. The Willow Creek Mine is a large underground bituminous coal mine located in
Helper, Utah. Currently, the mine has approximately 270 miners.
2. The Willow Creek Mine is owned and operated by Cyprus.
3. The Willow Creek Mine is subject to the jurisdiction of the Federal Mine Safety and
Health Act ·o f 1?77 ("the Act"), 30 U.S.C. § 801 et seq.
4. The presiding Administrative Law Judge has jurisdiction over these proceedings,
pursuant to section 105 of the Act, 30 U.S.C. § 815(c).
5. The parties stipulate to the authenticity of their exhibits, but not to the relevance or
truth of the matters asserted therein.

6. Cyprus' operations affect interstate commerce.
7. Citation No. 7611106 and Order No. 7611107 were properly served by duly authorized
representatives of the Department of Labor upon agents for Cyprus on the dates and
at the places indicated therein.

1473

8. Citation No. 7611106 and Order No. 7611107 were properly served by duly authorized
representatives of the Department of Labor upon agents for Cyprus on the dates and at the places
indicated therein.
9. Citation No. 7611106 was issued on February 17, 1999, at the Willow Creek Mine,
pursuant to section 104(d)(l) of the Act, 30 U.S.C. § 814(d)(l), and alleging a violation of 30
C.F.R. § 75.370(a){l).
10. Order No. 76.11107 was issued on February 18, 1999, at the Willow Creek Mine,
pursuant to section 104(d)(l) of the Act, 30 U.S.C. § 814(d)(l), and alleging a violation of30
C.F.R. § 75.362(a)(2).
11. The inspection on which the Citation and Order are based was prompted by the report
of an ignition on February 16, 1999, in the D-1 Headgate longwall development section of the
Willow Creek mine. At approximately 9:45 p.m. on that date, mining was being conducted on
the right side of the No. 1 entry of that section and an orange flame appeared on the right side rib
approximately 2-3 feet from the face. The flame lasted 20-30 seconds and was extinguished by
the miner operator with the washdown hose.
12. There were no injuries or property damage.
13. The methane display on the continuous miner read .4-.5 percent methane at the time of
the ignition.
14. There are liquid hydrocarbons present in the coal seam at Willow Creek and such
hydrocarbons may have caused the flame.
15. The methane monitor on the continuous miner was functioning properly at the time of
the flame.
16. The methane monitor sensing head on the continuous miner was on the right side of the
head of the continuous miner.
17. The continuous miner was in permissible condition at the time of the incident.
18. The number of water sprays required on the continuous miner at issue in the ventilation
plan were 53. Under the plan, ninety percent of the required number of sprays, i.e., 48 sprays,
must be operating during mining.
19. The number of water sprays operable at the time of the flame incident was 33. Six
sprays depicted on the ventilation plan drawing of this miner were absent because they had not
been installed by the manufacturer when the machine was rebuilt.

1474

20. Ten of the sprays were plugged mechanically. No hoses connected these ten sprays to
the water system of the miner. The continuous miner at issue here was not utilizing a scrubber.
21. One continuous miner model 11CM12 is approved with 33 sprays in this ventilation
plan; the model at issue here (model 12CM12) is approved with 53, 55, and 58 sprays. In the
ventilation plan, on continuous miners with scrubbers, ten sprays are marked "only used with
scrubber."
22. Four other sprays were not working on the day of the inspection because they were
plugged with coal dust. The miner operator checked the sprays before beginning the cut in which
the flame incident occurred and all sprays that were present and connected to the water system
were working. That would include 37 sprays.
23. The water pressure for all the water sprays in the continuous miner required in the
ventilation plan is 125 p.s.i. The water pressure measured during the investigation was 250 p.s.i.
24. On January 14, 1999, two MSHA inspectors, William Reitze and Harold Sherer,
inspected the D-1 headgate section. The continuous miner, Serial No. 5062, which is the subject
of this Citation and Order was present in that section but was not in operation and was not
inspected by either inspector, according to their notes.
25. Inspector Passarella refers in the Citation and Order to two previous ignitions at the
Willow Creek Mine, one on November 29, 1997, and one on December 4, 1997. Both ignitions
involved a different continuous miner than the one at issue in this case. MSHA investigated both
incidents and did not issue any citations in either instance.
26. On January 7, 1998, Inspector Passarella inspected the D-1 headgate section and
observed the continuous miner at issue here operating but did not inspect the water sprays on the
mmer.
ISSUES
The issues presented in this case are as follows:
1. Whether the condition that was the basis for the issuance of Citation No. 7611106
and/or Order No. 7611107 were properly designated significant and substantial violations.
2. Whether the condition that was the basis for the issuance of Citation No. 7611106
and/or Order No. 7611107 resulted from an unwarrantable failure to comply with the cited
standard.
3. What penalty is appropriate for the violation described in Citation No. 7611106 and in
Order No. 7611107.
1475

This docket consists of two MSHA enforcement documents, Citation No. 7611106 and
Order No. 7611107. The parties stipulated that both documents could be admitted into evidence
to establish the issuance, but not the truth of any statement asserted therein. (Stip. 8).
The inspection on which the citation and order are based was prompted by the report of
an ignition on February 16, 1999, in the D-1 Headgate longwall development section of the
Willow Creek mine. At approximately 9:45 p.m. on that date, mining was being conducted on
the right side of the No. l entry of that section and an orange flame appeared on the right side rib
approximately 2-3 feef from the face. The flame lasted only 20-30 seconds and was extinguished
by the miner operator with the washdown hose. No injuries or property damage was caused by
the ignition. (Stip. 12). The methane display on the continuous miner read .4 to .5 percent
methane at the time of the ignition. (Stip. 13). The parties stipulated that liquid hydrocarbons
exist in the coal seam at Willow Creek and such hydrocarbons may have caused the ignition.
Ibid.
The Violations
The number of water sprays required on the parameter drawing for the continuous miner
at issue, miner No. 5062, was 53. Under the plan, 90 percent of the required number of sprays,
i.e., 48 sprays, must be operating during mining. The number of water sprays operable at the
time of the flame incident was 33. Six sprays depicted on the parameter sheet drawing for this
miner were absent because they had not been installed by the manufacturer when the machine
was rebuilt at the manufacturer's facility. Ten of the sprays were plugged mechanically because
the sprays were designed to be used only with a scrubber on all other continuous miners of the
same model and the continuous miner at issue did not have a scrubber. This resulted in a
difference of 16 sprays between the parameter drawing in the plan and the actual number of
sprays on the miner after it was rebuilt at the Joy manufacturing facility.
Credible evidence was presented that, normally, Plateau compared the approved drawing
with the spray configuration on the miner before a miner is put in service, but this was apparently
not done for miner No. 5062. (Tr. 117). The difference was apparently overlooked when the
rebuilt miner was received and taken underground. (Tr. 118). If the comparison between the
approved drawing and the sprays on the miner had been made, the disparity would have been
noticed and it could have been easily corrected by amending the drawing or installing the
additional sprays that were Jeff off when the continuous miner was rebuilt by the manufacturer.
The miner operator checked the sprays to see that they were working before beginning the
cut in which the flame incident occurred. All sprays that were present and connected to the water
system were working. That would include 37 sprays. Four other sprays were not working at the
time of inspection because they were plugged with coal dust. Such plugs were to be expected in
the normal mining process.

1476

-checks were made on a regular basis to make sure the sprays on the No. 5062 miner were
operating properly but, apparently, no one counted the number of sprays on the continuous miner
and compared them to the number of sprays on the parameter sheet of the plan drawing. The
operator of the continuous miner and his helper made the assumption that the sprays on the miner
after the manufacturer rebuilt the miner were the ones that were required under the plan. This
mistaken assumption resulted in an inadvertent, unintentional but, nevertheless, a clear violation
of the standard charged in the citation and order. The evidence clearly established a violation of
the cited standards.

The Evidence Presented Fails to Establish by a Preponderance of the Evidence That the
Violation Was S&S or Was Due to the Operator's Unwarrantable Conduct
A violation is properly designated as S&S in nature if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed to by
the violation will result in an injury or an illness of a reasonably serious nature. Cement
Division. National Gypsum, 3 FMSHRC 822, 825 (April 1981 ). In Mathies Coal Co., 6
FMSHRC 1(January1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove: (1)
the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard - that is, a measure of danger to safety - contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to [by the violation] will
result in an injury; and (4) a reasonable likelihood that the injury in question will
be of a reasonably serious nature. 6 FMSHRC at 3-4.
See also Austin Power Co. v. Secretary, 86 1 F.2d 99, 104-05 (5 1h Cir. 1988), aff'g 9 FMSHRC
2015, 2021 (December 1987) (approving Mathies criteria).
In Unitea States Steel Mining, Inc., 7 FMSHRC 1125, 1129, (August 1985), the
Commission explained the third element of the Mathies criteria as follows:
We have explained further that the third element of the Mathies formula 'requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury.' U.S. Steel Mining Co., 6
FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)( 1), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U.S. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August 1984).
Subsequently, the Commission has repeatedly reasserted its prior determinations that to
establish an "S&S" finding, the Secretary must prove the reasonable likelihood of an injury or
illness occurring as a result of the hazard contributed to by the cited violative condition or
1477

practice; Peabody Coal Company, 17 FMSHRC 508 (April 1995); Jim Walter Resources, Inc.,
18 FMSHRC 508 (April 1996).
The Commission has firmly established that the question of whether a particular violation
is significant and substantial must be based on the particular facts surrounding the violation.
Texasgulf, Inc., 10 FMSHRC 498 (April 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC
2007 (December 1987).
The facts surrounding the violation as shown in the stipulations and the undisputed
evidence in this case do not show that serious injury or illness was reasonably likely. For
example, the water pressure for all the water sprays in the continuous miner in question required
in the ventilation plan is 125 p.s.i. The water pressure measured during the investigation for the
sprays on the Joy continuous miner in question was 250 p.s.i. (Stip. 23). Thus, the water
pressure for the sprays on the miner, in question, was twice the pressure required in the
ventilation plan. The ten sprays that were mechanically plugged were plugged because those
sprays were designed for use only on afl other continuous miners of the same model with a
scrubber and the miner, in question, did not have a scrubber. All other continuous miners of the
same model, 12CM12 used at the Willow Creek Mine, the corresponding ten sprays at issue were
specifically restricted "Only use with scrubber." There was undisputed evidence that if those ten
sprays were unplugged, they would have conflicted with other sprays on the miner and would not
have assisted in the control of dust.
Upon careful review of all the evidence presented in this case, I find no evidence of
overexposure to an excess of harmful respirable dust. The evidence presented in this case fai ls to
establish by a preponderance of the evidence the reasonable likelihood that the hazard
contributed to by this violation, assuming continued normal operation, will result in an injury or
illness of a reasonable serious nature.
There was some speculative testimony by the inspector indicating that perhaps miners on
the crew may have been over exposed to an excess of harmful respirable dust but there was no
persuasive evidence to that effect. There was only a bald-naked statement which I find to be
based on speculation and not on any evidence presented in this case. Petitioner has failed to
prove the reasonable likelihood of an injury or illness occurring as a result of the hazard
contributed by the cited violations. There is no persuasive evidence in this case that establishes.
that the violations are significant and substantial.
Unwarrantable Failure

The unwarrantable failure terminology is taken from section 104(d) of the Act and refers
to more serious conduct by an operator in connection with a violation. In Emery Mining Corp., 8
FMSHRC 1997 (Dec. 1987), the Commission determined that unwarrantable failure is
aggravated conduct constituting more than ordinary negligence. Id. At 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional misconduct,"
1478

"indifference," or a "serious lack ofreasonable care." Id at 2003-04; Rochester & Pittsburgh
Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal Inc. v. FMSHRC, 52
F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure test). The
Commission has discussed various factors in determining whether a violation is unwarrantable,
including the extent of a violative condition, whether the violation is obvious, or poses a high
degree of obvious danger, whether the operator has been placed on notice that greater efforts are
necessary for compliance, and the operator's efforts or lack thereof in abating the violative
condition once he is aware of the violative condition. Mullins & Sons Coal Co., 16 FMSHRC
192, 195 (Feb. 1994);'Peabody Coal Co., 14 FMSHRC 1258, 1261(Aug.1992); Quin/and
Coals, Inc., 10 FMSHRC 705, 709 (June 1988); Kitt Energy Corp., 6 FMSHRC 1596, 1603 (July
1984); BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (Aug. 1992); Warren Steen Constr.,
Inc., 14 FMSHRC 1125, 1129(July1992). The Commission has examined the operator's
knowledge of the existence of the dangerous condition. E.g., Cyprus Plateau Mining Corp., 16
FMSHRC 1604, 1608 (Aug. 1994) (affirming unwarrantable failure determination where
operator aware of brake malfunction failed to remedy problem); Warren Steen, 14 FMSHRC at
1126-27 (knowledge of hazard and failure to take adequate precautionary measures support
unwarrantable determination).
Even more germain to the facts of this case is the Commission holding that the culpability
determination for finding of unwarrantable failure is more than a "knew or should have known"
test. Virginia Crews Coal Co., 15 FMSHRC 2103, 2107 (October 1993).
I am satisfied from the evidence presented in this case that the operator was not aware of
the disparity and did not know, before Inspector Lana Passarella's inspection, of the disparity
between the number of water sprays on the rebuilt miner and the number specified in the
approved ventilation plan. A somewhat similar case involving a similar disparity of water sprays
on a continuous miner is Basin Resources, Inc., 19 FMSHRC 1565, 1567. In that case MSHA
Inspector Fleshman indicated that the difference between the number of sprays on the mine plan
and the number of sprays on the continuous miner was a "typical oversight" that is generally
corrected by amending the plan. In that case, the violation was held to be of a "technical nature
only" rather than serious. Likewise, in this case MSHA admitted that the violation could be
abated by amending the parameter drawing in the plan or installing the additional sprays shown
in the drawing.
The evidence established to my satisfaction that had Plateau been aware of the disparity,
they would have promptly corrected the problem by simply adding the additional water sprays
called for or would have amended the parameter drawing for continuous miner No. 5062 to
conform to the number of sprays that existed on the miner when it was received at the mine after
it was rebuilt by the manufacturer. Plateau was not trying to hide or mislead anyone: Plateau, in
this instance, just failed to use the ordinary care required to make sure the number of sprays on
the miner and the parameter drawing were identical. They were properly cited for their
negligence and violations are affirmed.

1479

Although the citation and the order refer to two previous ignitions, both previous
ignitions involved different continuous miners, not the one involved here, No. 5062. Those
ignitions were investigated by MSHA and no violations were found and no citations were issued.
(Stip. 25).
About a month before the incident which prompted the inspection and resulted in the
issuance of this citation and order, Inspector Lana Passarella observed continuous miner No.
5062 operating, but she did not inspect the water sprays on the miner, although she always pays
attention to the dust parameters and control measures. (Tr. 10, Stip. 26, Tr. 72). She did not
observe any unusual amounts of dust or other conditions which would have prompted her to
inspect the miner more closely. (Tr. 71-3). In addition, the operator of miner No. 5062 observed
nothing unusual in the dust conditions when operating that miner. The violation was not
obvious. It would require counting the number of water sprays on the miner and comparing that
number to the number of sprays on the parameter drawing for miner No. 5062. This was
overlooked. It was a mistake and a violation of the standard as previously stated. The operator
failed to use the ordinary care required by the facts and circumstances. I, therefore, find the
operator was negligent and that the level of the operator's negligence was moderate rather than
aggravated conduct.
I, therefore, conclude upon consideration of all the evidence and factors that the
violations of the cited standards was not a result of the operator's aggravated conduct. The
unwarrantable failure designation in the citation and order should be deleted and the findings as
to negligence should be amended to moderate negligence.
Appropriate Civil Penalties
The Judge is required by Commission Rule 30, 29 C.F.R. § 2700.30 as well as by the
Mine Act itself, to consider the statutory criteria set forth in § 11 O(i) of the Mine Act in
determining·the appropriate civil penalty to each violation.
Section 11 O(i) provides in relevant part:
The Commission shall consider the operator's history of previous
violations, the appropriateness of such penalty to the size of the
business of the operator charged, whether the operator was
negligent, the effect on the operator's ability to continue in
business, the gravity of the violation, and the demonstrated good
faith of the person charged in attempting to achieve rapid
compliance after notification of a violation.

The parties stipulated that the Willow Creek Mine is a large underground bituminous coal
mine and employs approximately 270 miners.
1480

History of Previous Violations
Plateau's Ex. 1 sets forth Plateau's history of violations before February 17, 1996.
Petitioner's Ex. 2 sets forth Plateau's history during the period beginning February 17, 1996, and
ending February 16, 1998, which is the two-year period before the February 17, 1998, inspection
which resulted in issuance of the citation and order. During this two-year period, Plateau
received 186 citations and/or orders of which 16 had been designated significant and substantial.

Negligence
Respondent failed to exhibit the ordinary care that was required by the facts and
circumstances and this resulted in the two violations previously discussed. I evaluated the
operator's negligence to be moderate rather than unwarrantable conduct.

Operator's Ability to Continue in Business
No evidence was offered on this criteria. Consequently, in the absence of evidence, I rely
on the presumption that the penalty assessed will not affect Plateau's ability to continue in
busines.

Gravity
I have previously discussed the gravity and found that the preponderance of the evidence
presented in this case fails to establish a S&S violation of the cited standard.

Good Faith in Rapid Compliance
The evidence demonstrated Plateau's good faith in achieving rapid compliance after
notification of ~he violations. All violations were timely abated.
Upon consideration of the stipulations and my evaluation of the evidence in this case, I
find the appropriate penalty for each of the violations is $200.00
In view of the findings, decision and assessment of penalties in the Penalty Proceeding
Docket No. WEST 98-317, the issues in the Contest Proceeding, Docket Nos. WEST 98-191-R
and WEST 98-192-R, have been resolved, and are now moot. Consequently, those Contest
Proceedings are dismissed along with Docket No. WEST 98-317 upon receipt of payment of the
civi l penalties I have assessed in the Penalty Proceeding.

1481

ORDER

Accordingly, it is ORDERED THAT PLATEAU MINING CORP. PAY a civil penalty
of $400.00 to the Secretary of Labor within 30 days of the date of this decision. Within the same
30 days, the Secretary shall modify Citation No. 7611106 and Order No. 7611107 to delete the
S&S and the unwarrantable failure findings and change the level of negligence to "moderate."
Upon receipt of payment of the penalties, these consolidated Contest and Penalty Proceedings are
DISMISSED.

.;· . .~;. .
..
U7,
..lJ. ·-- 7;'.1' t_.,,
}
August F. Cetti
Administrative Law Judge

Distribution:
R. Henry Moore, Esq., BUCHANAN INGERSOLL, One Oxford Centre, 301 Grant St., 2o•h
Floor, Pittsburgh, PA 15219-8800 (Certified Mail)
Ann M. Noble, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, C0 .80202-5716 (Certified Mail)

/sh

1482

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

December 21, 2000
PORTABLE ROCK PRODUCTION CO.,
Applicant

EQUAL ACCESS TO JUSTICE
PROCEEDING
DOCKET NO. EAJ 2001-1

V.

Formerly WEST 99-309-M
A. C. No. 35-02761-05521

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Sears Road Pit

DECISION APPROVING SETTLEMENT
Before:

Judge Melick

This case is before me upon an application for fees and expenses under the Equal Access
to Justice Act, 5 U.S.C. § 504. The parties have filed a motion to approve a settlement
agreement and to dismiss the case upon Respondent's payment of $13,000.00.

WHEREFORE, the motion for approval of settlement is GRANTED, and it is
ORDERED that Respondent pay the amount of$13,000.00, within 30 days of this order. These
proceedings are accordingly dismissed in accordance with the joint request of the parties.

''v'\\~,\~~
\oary Melick

J-\__

Administrative Law Judge
703-756-6261
Distribution:
William W. Kates, Esq., Office of the Solicitor, U.S. Dept. of Labor, 1111 Third Avenue,
Suite 945, Seattle, WA 98 101-3212
E. Jay Perry, Esq., Employers Defense Counsel, P.O. Box 7126, Eugene, OR 97401
\mca
1483

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

December 26, 2000
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2000-101-M
A.C. No. 41-00320-05591

v.
Bayer Alumina Plant
ALCOA ALUMINA & CHEMICAL, L.L.C., :
Respondent
DECISION
Appearances: Ernest A. Burford, Esq., Office of the Solicitor, U.S. Department of Labor,
Dallas, Texas, for Petitioner;
Harold J. Engel, Esq., Arent Fox Kintner Plotkin & Kahn, PLLC,
Washington, D.C., for Respondent.
Before:

Judge Bulluck

This case is before me upon a Petition for Assessment of Penalty filed by the Secretary of
Labor, through the Mine Safety and Health Administration ("MSHA"), against Alcoa Alumina &
Chemical, L.L.C. ("Alcoa"), pursuant to section 105(d) of the Federal Mine Safety and Health
Act of 1977 ("the Act"), 30 U.S.C. § 815(c). The Petition seeks civil penalties for alleged
violations of30 U.S.C. §§ 56.18002(a), 48.28(a), and 48.31(b), in the amounts of$1,603.00,
$9,000.00, and $3,000.00, respectively.
A hearing was held in Houston, Texas. The parties' post-hearing briefs are ofrecord. 1
At hearing, the parties moved for approval of settlement of 104(d)(2) Order No. 7879416, which
settlement motion was granted on the record, subject to filing of the executed agreement (Tr. 6).
The terms of the agreement and final approval of settlement shall be set forth as part of this
Decision. Order Nos. 7879697 and 7879698, for the reasons set forth below, shall be
AFFIRMED, as amended.

1

The parties were notified that the record would be closed on July 31, 2000. Consequently,
portions ofMSHA Inspector Melvin "Whitey" Jacobson's deposition, appended to Respondent's
post-hearing brief, filed September 18, 2000, have been considered as part of Respondent's closing
argument only.
1484

I. Stipulations

The following are the parties' stipulations:
1. Alcoa stipulates, for the purposes of this proceeding only, that Order 7879416,
7879697 and 7879698 were timely issued and contested.
2. It is also stipulated, for the purpose of this proceeding only, that the Federal Mine
Safety and Health Review Commission has jurisdiction over this proceeding.
3. It is further stipulated, for the purpose of this proceeding only, that the proposed
penalties will not have an effect on Alcoa's ability to continue in business.
4. The parties are also prepared to stipulate as to the authenticity of the exhibits and
admissibility of the exhibits that the other party's going to offer in this proceeding.
5. And it is also noted forthe record that the parties have settled Citation [sic] No.
7879416, on the grounds that it be reduced to a 104(a) citation and the penalty amount shall
remain as proposed.
II. Factual Back2found
Alcoa's Bayer Alumina Plant, located in Point Comfort, Texas ("Point Comfort plant"),
produces alumina from bauxite that is mined and shipped from Africa, Puerto Rico, and other
overseas locations (Tr. 12-13). Point Comfort is a large plant, employing 700-800 workers and
operating 24 hours a day, seven days a week (Tr. 14-16). Bauxite, taken from storage at the
plant, is mixed and ground with sodium hydroxide to form a slurry (Tr. 54, 169-70). The slurry
is combined under high heat and pressure with steam in large vessels called digesters, which
creates sodium aluminate (Tr. 170-72). The sodium aluminate is then clarified, which is the
settling out of the mud characteristics of the liquor stream, thus leaving the other chemicals intact
in the solution (Tr. 173). The final product produced at the plant is alumina, which is aluminum
oxide (Tr. 173, 175). Point Comfort's processing of bauxite is a milling operation and, therefore,
subject to the jurisdiction of the Act (Tr. 13, 54).
On July 13, 1999, MSHA Inspector Larry Parks conducted an inspection of the Point
Comfort plant, in response to a hazard complaint made that day by a Point Comfort employee to
MSHA's San Antonio Field Office (Tr. 11). Specifically, the complaint alleged that there were
"frontline supervisors and other supervisors who had not had any refresher training (Tr. 16)."
Inspector Parks met with Alcoa safety specialist Richard Ripley (standing in for Point Comfort's
safety and industrial hygiene manager Ray Scott) and union representative Mike Monroy,
discussed the particulars of the complaint, reviewed Alcoa's training records for the previous
year, and interviewed several employees, in order to ascertain when their last training had
occurred (Tr. 16-17, 158; ex. P-10).
1485

A.s a result of his investigation, Inspector Parks concluded that over 80 supervisors had
not received annual refresher training and six salaried employees had not received hazard
training, during the period covering one year prior to the inspection date (Tr. 18, 28, 35-36).
Consequently, Inspector Parks issued 104(g)(l) Order Nos. 7879697 and 7879698, for violations
of the Part 48 training standards (Tr. 18-21). Alcoa subsequently contacted MSHA's Dallas
District Manager, Doyle Fink, who agreed to "work with [Alcoa]," to avoid negatively impacting
production by withdrawal of the affected employees (Tr. 60-63, 161-62). In response, Alcoa
promptly abated the Orders by training all the affected miners within the ensuing week (Tr. 68,
161-62).
.
IIl. Findings of Fact and Conclusions of Law
A. Order No. 7879697
1. Fact of Violation
104(g)(l) Order No. 7879697, as modified, charges a violation of30 C.F.R. § 48.28(a);
describing the condition or practice as follows:
Allegation: seven day-shift supervisors in area two have not received Part 48
annual refresher training and there may be additional supervisors not trained in other
areas of the plant.
Finding: eighty-seven salary employees which includes supervisors working in
the plant have not received annual refresher training within the last 12 months. The mine
operator was aware of the training requirements. The operator is hereby ordered to
withdraw the eighty-seven employees from the affected work area until they have
received the required training. The Federal Mine Safety and Health Act of 1977 declares
that an untrained miner is a hazard to himself and to others. (Listed names of 87 salaried
and supervisory employees omitted)
(Ex. P-3).

,

30 C.F.R. '§ 48.28, Annual refresher training of miners; minimum courses of instruction;
hours of instruction, provides that:" (a) Each miner shall receive a minimum of8 hours of
annual refresher training as prescribed by this section." The scope of the standard is found in
Subpart B, section 48.21, which covers " miners working at surface mines and surface areas of
underground mines." By defirution, "miner," for purposes of the standard, means, in pertinent
part, "any person working in a surface mine or surface areas of an underground mine and who is
engaged in the extraction and production process, or who is regularly exposed to mine hazards,
or who is a maintenance or service worker employed by the operator or a service or maintenance
worker contracted by the operator to work at the mine for frequent or extended periods." 30
C.F.R. § 48.22(a)(l). At the time of inspection, the only surface supervisors exempted from Part
48 training were those certified under an MSHA-approved State certification program, which
exemption was inapplicable at Point Comfort, because it applies to the coal industry and, in any
case, Texas has no State certification program (Tr. 33-34, 222; see ex. P-8).
1486

Alcoa takes the position that Part 48 training standards are not applicable to Point
Comfort, however, because the plant is neither a surface mine nor a surface area of an
underground mine, but a milling operation (Tr. 170-71; Resp. Br. at 9-12). Essentially, Alcoa
appears to be arguing that Point Comfort is a mine for jurisdictional purposes under the Act, but
not a surface mine for purposes of Part 48 training regulations (Resp. Br. at 9-14). The meaning
of the scope and definitional provisions of Part 48, Subparts A and B, is plain and unambiguous,
and the two sections distinguish training required for underground miners from that which is
required for surface miners. Nothing on the face of the provisions suggests an interpretation of
"mine," whether underground or surface, that would exclude any operation deemed a "mine"
under section 3(h)(l) of the Act, 30 U.S.C. § 802(h)(l), from training its employees under the
applicable standards (Tr. 28). Accordingly, I find that Alcoa's Point Comfort plant is covered by
Part 48, Subpart B.
The violation period at issue spans July 13, 1998, to July 13, 1999 (Tr. 26). At the time
the Orders were issued, there had been no active training program for the supervisory and
salaried personnel since, at least, 1986, and Alcoa stipulated at hearing that " the employees listed
in both Citation [sic] Order No. 7879697 and 7879698 did not receive the training required by
the listed standard in the citation (sic] (Tr. 21, 86; Resp. Br. at 4)." Accordingly, having found
that the Point Comfort plant is covered by Part 48 training standards, and that the listed
supervisory and salaried miners had not received annual refresher training, I conclude that Alcoa
violated section 48.28(a).

2. Significant and Substantial
Section 104(d) of the Act designates a violation "significant and substantial" (S&S) when
it is "of such a nature as could significantly and substantially contribute to the cause and effect of
a coal or other mine safety or health hazard." A violation is properly designated S&S "if, based
upon the particular facts surrounding the violation, there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set forth the
four criteria that the Secretary must establish in order to prove that a violation is S&S under
National Gypsum: 1) The underlying violation of a mandatory safety standard; 2) a discrete
safety hazard-that is, a measure of danger to safety--contributed to by the violation; 3) a
reasonable likelihood that the hazard contributed to will result in an injury; and 4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. See also Buck Creek
Coal, Inc. v. FMSHRC, 52 F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v. Secretary, 861
F.2d 99, 103-04 (5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021 (December 1987) (approving
Mathies criteria). Evaluation of the third criterion, the reasonable likelihood of injury, should be
made in the context of"continued mining operations." Texasgulf, Inc., 10 FMSHRC 498, 501
(April 1998).

1487

Inspector Parks determined that the violation was S&S. He testified that there are many
kinds of valves and caustic acid at Point Comfort, and that miners untrained in the proper
procedures to be followed in the plant are exposed to tripping and traffic hazards, which could
result in burns, falls and guarding injuries of a very serious nature (Tr. 23-24). Moreover, the
inspector testified that a vital component of annual refresher and hazard recognition training is
emergency evacuation, irrespective of the limited exposure of the supervisory or salaried
employee to the plant operations (Tr. 75-76). I find, based on the evidence, that there was a
reasonable likelihood that supervisory and salaried miners, not updated periodically on safe plant
procedures, could be seriously injured by machinery or chemicals. Therefore, I conclude that the
violation was S&S.

3. Penalty
While the secretary has proposed a penalty of $9,000.00, the judge must independently
determine the appropriate assessment by proper consideration of the six penalty criteria set forth
in section l lO(i) of the Act, 30 U.S.C. § 820(j). See Sellersburg Co., 5 FMSHRC 287, 291-92
(March 1983), aff'd, 763 F.2d 1147 (7th Cir. 1984). Section 1IO(i) provides, in pertinent part:
the Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.
Alcoa urges a reduction in penalty based on its good faith belief that it had a grace period in
which to complete training of its supervisors (October 1999), and because of the exemplary
manner in whic~ it trained all the affected employees to abate the Orders (Resp. Br. at 18).2
Point Comfort is a large mine, and the parties have stipulated that the proposed penalties
will not affect Alcoa's ability to continue in business.
In analyzing the history of previous violations, the Commission has indicated that the
operator's general history, rather than its history of similar violations, should be considered.

2

Alcoa filed a Motion to Compel Depositions on March 31, 2000, in which it sought to
depose "person or persons at MSHA's Office of Assessments who made the decision regarding the
amount of the penalty for each of the orders which are the subject of this proceeding." By Order of
April 6, 2000, the motion was denied. In its Post-hearing Brief, Alcoa moves for exclusion from my
consideration of penalty, of any evidence presented at trial on the six penalty criteria, and requests
reconsideration of my ruling and reopening of the record for depositions (Resp. Br. at 2, 15-17). The
motion is hereby denied.
1488

Cantera Green; 22 FMSHRC 616, 623 (May 2000) (citations omitted). In the 24-month period
prior to the subject inspection, Alcoa was issued 234 citations, one of which involved violation
of a Part 48 training standard, distinguishable from the standards at issue herein (Tr. 15, 129-30,
134-36; exs. P-7, P-11). Although Alcoa has a significant overall history of violations, I find that
the company has a good record respecting training violations and, therefore, consider its
violations history a mitigating factor in assessing appropriate penalties.
A finding on the gravity criterion requires an assessment of the seriousness of the
violation. Hubb Corporation, 22 FMSHRC 606, 609 (May 2000), citing Consolidation Coal
Co. , 18 FMSHRC, 1541, 1549(September1996); Sellersburg, 5 FMSHRC at 294-95. In
evaluating the seriousness of a violation, the Commission has focused on "the effect of a hazard
if it occurs." Consolidation Coal Co., 18 FMSHRC at 1550. In this case, the annual refresher
and hazard training standards contemplate safety awareness and procedures for supervisory and
salaried employees who are exposed, irrespective of frequency, to the operations in the Point
Comfort plant, which exposure could result in serious injury. For the reason that failure to train
these miners on safe plant procedures on a regular, periodic basis, exposes them to the very
hazards that the standards seek to prevent, I find the violations to be serious.
Respecting Alcoa' s negligence in violating the standards, Inspector Parks testified that he
assessed the negligence as high based on the substantial number of untrained employees, and his
conclusion that Alcoa was aware of the training requirements, since the company had trained
several similarly situated supervisors and salaried employees in 1996-97, and during the violation
period (Tr. 25-28, 65-66). The inspector further testified that Ray Scott explained to him that he
(Scott) was under the impression, from a previous safety director, that Part 48 training was not
required for the supervisory and salaried employees (Tr. 25, 66). Many of the affected employees
interviewed by Inspector Parks communicated to him that they had been told that they did not
need the training, while some stated that they had taken the training with their departments, of
their own volition (Tr. 22, 27, 111; ex. P-10).
Alcoa t"akes the position that its failure to regularly conduct annual refresher and hazard
training for its supervisory and salaried employees since, at least, 1986, was based on a good
faith belief that the training was not required, because those employees had limited exposure to
plant operations and did not perform the hands-on work of the hourly workers. Ray Scott
testified that there was no training program in place for supervisory and salaried employees in
1989, when he joined Point Comfort's safety department, and that his predecessor, as well as
MSHA personnel, communicated to him that the training was not required (Tr. 84-88, 100-01).
Scott also explained that some supervisory and salaried personnel had received training between
1990 and 1996, in preparation for strikes that never occurred, since Alcoa had anticipated that
those employees would be taking on the duties of the hourly workers (Tr. 99, 101, 133-34).
Moreover, Scott testified that MSHA's San Antonio inspectors had conducted Part 48 audits
during regular inspections of the Point Comfort plant between 1990 and 1994, had been satisfied
with Alcoa' s training records, and had not cited Alcoa for training violations, respecting its
supervisors and salaried employees, until the date of the instant Orders (Tr. 87-91, 122; ex. P1489

12). Finally, Alcoa places great significance on a December 7, 1998, cover letter from J. Davit
McAteer, Assistant Secretary for Mine Safety and Health, providing the mining community with
a "Compliance Guide for MSHA's Modified Regulations on Training and Retraining of Miners,"
to assist the industry in complying with new training requirements (Ex. R-6). Alcoa argues that,
based on its prior belief that its supervisors and salaried employees were exempt from Part 48
training, the effect of the McAteer letter and new Compliance Guide was to create the impression
that those employees were no longer exempt, and that Alcoa had until the end of October 1999,
to complete their annual refresher or hazard training, as appropriate (Tr. 85, 91-95, 112, 137-38).
MSHA Inspector David Weaver, training specialist with Educational Field Services
Division, testified that all mines are covered by Part 48 training, and that the new training
requirements under Part 48 modify the definition of "miner" to include all supervisory personnel,
whereas the old rule exempted State-certified supervisors from annual refresher training (Tr. 19293). "All other supervisory personnel," he testified, "were required all of Part 48 training (Tr.
193)."
·Alcoa had been operating for years under a misconception that it had no duty to provide
annual refresher and hazard training for the affected Point Comfort miners. During that time,
MSHA had been examining Point Comfort's training records and had failed to issue any citations
or orders. The Secretary called MSHA Inspector Melvin "Whitey" Jacobson to testify that,
pursuant to his Part 48 audit of Point Comfort's training in 1992, he had advised Ray Scott that
supervisory and salaried employees needed Part 48 training (Tr. 225-27; ex. P-12). While the
record as a whole substantiates Jacobson's testimony, it is equally clear that MSHA dropped the
ball after the audit, by failing to take any enforcement action until July of 1998. Furthermore, the
Secretary has not rebutted the testimony of Scott and Ripley, that discussions between Alcoa and
MSHA, during reviews of Point Comfort's training records, contributed to Alcoa's assumption
that it was in compliance with Part 48 standards; MSHA's behavior during inspections also
indicates some confusion on the part of San Antonio Field Office inspectors, as to the
requirements·of Part 48 standards. Alcoa's interpretation of the new requirements under Part 48,
from its reading of the McAteer letter and new Compliance Guide, was a continuation of the
misconception it held prior thereto. Simply stated, the McAteer "package" was inapplicable to
Point Comfort, because the affected employees had never been exempt from training in the first
place. Whitey Jacobson's statements to Scott and his audit report, alone, did not get Alcoa's
attention or, at least, straighten out its confusion over Part 48 requirements. It is clear that
MSHA's course of behavior over the years-- its failure to cite Alcoa for its failure to
appropriately train Point Comfort's supervisory and salaried miners-- reinforced the company's
good faith belief that those employees were exempt; likewise, there is no doubt that citing Alcoa
at an earlier stage would have brought its non-compliance to a head. There is no reason to
believe, especially in light of Alcoa's overall training record and its rapid compliance in this
matter, that Alcoa knowingly ignored Part 48 requirements. Moreover, for the reason that Point
Comfort's considerable number of supervisory employees is solely a consequence of its sizeable
operation, I am not persuaded by the Secretary's argument that the number of affected miners is
significant or justifies a finding of high negligence. Therefore, having found that Alcoa
1490

proceeded on a· good faith belief that it was in compliance with the standards, and that MSHA' s
lack of enforcement over several years reinforced Alcoa's misconception, I find that Alcoa's
negligence was low.
Finally, respecting Alcoa's good faith efforts at abatement, the evidence establishes that
Alcoa did an excellent job in training all affected miners expeditiously.
Accordingly, having considered Alcoa's large size, ability to continue in business,
seriousness of violatfon, low degree of negligence, and good record of past violations and rapid
compliance as mitigating factors, I conclude that a penalty of $2,250.00 is appropriate.

B. Order No. 7879698
1. Fact of Violation
104(g)(l) Order No. 7879698, as modified, charges a violation of 30 C.F.R. § 48.31 (b),
describing the condition or practice as follows:
Allegation: seven day-shift supervisors in area two have not received Part
48 annual refresher training and there may be additional supervisors not trained in
other areas of the plant.
Findings: Six salary employees have not received hazard training within
the last twelve months. The mine operator was aware of the training
requirements. The operator is hereby ordered to withdraw the six employees from
the affected work areas until they have received the required training. The Federal
Mine Safety and Health Act of 1977 declares that an untrained miner is a hazard
to himself and others. (Listed names of six salaried employees omitted)
(Ex. P-4). ·
30 C.F.R § 48.31, Hazard Training, provides, in pertinent part, that: (a) Operators shall
provide to those miners, as defined in§ 48.22(a)(2) (Definition of miner) of this Subpart B, a
training program before such miners commence their work duties. This training program shall
include the following instruction, which is applicable to the duties of such miners: ( 1) Hazard
recognition and avoidance; (2) Emergency and evacuation procedures; (3) Health and safety
standards, safety rules and safe working procedures; (4) Self-rescue and respiratory devices; and,
(5) Such other instruction as may be required by the District Manager based on circumstances
and conditions at the mine. (b) Miners shall receive the instruction required by this section at
least once every 12 months." ''Miner," for purposes of the standard, means, "any person working
in a surface mine, including any delivery, office, or scientific worker or occasional, short-term
maintenance or service worker contracted by the operator, and any student engaged in academic
projects involving his or her extended presence at the mine." 30 C.F.R. § 48.22(a)(2). As
discussed above, Point Comfort is a "mine" under section 3(h)(l) of the Act, its employees are
1491

covered by Part 48, Subpart B, training requirements, and having found that the listed salaried
employees had not received hazard training during the violation period, I conclude that Alcoa
violated section 48.3l(b).

2. Significant and Substantial
Inspector Parks determined that the violation was S&S. He described salaried employees
as those not performing the hourly work in the plant, in occupations such as engineering, safety,
clerical/office and security, who go into the plant and are exposed to its hazards, on a daily basis
(Tr. 27-28, 32, 35-37). He testified that, while the salaried employees primarily stay in the
office, the training is desi_gned to teach hazard recognition and emergency evacuation procedures,
so that traffic hazards, as well as hazards specific to equipment can be avoided (Tr. 38-39, 7576). For these, and the reasons discussed above, I find that there was a reasonable likelihood that
salaried miners, not periodically trained in recognizing hazards in the plant, could be seriously
injured by machinery or chemicals. Therefore, I conclude that the violation was S&S.

3. Penalty
Consideration of the six penalty criteria under section 1 IO(i) of the Act has been
discussed fully above, and applies to both Orders. The Secretary has proposed a penalty of
$3,000 for this violation. As discussed previously, my determination of the appropriate penalty
takes into account Alcoa's large size, ability to continue in business, seriousness of violation, low
negligence, and the mitigating factors of good overall history of training violations and rapid
compliance. Accordingly, I conclude that a penalty of$750.00 is appropriate.

C. Order No. 7879416

The parties' settlement agreement, respecting I 04(d)(2) Order No. 7879416, was
considered under the criteria set forth in section 11 O(i) of the Act, and approved at hearing.
Under the terms of the agreement, Alcoa agreed to pay-in-full the proposed penalty of$1,603.00,
and the Secretary agreed to modify the Order to a 104(a) citation, with high negligence. The
parties having filed the executed agreement, approval of settlement is hereby confirmed.

1492

ORDER
WHEREFORE, the approval of settlement is GRANTED, it is ORDERED that the
Secretary MODIFY Order No. 7879416 to a 104(a) citation, and that Alcoa Alumina &
Chemicals, L.L.C., PAY a civil penalty of 1,603.00.
IT IS FURTHER ORDERED that Order Nos. 7879697 and 7879698 are AFFIRMED,
as modified to cite the appropriate standards, that the Secretary MODIFY the Orders to reduce
the level of negligence to "low," and that Alcoa Alumina and Chemicals, L.L.C., PAY civil
penalties of $2,500.00 and $750.00. respectively, for the violations.
IT IS FURTHER ORDERED that Alcoa Alumina & Chemicals, L.L.C., PAY a total
civil penalty of $4,853.00, in satisfaction of the subject Citation and Orders, within 30 days of
the date of this Decision. Upon receipt of payment, this case is DISMISSED.

Distribution: (Certified Mail)
Ernest A. Burford, Esq., Office of the Solicitor, U.S. Department of Labor, 525 South Griffin
Street, Suite 501, Dallas, TX 75202
Harold J. Engel, Esq., Arent Fox Kintner Plotkin & Kahn, PLLC, 1050 Connecticut Avenue,
N.W., Washing_ton, D.C. 20036-5339
Int

1493

Federal Mine Safety & Health Review Commission
Calendar Year 2000 Index
This index of decisions and orders issued during the calendar year 2000 is divided into two parts:
decisions and orders issued by the Commission, followed by those issued by the Administrative
Law Judges (ALJs). The listings include titles, docket numbers, date of issuance, and page
numbers in the Federal Mine Safety and Health Review Commission Decisions Bluebook
(FMSHRC), volume 22. Where Secretary of Labor, Mine Safety and Health Administration is a
party, listings are under the name of the opposing party.

Commission Decisions and Orders
Case Name

Docket Numb~r

Page Number
FMSHRC Vol. 22

Akzo Nobel Salt, Inc.

LAKE 96-45-RM, etc.

09/07/2000

Pg. 1051

Ankrom v. Wolcottville Sand
& Gravel Corp.

LAKE 98-126-DM

02/22/2000

Pg. 137

Bauman Landscape, Inc.

WEST 2000-93-M

03/08/2000

Pg.289

Begley, Earl

KENT 99-233
KENT 99-233

0513012000
08/23/2000

Pg.629
Pg. 943

Bernardyn (Sec'y of Labor
on behalf of) v. Reading
Anthracite Co.

PENN 99-129-D, etc.

03/16/2000

Pg. 298

Black Mesa Pipeline, Inc.

WEST 97-49, etc.

06/30/2000

Pg. 708

BR&D Enters., Inc.

KENT 2000-90

0410412000

Pg. 479

Bussanicb (Sec'y of Labor ·
on behalf of) v. Centralia
Mining Co.

WEST 2000-99-D

0212212000

Pg. 153

Cantera Green

SE 98-1 41-M

0512512000

Pg. 616

Chantilly Crushed Stone,
Inc.

VA 2000-14-M

01/20/2000

Pg. 17

City Transfer of Kent, Inc.

WEST 2000-311-M,
etc.

06/21/2000

Pg. 701

1

COMMISSION DECISIONS AND ORDERS
Case Name

Docket N:umber

Date

Page Number
FMSHRC Vol. 22

Collier Stone Co.

PENN 2000-88-M

0410412000

Pg. 483

Consolidation Coal Co.

WEVA98- lll
WEV A 93-77-R, etc.
WEYA 2000-94

03/27/2000
03/27/2000
10/13/2000

Pg. 328
Pg.340
Pg. 1182

Contractors Sand
&Gravel, Inc.

EAJ 96-3

03/28/2000

Pg.367

Cyprus Emerald Res.
Corp.

PENN 94-23, etc.

03/03/2000

Pg.285

Disciplinary Proceeding

D 2000-2

11/02/2000

Pg. 1289

Dolan v. F &E Erection
Co.

CENT 97-24-DM

0212912000

Pg. 171

Donald (Sec'y of Labor on
behalf of) v. Atlantic
States Materials, Inc.

VA 99-110-DM

05/03/2000

Pg.581

Douglas R. Rushford
Trucking

YORK 99-39-M

0512512000

Pg.598

Dykhoff v. ,U.S. Borax,
Inc.

WEST 99-26-DM

10/31/2000

Pg. 1194

Excel Mining LLC

KENT 99-171-R, etc.

03/16/2000

Pg.318

Georges Colliers, Inc.

CENT 2000-299, etc.

08/09/2000

Pg.939

Guilmette Bros. Corp.

YORK 99-65-M, etc.

07/ 11 /2000

Pg.803

Hobb Corp.

KENT 97-302

0512512000

Pg.606

Idaho Minerals

WEST 2000-632-M

11117/2000

Pg. 1301

Island Creek Coal Co.

VA 99-11-R

07/3112000

Pg.823

Jim Walter Res., Inc.

SE 99-6-R, etc.

01131/2000

Pg.21

John Richards Constr.

WEST 2000-470-M

09/1112000

Pg. 1054

2

COMMISSION DECISIONS AND ORDERS

Case Name

Dock~t Number

Date

Page Number
FMSHRC Vol. 22

Justis Supply & Mach.
Shop

CENT 99-272

11/03/2000

Pg. 1292

L&T Fabrication &
Constr., Inc.

EAJ 99-1

04/28/2000

Pg.509

Lehigh Portland Cement
Co.

CENT 2000-473-M

10/30/2000

Pg. 1186

Leo J ournagan Constr.
Co.

CENT 2000-447-M

10/30/2000

Pg. 1190

Martin Marietta
Aggregates

SE 98-156-M
WEYA 2000-104-M

05/31/2000
10/11/2000

Pg.633
Pg. 1178

Molloy Mining, Inc.

WEVA 99-111

03/08/2000

Pg.292

Moralis v. Asarco, Inc.

WEST 99-188-DM

08/30/2000

Pg.947

Morgan v. Arch of Illinois

LAKE 98-17-D

0510912000

Pg.586

Noe (Sec'y of Labor on
behalf of) v. J&C Mining,
LLC

KENT 99-248-D

06/27/2000

Pg. 705

Nolichucky Sand Co.

SE 99-101-RM, etc.

09/15/2000

Pg. 1057

Northern Kansas Rock,
Inc.

CENT 2000-162-M

04/07/2000

Pg.486

Ogden Constructors, Inc.

WEST 2000-76-M
WEST 2000-77-M

01 /12/2000
01 /12/2000

Pg. 1
Pg.5

Pero v. Cyprus Plateau
Mining Corp.

WEST 97-154-D

12/22/2000

Pg. 1361

RAG Cumberland Res.
Corp.

PENN 98-15-R

09/19/2000

Pg. 1066

Reintjes of the South, Inc.

CENT 99-152-RM,
etc.

07/24/2000

Pg.807

3

COMMISSION DECISIONS AND ORDERS

Case Name

Dock~t Number

Date

Page Number
FMSHRC Vol. 22

Ribble v. T&M Dev. Co.

LAKE 2000-25-DM

05/ 18/2000

Pg. 593

Saab v. Dumbarton
Quarry Assocs.

WEST 97-286-DM

04/14/2000

Pg.491

San Benito Aggregates,
Inc.

WEST 2000-155-M,
etc.

05/11/2000

Pg.589

Shelly Materials, Inc.

LAKE 2000-64-M

10/1 l/2000

Pg. 1175

Sproule Constr. Co.

LAKE 2000-19-M

01/19/2000

Pg. 12

Stahl (Sec'y of Labor on
behalf of) v. A&K Earth
Movers, Inc.

WEST 2000-145DM

03/17/2000

Pg. 323

Sterling Sand & Gravel
Co.

CENT 99-310-M

08/03/2000

Pg.935

UMWA Local 2232 v.
Island Creek Coal Co.

VA 99-79-C

07/3 1/2000

Pg. 811

Valle Constr., LLC

WEST 99-368-M

01/ 12/2000

Pg.9

4

-

Federal Mine Safety & Health Review Commission
2000 Index
ALJ Decisions and Orders
Case Name

Docket Number

Date

Page Number
FMSHRC Vol. 22

Alcoa Alumina & Chem.,
LLC

CENT 2000-101-M

12/26/2000

Pg. 1484

Allied Custom Gypsum Inc.

CENT 99-220-M
CENT 2000-35-M

01/05/2000
0510512000

Pg. 31
Pg. 654

Alta Gold Co.

WEST 98-373-M, etc.

08/23/2000

Pg. 980

AU Mining Inc.

WEST 99-315-M

06/28/2000

Pg. 771

Begley, Earl

KENT 99-233

04/19/2000

Pg. 537

Bernardyn (Sec'y of Labor
on behalf of) v. Reading
Anthracite Co.

PENN 99-158-D, etc.

08/01/2000

Pg. 951

Blades Constr. Prods.

YORK 98-81-RM, etc.

07/11/2000

Pg. 843

Bowie Res. Ltd.

WEST 99-120-R

02/18/2000

Pg. 218

Bussanich (S~c'y of Labor
on behalf of) v. Centralia
Mining Co.

WEST 2000-99-D
WEST 2000-188-D
WEST 2000-188-D
WEST 2000-188-D

01/27/2000
0511512000
0511512000
10/02/2000

Pg. 107
Pg. 793
Pg. 798
Pg. 1213

Cedar Lake Sand & Gravel
Co.

LAKE 99-184-RM,
etc.

10/26/2000

Pg. 1281

Central Sand & Gravel Co.

CENT 98-230-RM, etc.

0613012000

Pg. 779

Chismar, Fred

WEST 99-110-M

01/20/2000

Pg.

Chrisman Ready-Mix Inc.

CENT 2000-114-M

10/26/2000

Pg. 1256

Christie v. Mountain Spring
Coal Co.

PENN 2000-23-D

11/17/2000

Pg. 1322

5

81

ADMINISTRATIVE LAW JUDGE DECISIONS AND ORDERS

Case Name

DQcket Number

Date

Page Number
FMSHRC Vol. 22

Consolidation Coal Co.

WEVA 98-37
WEVA 98-148
WEVA 98-111
WEVA 2000-110-R
WEVA 93-77-R

01/28/2000
03/31/2000
0510312000
10/24/2000
12/12/2000

Pg. 121
Pg. 455
Pg. 651
Pg. 1231
Pg. 1437

Contractors Sand & Gravel,
Inc.

EAJ 96-3

04/28/2000

Pg. 561

Cox Transp. Corp.

WEST 99-155-RM,
etc.

0410512000

Pg. 568

Cyprus Emerald Res.

PENN 94-23, etc.

05/18/2000

Pg. 689

Dameron (Sec'y of Labor on
behalf ot) v. Tri-County
Mining, Inc.

WEVA 2000-81-D

08/08/2000

Pg. 971

Daniels (Sec'y of Labor on
behalf ot) v. Manalapan
Mining Co.

KENT 2000-44-D

01/07/2000

Pg.

Darwin Stratton & Son, Inc.

WEST 2000-371-RM,
etc.
WEST 2000-371-RM,
etc.

08/02/2000

Pg. 1044

1013012000

Pg. 1265

Disciplinary Proceeding

D 99-1
D 99-1

02/29/2000
06/19/2000

Pg. 282
Pg. 733

Doe Run Co.

CENT 2000-9-RM, etc.

10/25/2000

Pg. 1243

Dolan v. F&E Erection Co. ·

CENT 97-24-DM

04/25/2000

Pg. 554

Dotson Trucking Co.

KENT 99-193, etc.

03/30/2000

Pg. 441

Douglas R. Rushford
Trucking

YORK 99-39-M
YORK 99-39-M

01/19/2000
09/22/2000

Pg. 74
Pg. 1127

Eagle Energy, Inc.

WEVA 98-72-R, etc.

07/12/2000

Pg. 860

Eastern Associated Coal
Corp.

WEVA 2000-98-R

08/31/2000

Pg. 1020

6

33

ADMINISTRATIVE LAW JUDGE DECISIONS AND ORDERS

Case Name

Docket Number

Date

Page Number
FMSHRC Vol. 22

Eighty-Four Mining Co.

PENN 99-222, etc.

0512412000

Pg. 690

Farrell-Cooper Mining Co.

EAJ 2000-1 , etc.

07/ 12/2000

Pg. 858

Fields, Robert

PENN 2000-43-M, etc.

07/ 19/2000

Pg. 882

Florida Canyon Mining, Inc.

WEST 2000-24-M
WEST 2000-24-M

02/ 1112000
04/14/2000

Pg. 261
Pg. 523

Franklin Indus. Minerals

SE 99-244-M

08/03/2000

Pg. 957

Freeman United Coal Co.

LAKE 2000-102-R,
etc.

11/29/2000

Pg. 1345

George Colliers, Inc.

CENT 2000-65, etc.

0912012000

Pg. 1091

Good, Alan Lee

WEST 2000-44-M, etc.
WEST 2000-44-M, etc.

09/ 13/2000
10/03/2000

Pg. 1081
Pg. 1216

Green v. Coastal Coal Co.,
LLC

VA 2000-16-D

10/05/2000

Pg. 1279

Harlan Cumberland Coal
Co.

KENT 98- 121

05/1 2/2000

Pg.672

Harney Rock & Paving Co.

WEST 99-38-M, etc.

09/21 /2000

Pg. 1116

Hemenway (Sec'y of Labor
on behalf of) v. Hibbing
Taconite Co.

LAKE 2000-41-DM,
etc.

08/04/2000

Pg. 969

Hiope Mining, Inc.

WEVA 99-156

0612212000

Pg. 760

Holt Co. of Texas

CENT 99-184-M

0210912000

Pg. 196

Hubb Corp.

KENT 97-302

10/25/2000

Pg. 1240

Hudgeons, Jerry

CENT 2000-71-M, etc.

02/25/2000

Pg. 272

Jackson (Sec'y of Labor on
behalf of) v. Mountain Top
Trucking

KENT 95-613-D

12/04/2000

Pg. 1391

7

ADMINISTRATIVE LAW JUDGE DECISIONS AND ORDERS

Case Name

Docket N:um.b~r

Date

Page Number
EMSHRC Vol. 22

Jenkins (Sec' y of Labor on
behalf of) v. Durbin Coal,
Inc.

WEVA2000-31-D
WEV A 2000-31-D
WEV A 2000-31-D
WEV A 2000-31-D

02/1612000
0910612000
0911512000
0912212000

Pg. 268
Pg. 1135
Pg. 1150
Pg. 1157

Jim Walter Res., Inc.

SE 94-244-R
SE 99-6-R, etc.
SE 2000-133, etc.

01/07/2000
03/15/2000
07/24/2000

Pg. 37
Pg. 402
Pg. 930

Johnson v. Consolidation
Coal Co.

WEVA 99-81-D

01119/2000

Pg.

Justis Supply & Machine
Shop

CENT 99-272

0412012000

Pg. 544

Keystone Cement Co.

PENN 99-137-RM, etc.

0210712000

Pg. 257

Knox Creek Coal Corp.

VA 98-50-R

12/07/2000

Pg. 1410

Krock (Sec'y of Labor on
behalf of) v. Alcoa Alumina
& Chem., LLC

CENT 99-299-DM

01/06/2000

Pg. 133

Kyber Coal Co.

KENT 95-272, etc.
KENT 94-574-R, etc

03/07/2000
05/ 18/2000

Pg. 473
Pg. 683

Lodestar Energy, Inc.

KENT 99-182, etc.

02/28/2000

Pg. 238

Lone Mountain Processing
Inc.

KENT99-90

0210912000

Pg. 202

Lopke Quarries, Inc.

VA 99-17-M

07/28/2000

Pg. 899

Maple Creek Mining Inc.

PENN99-132

06/2 1/2000

Pg. 742

Material Serv. Corp.

LAKE 99-38-M

01111 /2000

Pg.

McGill (Sec of Labor on
behalf of) v. U.S. Steel
Mining Co., LLC.

SE 2000-39-D

11/22/2000

Pg. 1327

Metro Recycling and
Crushing Joe.

YORK 2000-46-M

11114/2000

Pg. 1355

8

71

48

ADMINISTRATIVE LAW JUDGE DECISIONS AND ORDERS

Case Name

Dock~t Number

Date

Page Number
FMSHRC Vol. 22

Molalla Redi-Mix & Rock
Prods., Inc.

WEST 99- 152-M, etc.

0312012000

Pg. 412

Montgomery Constr.

WEST 99-314-M

03/07/2000

Pg. 371

Morales v. Asarco Inc.

WEST 99-188-DM
WEST 99- 188-DM

05/08/2000
12/08/2000

Pg. 659
Pg. 1431

Morgan v. Arch of Illinois

LAKE 98-17-D

0211512000

Pg. 215

Munson (Sec'y of Labor on
behalf of) v. Eastern
Associated Coal Corp.

WEVA 2000-40-D
WEV A 2000-40-D
WEV A 2000-58-D

0311012000
0911512000
10/26/2000

Pg. 393
Pg. 1148
Pg. 1285

Noakes (Sec'y of Labor on
behalf of) v. Gabel Stone Co.

CENT 2000-75-DM

09/2812000

Pg. 1160

Noe (Sec'y of Labor on
behalf of) v. J&C Mining,
LLC

KENT 99-248-D

03/ 17/2000

Pg. 404

Nolichucky Sand Co.

SE 2000-62-RM, etc.

01/28/2000

Pg. 115

Northern Illinois Steel
Supply

LAKE 99-78-RM, etc.

02/28/2000

Pg. 246

Northern· Stone Supply Inc.

WEST 2000-245-M

11/24/2000

Pg. 1337

Northwestern Res. Co.

CENT99-266

0210712000

Pg. 255

Palmer Coking Coal Co.

WEST 2000-237-M

07/27/2000

Pg. 887

Performance Coal Co.

WEV A 99-40-R, etc.

11/09/2000

Pg. 1349

Plateau Mining Corp.

WEST 99-196, etc.
WEST 99-17
WEST 98-191-R

0410612000
0610512000
12/ 19/2000

Pg. 572
Pg. 727
Pg. 1471

Pollock (Sec'y of Labor on
behalf of) v. Kennecott
Barney's Canyon Mining
Co.

WEST 99-169-DM,
etc.

03/27/2000

Pg. 419

9

ADMINISTRATIVE LAW JUDGE DECISIONS AND ORDERS

Case Name

DoQket Number

Date

Page Number
FMSHRCVQ}. 22

Portable Rock Prod. Co.

WEST 99-309-M
EAJ 2001-1

08/18/2000
12/21/2000

Pg. 973
Pg. 1483

RAG Cumberland Res., LP

PENN 99-195-R, etc.

08/23/2000

Pg. 994

RAG Emerald Res. Corp.

PENN 99-2-R, etc.

04/04/2000

Pg. 519

Ramon (Sec'y of Labor on
behalf ot) v. Eagle Coal Co.

KENT 2000-88-D

03/10/2000

Pg. 375

Reintjes of the South, Inc.

CENT 99-152-RM, etc.

0612012000

Pg. 740

Ribble v. T&M Dev. Co.

LAKE 2000-25-DM
LAKE 2000-25-DM

04/18/2000
10/11/2000

Pg. 535
Pg. 1223

Root-Neal & Co.

YORK 99-24-M

01 /24/2000

Pg.

Rosebud Mining Co.

PENN 2000-21-R, etc.
PENN99-307

02/01/2000
04114/2000

Pg. 189
Pg. 525

Sargent (Sec'y of Labor on
behalf ot) v. Coteau Props.
Co.

CENT 2000-96-D
CENT 2000-96-D
CENT 2000-96-D
CENT 2000-96-D

02/28/2000
04/04/2000
06/27/2000
07/13/2000

Pg. 276
Pg. 563
Pg. 915
Pg. 925

Schmelzer, Larry

LAKE 2000-52-M

12/07/2000

Pg. 1404

Shelly Materials Inc.

LAKE 2000-64-M

11/07/2000

Pg. 1321

Stahl (Sec'y of Labor on
behaH of) v. A&K Earth
Movers Inc.

WEST 2000-145-DM
WEST 2000-242-DM
WEST 2000-242-DM

02/18/2000
08/ 10/2000
08/28/2000

Pg. 233
Pg. 1048
Pg. 1011

Sterling Ventures, LLC

s. 2000-1

02/11/2000

Pg. 264

Tilcon Capaldi Inc.

YORK 2000-38-M

09/08/2000

Pg. 1144

Tow Bros. Constr., Inc.

LAKE 98-80-M, etc.

03/30/2000

Pg. 451

TXI Port Costa Plant

WEST 99-364-M, etc.

11/02/2000

Pg. 1305

UMWA Local 2232 v. Island
Creek Coal Co.

VA 1999-79-C

10/11/2000

Pg. 1228

10

94

ADMINISTRATIVE LAW JUDGE DECISIONS AND ORDERS

Case Name

Docket Number

Date

Page Number
FMSHRC Vol. 22

Valle Constr., LLC.

WEST 99-368-M

10/ 12/2000

Pg. 1230

Virginia Slate Co.

VA 99-8-M

03/03/2000

Pg. 378

Weathers Crushing, Inc.

WEST 99-19-M, etc.

08/31/2000

Pg. 1032

White Constr. Co.

SE 2000-228-RM, etc.

11/03/2000

Pg. 1317

Whitewater Bldg. Materials
Corp.

WEST 99-137-M

02/03/2000

Pg . .192

Williams Bros. Coal Co.

KENT 99-129

01119/2000

Pg.

Wilson v. CSR Southern
Aggregates

SE 99-292-DM
SE 99-292-DM

07/ 12/2000
10/03/2000

Pg. 922
Pg. 1218

Windsor Coal Co.

WEVA97-95

0312412000

Pg. 415

York (Sec'y of Labor on
behalf ot) v. BR&D Enters.,
Inc.

KENT 2000-255-D

08/29/2000

Pg. 1013

11

57

